EXHIBIT 10.42

 

PARTICIPATION AGREEMENT

 

BETWEEN

 

LOUISVILLE GAS AND ELECTRIC

 

AND

 

ILLINOIS MUNICIPAL ELECTRIC AGENCY

 

 

SEPTEMBER 24, 1990

 

 

CONFORMED COPY ISSUED MARCH 8, 1993

 

BY THE

 

LOUISVILLE GAS AND ELECTRIC CO.

 

RESOURCE AND ELECTRIC SYSTEM PLANNING DEPARTMENT

 

502 627-2300

 

--------------------------------------------------------------------------------


 

PARTICIPATION AGREEMENT

 

 

BY AND BETWEEN

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

220 West Main Street

 

Post Office Box 32010 (40232)

 

Louisville, Kentucky 40202

 

 

AND

 

 

ILLINOIS MUNICIPAL ELECTRIC AGENCY

 

919 South Spring Street

 

Springfield, Illinois 62704

 

 

September 24, 1990

 

 

as amended January 22, 1991

 

CONFORMED COPY

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

This Agreement, dated September 24, 1990, as amended by Amendment to
Participation Agreement, dated January 22, 1991, between Louisville Gas and
Electric Company (“Louisville” or a “Party”), a Kentucky corporation, and
Illinois Municipal Electric Agency (“IMEA” or a “Party”), an Illinois municipal
corporation, collectively (the “Parties”).

 

WHEREAS, IMEA is an agency composed of numerous municipally-owned electric
systems, and is empowered, among other things, to plan, finance, develop, own,
and operate projects to supply electric power and energy on a collective basis
for the present and future needs of its members; and

 

WHEREAS, Louisville is a regulated public utility and owns and operates
facilities for the generation, transmission, and distribution of electric power
and. energy in the Commonwealth of Kentucky; and

 

WHEREAS, IMEA owns and operates facilities for the generation and transmission
of electric power and energy in the State of Illinois; and

 

WHEREAS, Louisville is the owner of the Trimble County Plant; and

 

WHEREAS, Louisville and IMEA are entering into this Agreement to establish (a)
the respective ownership interests of the Parties in Trimble County Unit 1, and
(b) the respective obligations and rights of the Parties with respect to the
operation and maintenance of Trimble County Unit 1.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein set forth, and subject to the terms and conditions herein set forth, the
Parties agree as follows:

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE  1 DEFINITIONS

 

 

 

1.1

Agreed Rate.

 

1.2

Agreement

 

1.3

Capacity Factor.

 

1.4

Closing.

 

1.5

Commercial Operation Date.

 

1.6

Construction Work.

 

1.7

Coordination Committee.

 

1.8

Delivery Points.

 

1.9

Effective Date.

 

1.10

Electric Capability.

 

1.11

Electric Energy.

 

1.12

Electric Capability And Energy.

 

1.13

Electric Capability And Energy Entitlement.

 

1.14

Execution Date.

 

1.15

Fixed Operation and Maintenance Expenses.

 

1.16

Force Majeure.

 

1.17

Fuel/Reactant Operation Expenses.

 

1.18

Good Utility Practice.

 

1.19

Incremental Capital Assets.

 

1.20

Insurance.

 

1.21

Interchange Agreement.

 

1.22

Internal Load.

 

1.23

Louisville’s Cost of Capital.

 

1.24

Municipal System.

 

1.25

Net Electric Generating Capability And Associated Electric Energy.

 

1.26

Net Seasonal Capability.

 

1.27

Operating Work.

 

1.28

Participant.

 

1.29

Representative.

 

1.30

Trimble County General Plant Facilities.

 

1.31

Trimble County Plant.

 

1.32

Trimble County Site.

 

1.33

Trimble County Unit 1.

 

1.34

Uniform System Of Accounts.

 

 

 

 

ARTICLE  2 OWNERSHIP INTEREST AND SALE

 

 

 

2.1

Ownership Interests.

 

2.2

Sale Of Property Included In Trimble County Unit 1.

 

2.3

Release From Lien Of Louisville’s Indenture.

 

2.4

Closing.

 

2.5

Additional Generating Units.

 

2.6

Modification Of Existing Property.

 

 

 

 

ARTICLE  3 PURCHASE, PAYMENT, AND CLOSING

 

 

 

3.1

Purchase Price.

 

 

i

--------------------------------------------------------------------------------


 

3.2

Deposit.

 

3.3

Final Payment.

 

3.4

Closing.

 

3.5

Date And Place.

 

3.6

Delivery Of Documents. Certificates. And Funds.

 

3.7

Extension Of Time For Closing.

 

3.8

Special Conditions.

 

3.9

Liquidated Damages.

 

3.10

Continued Marketing By Louisville.

 

3.11

Termination If Closing Does Not Occur.

 

 

 

 

ARTICLE  4 REPRESENTATIONS, WARRANTIES, AND MUTUAL COVENANTS

 

 

 

4.1

IMEA Representations.

 

4.2

IMEA Organization.

 

4.3

Authority Relative To This Agreement.

 

4.4

Approvals And Consents.

 

4.5

Legal Proceedings.

 

4.6

Louisville Representations.

 

4.7

Louisville Organization.

 

4.8

Authority Relative To This Agreement.

 

4.9

Approvals And Consents.

 

4.10

Legal Title.

 

4.11

Condition of Plant and Equipment.

 

4.12

Legal Proceedings.

 

 

 

 

ARTICLE  5 OPERATING ARRANGEMENTS

 

 

 

5.1

Authority For Operation And Management.

 

5.2

Scheduling And Dispatching Of Electric Generation.

 

5.3

Economic Replacement of Trimble County Unit 1 Energy.

 

5.4

Electric Capability And Energy Entitlements.

 

5.5

Precommercial Energy.

 

5.6

Operations Management.

 

 

5.6.1

Administration Of Operating Work And Incremental Capital Assets.

 

 

5.6.2

Purchasing Necessary Goods And Services.

 

 

5.6.3

Procurement of Fuel.

 

 

5.6.4

Expenditure Of Funds.

 

 

5.6.5

Insurance.

 

 

5.6.6

Enforcement Of Claims Against Third Parties.

 

 

5.6.7

Processing Claims By Third Parties.

 

 

5.6.8

Delivery Of Operating Data.

 

5.7

Environmental Laws and Regulations.

 

5.8

Limited Re-Opener:  Environmental Legislation.

 

5.9

Indemnification of Environmental Fines and Penalties.

 

 

 

 

ARTICLE  6 INCREMENTAL CAPITAL ASSETS

 

 

 

6.1

Determination Of Need.

 

6.2

Estimate Of Costs.

 

6.3

Responsibility For Costs.

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE  7 COMPENSATION

 

 

 

7.1

Monthly Charges.

 

 

7.1.1

Fuel/Reactant Operation Expense.

 

 

7.1.2

Fixed Operation And Maintenance Expenses.

 

 

7.1.3

Non-Fuel Operating Component.

 

 

7.1.4

Working Capital Component.

 

 

7.1.5

Transmission Charge.

 

 

7.1.6

Service Fee.

 

 

 

 

ARTICLE  8 BILLING, PAYMENTS, AND RECORDS

 

 

 

8.1

Billings By Louisville.

 

8.2

Payments By IMEA or Louisville.

 

8.3

Records.

 

 

 

 

ARTICLE  9 TRANSMISSION SERVICE

 

 

 

ARTICLE 10 BACKUP POWER AND ENERGY

 

 

 

10.1

From Louisville.

 

10.2

From Third Parties.

 

10.3

Effective Date of Backup Power Provision.

 

 

 

 

ARTICLE 11 GENERAL CONDITIONS

 

 

 

11.1

Cooperation.

 

11.2

Approvals.

 

11.3

Access.

 

11.4

Conditions Precedent To Louisville’s Obligations Hereunder.

 

 

11.4.1

Accuracy Of IMEA’s Representations And Warranties.

 

 

11.4.2

Capability Of Performance By IMEA.

 

 

11.4.3

Opinion Of Counsel For IMEA.

 

 

11.4.4

Payment Of Funds By IMEA.

 

11.5

Conditions Precedent To IMEA’s Obligations Hereunder.

 

 

11.5.1

Accuracy Of Louisville’s Representations And Warranties.

 

 

11.5.2

Capability Of Performance By Louisville.

 

 

11.5.3

Opinion Of Counsel-For-Louisville.

 

11.6 [a05-1894_1ex10d42.htm#ConditionsPrecedentToTheRespectiveO]

Conditions Precedent To The Respective Obligations Of The Parties.
[a05-1894_1ex10d42.htm#ConditionsPrecedentToTheRespectiveO]

 

11.7 [a05-1894_1ex10d42.htm#ReleaseFromLouisvillesIndentures_]

Release From Louisville’s Indenture(s).
[a05-1894_1ex10d42.htm#ReleaseFromLouisvillesIndentures_]

 

11.8 [a05-1894_1ex10d42.htm#Amendments_]

Amendments. [a05-1894_1ex10d42.htm#Amendments_]

 

11.9 [a05-1894_1ex10d42.htm#LimitedWarranty_]

LIMITED WARRANTY. [a05-1894_1ex10d42.htm#LimitedWarranty_]

 

11.10 [a05-1894_1ex10d42.htm#NoAgencyOrThirdPartyBeneficiary_]

No Agency Or Third Party Beneficiary.
[a05-1894_1ex10d42.htm#NoAgencyOrThirdPartyBeneficiary_]

 

 

 

 

ARTICLE 12 TAXES [a05-1894_1ex10d42.htm#Article12]

 

 

 

12.1 [a05-1894_1ex10d42.htm#ManagementOfTaxMatters_]

Management Of Tax Matters. [a05-1894_1ex10d42.htm#ManagementOfTaxMatters_]

 

12.2 [a05-1894_1ex10d42.htm#SharingOrTaxesAndRelatedPayments_]

Sharing or Taxes And Related Payments.
[a05-1894_1ex10d42.htm#SharingOrTaxesAndRelatedPayments_]

 

12.3 [a05-1894_1ex10d42.htm#PaymentOfTitleTaxesAndFees_]

Payment Of Title Taxes And Fees.
[a05-1894_1ex10d42.htm#PaymentOfTitleTaxesAndFees_]

 

12.4 [a05-1894_1ex10d42.htm#ExclusionOfIncomeTaxes_]

Exclusion Of Income Taxes. [a05-1894_1ex10d42.htm#ExclusionOfIncomeTaxes_]

 

12.5 [a05-1894_1ex10d42.htm#NoncreationOfTaxableEntity_]

Non-creation Of Taxable Entity.
[a05-1894_1ex10d42.htm#NoncreationOfTaxableEntity_]

 

 

 

 

ARTICLE 13 INSURANCE [a05-1894_1ex10d42.htm#Article13]

 

 

 

13.1 [a05-1894_1ex10d42.htm#ProcurementOfInsurance_]

Procurement Of Insurance. [a05-1894_1ex10d42.htm#ProcurementOfInsurance_]

 

 

iii

--------------------------------------------------------------------------------


 

 

13.1.1 [a05-1894_1ex10d42.htm#SharingofInsuranceCosts_]

Sharing-Of Insurance Costs. [a05-1894_1ex10d42.htm#SharingofInsuranceCosts_]

 

 

13.1.2 [a05-1894_1ex10d42.htm#ImeaNamedAsInsured_]

IMEA Named As Insured. [a05-1894_1ex10d42.htm#ImeaNamedAsInsured_]

 

 

13.1.3 [a05-1894_1ex10d42.htm#ProcurementOfAdditionalInsuranceFor]

Procurement Of Additional Insurance For IMEA.
[a05-1894_1ex10d42.htm#ProcurementOfAdditionalInsuranceFor]

 

 

13.1.4 [a05-1894_1ex10d42.htm#SharingOfRefundsFromInsurancePremiu]

Sharing Of Refunds From Insurance Premiums.
[a05-1894_1ex10d42.htm#SharingOfRefundsFromInsurancePremiu]

 

 

13.1.5 [a05-1894_1ex10d42.htm#SharingOfInsuranceProceeds_]

Sharing Of Insurance Proceeds.
[a05-1894_1ex10d42.htm#SharingOfInsuranceProceeds_]

 

13.2 [a05-1894_1ex10d42.htm#Destruction_]

Destruction. [a05-1894_1ex10d42.htm#Destruction_]

 

 

13.2.1 [a05-1894_1ex10d42.htm#DamageOrDestructionFullyCoveredByI]

Damage Or Destruction Fully Covered By Insurance.
[a05-1894_1ex10d42.htm#DamageOrDestructionFullyCoveredByI]

 

 

13.2.2 [a05-1894_1ex10d42.htm#DamageOrDestructionNotFullyCovered]

Damage Or Destruction Not Fully Covered By Insurance.
[a05-1894_1ex10d42.htm#DamageOrDestructionNotFullyCovered]

 

 

 

 

ARTICLE 14 PARTITION OF OR TRANSFER OF INTEREST IN THIMBLE COUNTY UNIT
[a05-1894_1ex10d42.htm#Article14]

 

 

 

14.1 [a05-1894_1ex10d42.htm#SpecialNatureOfTrimbleCountyUnit1]

Special Nature Of Trimble County Unit 1 – Waiver of Right of Partition.
[a05-1894_1ex10d42.htm#SpecialNatureOfTrimbleCountyUnit1]

 

14.2 [a05-1894_1ex10d42.htm#TransferOfOwnershipInterestsToThird]

Transfer Of Ownership Interests To Third Parties.
[a05-1894_1ex10d42.htm#TransferOfOwnershipInterestsToThird]

 

 

14.2.1 [a05-1894_1ex10d42.htm#ConditionsOfTransfer_]

Conditions Of Transfer. [a05-1894_1ex10d42.htm#ConditionsOfTransfer_]

 

 

14.2.2 [a05-1894_1ex10d42.htm#FurtherConditionsOfTransfer_]

Further Conditions Of Transfer.
[a05-1894_1ex10d42.htm#FurtherConditionsOfTransfer_]

 

 

14.2.3 [a05-1894_1ex10d42.htm#NonapplicabilityOfCertainProvisions_]

Non-applicability Of Certain Provisions.
[a05-1894_1ex10d42.htm#NonapplicabilityOfCertainProvisions_]

 

14.3 [a05-1894_1ex10d42.htm#TransferOfAssociatedRightsAndIntere]

Transfer of Associated Rights and Interests.
[a05-1894_1ex10d42.htm#TransferOfAssociatedRightsAndIntere]

 

 

 

 

ARTICLE 15 RIGHT OF FIRST REFUSAL [a05-1894_1ex10d42.htm#Article15]

 

 

 

ARTICLE 16 ASSIGNMENT [a05-1894_1ex10d42.htm#Article16]

 

 

 

16.1 [a05-1894_1ex10d42.htm#LimitationOfAssignability_]

Limitation Of Assignability. [a05-1894_1ex10d42.htm#LimitationOfAssignability_]

 

16.2 [a05-1894_1ex10d42.htm#SuccessorsAndAssigns_]

Successors And Assigns. [a05-1894_1ex10d42.htm#SuccessorsAndAssigns_]

 

 

 

 

ARTICLE 17 LIABILITY AND DEFAULT [a05-1894_1ex10d42.htm#Article17]

 

 

 

17.1 [a05-1894_1ex10d42.htm#LiabilityToThirdParties_]

Liability To Third Parties. [a05-1894_1ex10d42.htm#LiabilityToThirdParties_]

 

17.2 [a05-1894_1ex10d42.htm#LiabilityBetweenTheParties_]

Liability Between The Parties.
[a05-1894_1ex10d42.htm#LiabilityBetweenTheParties_]

 

17.3 [a05-1894_1ex10d42.htm#Indemnification_]

Indemnification. [a05-1894_1ex10d42.htm#Indemnification_]

 

17.4 [a05-1894_1ex10d42.htm#NatureAndSurvivalOfRepresentationsA]

Nature And Survival Of Representations And Warranties.
[a05-1894_1ex10d42.htm#NatureAndSurvivalOfRepresentationsA]

 

17.5 [a05-1894_1ex10d42.htm#Default_]

Default. [a05-1894_1ex10d42.htm#Default_]

 

 

17.5.1 [a05-1894_1ex10d42.htm#VentsOfDefault]

Events Of Default. [a05-1894_1ex10d42.htm#VentsOfDefault]

 

 

17.5.2 [a05-1894_1ex10d42.htm#CuringDefaultInRegardToParingMoney]

Curing Default in Regard To Paring Money.
[a05-1894_1ex10d42.htm#CuringDefaultInRegardToParingMoney]

 

 

17.5.3 [a05-1894_1ex10d42.htm#CuringDefaultForOtherThanFailureTo]

Curing Default For Other Than Failure To Pay Money.
[a05-1894_1ex10d42.htm#CuringDefaultForOtherThanFailureTo]

 

 

17.5.4 [a05-1894_1ex10d42.htm#NonapplicabilityOfCureProvisions_]

Non-Applicability of Cure Provisions.
[a05-1894_1ex10d42.htm#NonapplicabilityOfCureProvisions_]

 

 

17.5.5 [a05-1894_1ex10d42.htm#AppointmentOfAReceiver_]

Appointment Of A Receiver. [a05-1894_1ex10d42.htm#AppointmentOfAReceiver_]

 

 

17.5.6 [a05-1894_1ex10d42.htm#AdditionalObligations_]

Additional Obligations. [a05-1894_1ex10d42.htm#AdditionalObligations_]

 

 

17.5.7 [a05-1894_1ex10d42.htm#Waivers_]

Waivers. [a05-1894_1ex10d42.htm#Waivers_]

 

 

17.5.8 [a05-1894_1ex10d42.htm#LegalAndOtherCosts_]

Legal And Other Costs. [a05-1894_1ex10d42.htm#LegalAndOtherCosts_]

 

17.6 [a05-1894_1ex10d42.htm#Forcemajeure17_6]

Force Majeure. [a05-1894_1ex10d42.htm#Forcemajeure17_6]

 

 

 

 

ARTICLE 18 ADMINISTRATION [a05-1894_1ex10d42.htm#Article18]

 

 

 

18.1 [a05-1894_1ex10d42.htm#Coordinationcommittee18_1]

Coordination Committee. [a05-1894_1ex10d42.htm#Coordinationcommittee18_1]

 

18.2 [a05-1894_1ex10d42.htm#Membership_]

Membership. [a05-1894_1ex10d42.htm#Membership_]

 

18.3 [a05-1894_1ex10d42.htm#Meetings_]

Meetings. [a05-1894_1ex10d42.htm#Meetings_]

 

18.4 [a05-1894_1ex10d42.htm#Functions]

Functions. [a05-1894_1ex10d42.htm#Functions]

 

18.5 [a05-1894_1ex10d42.htm#Records18_5]

Records. [a05-1894_1ex10d42.htm#Records18_5]

 

18.6 [a05-1894_1ex10d42.htm#Expenses_]

Expenses. [a05-1894_1ex10d42.htm#Expenses_]

 

18.7 [a05-1894_1ex10d42.htm#Conduct_]

Conduct. [a05-1894_1ex10d42.htm#Conduct_]

 

 

 

 

ARTICLE 19 DISAGREEMENT [a05-1894_1ex10d42.htm#Article19]

 

 

iv

--------------------------------------------------------------------------------


 

19.1 [a05-1894_1ex10d42.htm#Consultation_]

Consultation. [a05-1894_1ex10d42.htm#Consultation_]

 

19.2 [a05-1894_1ex10d42.htm#DisagreementAfterCommercialOperation_]

Disagreement After Commercial Operation.
[a05-1894_1ex10d42.htm#DisagreementAfterCommercialOperation_]

 

19.3 [a05-1894_1ex10d42.htm#Arbitration_]

Arbitration. [a05-1894_1ex10d42.htm#Arbitration_]

 

19.4 [a05-1894_1ex10d42.htm#ObligationsToMakePayments_]

Obligations To Make Payments. [a05-1894_1ex10d42.htm#ObligationsToMakePayments_]

 

 

 

 

ARTICLE 20 REMEDIES [a05-1894_1ex10d42.htm#Article20]

 

 

 

20.1 [a05-1894_1ex10d42.htm#AllRemediesSetoff_]

All Remedies - Setoff. [a05-1894_1ex10d42.htm#AllRemediesSetoff_]

 

20.2 [a05-1894_1ex10d42.htm#InjunctiveRelief_]

Injunctive Relief. [a05-1894_1ex10d42.htm#InjunctiveRelief_]

 

20.3 [a05-1894_1ex10d42.htm#NoRemedyExclusive_]

No Remedy Exclusive. [a05-1894_1ex10d42.htm#NoRemedyExclusive_]

 

20.4 [a05-1894_1ex10d42.htm#Twentypointfour]

20.4 [a05-1894_1ex10d42.htm#Twentypointfour]

 

 

 

 

ARTICLE 21 MISCELLANEOUS [a05-1894_1ex10d42.htm#Article21]

 

 

 

21.1 [a05-1894_1ex10d42.htm#GoverningLaw_]

Governing Law. [a05-1894_1ex10d42.htm#GoverningLaw_]

 

21.2 [a05-1894_1ex10d42.htm#NoticeToParties_]

Notice To Parties. [a05-1894_1ex10d42.htm#NoticeToParties_]

 

21.3 [a05-1894_1ex10d42.htm#ArticleHeadingsNotToAffectMeaning_]

Article Headings Not To Affect Meaning.
[a05-1894_1ex10d42.htm#ArticleHeadingsNotToAffectMeaning_]

 

21.4 [a05-1894_1ex10d42.htm#Ounterparts]

Counterparts. [a05-1894_1ex10d42.htm#Ounterparts]

 

21.5 [a05-1894_1ex10d42.htm#Time_]

Time. [a05-1894_1ex10d42.htm#Time_]

 

21.6 [a05-1894_1ex10d42.htm#Everability]

Severability. [a05-1894_1ex10d42.htm#Everability]

 

21.7 [a05-1894_1ex10d42.htm#Integration_]

Integration. [a05-1894_1ex10d42.htm#Integration_]

 

21.8 [a05-1894_1ex10d42.htm#ComputationOfTime_]

Computation Of Time. [a05-1894_1ex10d42.htm#ComputationOfTime_]

 

21.9 [a05-1894_1ex10d42.htm#Waiver_]

Waiver. [a05-1894_1ex10d42.htm#Waiver_]

 

21.10 [a05-1894_1ex10d42.htm#EqualOpportunityClause_]

Equal Opportunity Clause. [a05-1894_1ex10d42.htm#EqualOpportunityClause_]

 

21.11 [a05-1894_1ex10d42.htm#NonsegregatedFacilities_]

Non-Segregated Facilities. [a05-1894_1ex10d42.htm#NonsegregatedFacilities_]

 

21.12 [a05-1894_1ex10d42.htm#Condemnation_]

Condemnation. [a05-1894_1ex10d42.htm#Condemnation_]

 

 

 

 

ARTICLE 22 TERM AND TERMINATION [a05-1894_1ex10d42.htm#Article22]

 

 

 

22.1 [a05-1894_1ex10d42.htm#Termination_]

Termination. [a05-1894_1ex10d42.htm#Termination_]

 

22.2 [a05-1894_1ex10d42.htm#RetirementOfProperty_]

Retirement Of Property. [a05-1894_1ex10d42.htm#RetirementOfProperty_]

 

22.3 [a05-1894_1ex10d42.htm#RetirementCosts_]

Retirement Costs. [a05-1894_1ex10d42.htm#RetirementCosts_]

 


 

v

--------------------------------------------------------------------------------


 


ARTICLE 1


DEFINITIONS


 


1.1                                 AGREED RATE.


 

Two (2) percent per annum above the published prime commercial lending rate
established from time to time by Chase Manhattan Bank, New York, New York.

 


1.2                                 AGREEMENT


 

This Participation Agreement between Louisville and IMEA dated as of September
24, 1990.

 


1.3                                 CAPACITY FACTOR.


 

The ratio of the actual net electric energy generated by Trimble County Unit I
in a period of time to the maximum net electric energy that could be generated
by the same unit in the same period of time if such unit operated uninterrupted
at its Net Seasonal Capability rating.

 


1.4                                 CLOSING.


 

The delivery of documents and certificates and the payment of money as provided
in Article 3a

 


1.5                                 COMMERCIAL OPERATION DATE.


 

The date on which Trimble County Unit 1 is determined by Louisville to be
reliable as a source of electric capacity and energy. In the absence of a Force
Majeure condition, the Commercial Operation Date shall be no later than December
31, 1990. Such determination shall be made by Louisville in the same manner as
is customary for Louisville in determining the commercial operation date of any
of its other fossil fuel-fired steam electric generating units.

 


1.6                                 CONSTRUCTION WORK.


 

All engineering, design, contract preparation, purchasing (of equipment,
materials, and supplies), construction, supervision, expediting, inspection,
accounting, testing and start-up for the Trimble County Plant and preparation of
operating and equipment manuals, quality assurance manuals, emergency action
plans, all reports required by regulatory authorities and the conduct of
hearings and all other activities incidental to obtaining requisite permits,
licenses, and certificates for the construction and operation of the Trimble
County Plant prior to the Commercial Operation Date of Trimble County Unit 1 in
accordance with Electric Plant Instruction No. 3, Components of Construction
Cost. Uniform System of Accounts. Construction Work, as used in Article 15
hereof, shall refer to the categories of costs and expenses set forth above,
which relate to the unit to be constructed referenced in Article 15.

 


1.7                                 COORDINATION COMMITTEE.


 

The committee established pursuant to Article 18 hereof.

 

--------------------------------------------------------------------------------


 


1.8                                 DELIVERY POINTS.


 

The interconnection points of Louisville’s system with the utility or utilities
with which IMEA has contracted for transmission service to transmit power from
Louisville to IMEA.

 


1.9                                 EFFECTIVE DATE.


 

See definition for Execution Date.

 


1.10                           ELECTRIC CAPABILITY.


 

Megawatts (MW) of electric demand.

 


1.11                           ELECTRIC ENERGY.


 

Megawatt-hours (MWH) of electric energy.

 


1.12                           ELECTRIC CAPABILITY AND ENERGY.


 

Electric Capability and associated Electric Energy.

 


1.13                           ELECTRIC CAPABILITY AND ENERGY ENTITLEMENT.


 

The percentage of the Net Electric Generating Capability and Associated Electric
Energy of Trimble County Unit 1 to which Louisville or IMEA, as the case may be,
is entitled under Article 54 of this Agreement.

 


1.14                           EXECUTION DATE.


 

The date upon which the Parties entered into this Agreement, which appears at
the beginning of this Agreement. Unless otherwise specified, the Effective Date
shall be the Execution Date.

 


1.15                           FIXED OPERATION AND MAINTENANCE EXPENSES.


 

The Fixed Operation and Maintenance Expenses are calculated as the sum of the
following expenses as they relate to the operation and maintenance of Trimble
County Unit 1, Trimble County General Plant Facilities (as such pertain to
Trimble County Unit 1), and the Trimble County Site (as such pertain to Trimble
County Unit 1), as recorded in Louisville’s accounting records under the Uniform
System of Accounts:

 

(a)                                  Operation supervision and engineering
(Account 500).

 

(b)                                 Steam expenses (Account 502 except for
scrubber reactant).

 

(c)                                  Electric expenses (Account 505)

 

(d)                                 Miscellaneous steam power expenses (Account
506).

 

(e)                                  Rents (Account 507).

 

2

--------------------------------------------------------------------------------


 

(f)                                    Maintenance of electric plant (Account
513).

 

(g)                                 Maintenance of miscellaneous steam plant
(Account 514).

 


1.16                           FORCE MAJEURE.


 

Any cause beyond the reasonable control of a Party, and which by reasonable
efforts the Party is unable to overcome, including without limitation, the
following:  acts of God; strikes, lockouts, or other industrial disturbances;
acts of public enemies; acts, orders, or absence of necessary orders and permits
of any kind, from the government of the United States, or from the government of
one of its sovereign states, or any of their departments, agencies, or
officials, or from any civil or military authority; insurrections; riots; delay
in transportation; unforeseen soil conditions; equipment, material, supplies,
labor or machinery shortages; epidemics; landslides; lightning; earthquakes;
fire; hurricanes; tornadoes; storms; floods; washouts; droughts; arrest; war;
civil disturbances; explosions; breakage or accident to machinery, equipment,
transmission lines, pipes, or canals; partial or entire failure of utility
service; breach of contract by any supplier, contractor, subcontractor, laborer,
or materialman; sabotage; injunction; blight; famine; blockage; quarantine; or
any other similar or dissimilar cause or event not reasonably with the control
of the Party.  Force Majeure does not include financial inability to pay, and
shall not, in any event, excuse payment for obligations already incurred
hereunder at the time such claim is made.

 


1.17                           FUEL/REACTANT OPERATION EXPENSES.


 

The fuel/reactant operation expenses are calculated as the sum of the following
expenses as recorded in Louisville’s accounting records under the Uniform System
of Accounts:

 

(a)                                  Fuel (Account 501).

 

(b)                                 Scrubber reactant expenses in Steam Expenses
(Account 502).

 


1.18                           GOOD UTILITY PRACTICE.


 

At a particular time, any of the practices, methods, and acts, which, in the
exercise of reasonable judgement in the light of the facts known at the time the
decision was made, would have been expected to accomplish the desired result or
further the possibility of achieving such result, at a reasonable cost
consistent with reliability and safety and all applicable laws and governmental
rules, regulations, and orders pertaining to Trimble County Plant Such
practices, methods, and acts shall include, but shall not be limited to, any of
the practices, methods, and acts engaged in or approved by other members of the
electric utility industry at, prior to, or subsequent to the time the decision
was made Good Utility Practice is not intended to be limited to the optimum
practice, method, or act to the exclusion of all others, but rather to be a
number of possible practices, methods, or acts.

 


1.19                           INCREMENTAL CAPITAL ASSETS.


 

All assets of the Trimble County Plant pertaining to the use of Trimble County
Unit 1 which are not included in Accounts 101, 106, or 107 of the Uniform System
of Accounts on the Commercial Operation Date, or such later date as is necessary
to complete the original construction of Trimble County Unit 1 and the Trimble
County General Plant Facilities and the Trimble County Site as they pertain to
the Trimble County Unit l.

 

3

--------------------------------------------------------------------------------


 


1.20                           INSURANCE.


 

Policies of insurance of any type procured and maintained, including any
self-insurance maintained by Louisville or jointly by the Parties, relating to
Trimble County Unit 1 on and after its Commercial Operation Date, in accordance
with Article 13 hereof.

 


1.21                           INTERCHANGE AGREEMENT.


 

The agreement between Louisville and IMEA, as such agreement may be amended from
time to time, providing for purchases and sales of electric capacity and energy
between the Parties, and specifying the rates to be charged for such
transactions as filed with the Federal Energy Regulatory Commission (“FERC”).

 


1.22                           INTERNAL LOAD.


 

Aggregate electric demand of all retail consumers served, including those served
under non-firm (interruptible) rate schedules, and associated transmission and
distribution losses.

 


1.23                           LOUISVILLE’S COST OF CAPITAL.


 

An amount determined by the weighted average cost of capital based on
Louisville’s capital structure at the end of the prior month, including
short-term debt, long-term debt, preferred stock, and common equity. The cost
rates for short-term debt, long-term debt, and preferred stock shall be
determined based on the average embedded cost at the end of the prior month. 
The cost of common equity shall be based upon the rate of return on common
equity allowed by the Kentucky Public Service Commission, or its successor, by
its Order in Louisville’s last general rate case.

 


1.24                           MUNICIPAL SYSTEM.


 

A municipality in Illinois which now or hereafter is a member of IMEA.

 


1.25                           NET ELECTRIC GENERATING CAPABILITY AND ASSOCIATED
ELECTRIC ENERGY.


 

The maximum continuous ability of Trimble County Unit 1 to produce power which
can be available at any particular time, less any power required for operation
of the unit, taking into account all relevant conditions and factors affecting
or limiting the capability of the unit to produce power at such time, including,
without limitation, availability and quality of fuel, any mechanical or other
defects, breakdowns, malfunctions, or environmental and permit limitations then
existing.

 


1.26                           NET SEASONAL CAPABILITY.


 

The steady hourly output, less auxiliary usage, which generating equipment is
expected to produce under ideal conditions, and adjusted due to seasonal
variations in ambient temperature, condensing water availability and/or
temperature, reservoir levels, scheduled reservoir discharge, river flow head,
etc. Such output shall be declared on a monthly basis and determined according
to testing criteria defined in the East Central Area Reliability Coordination
Agreement’s Document No. 4 entitled, ~Criteria and Method For the Uniform Rating
of Generating Equipment.

 

4

--------------------------------------------------------------------------------


 


1.27                           OPERATING WORK.


 

All engineering, contract preparation, purchasing, repair, supervision,
recruitment, training, expediting, inspection, accounting, testing, protection,
operating, management, maintenance, and all other work and activities associated
with operating Trimble County Unit 1 which are not included in Construction
Work, but excluding all work on any Incremental Capital Assets.

 


1.28                           PARTICIPANT.


 

A Municipal System which has a power sales contract with IMEA.

 


1.29                           REPRESENTATIVE.


 

A Party’s member of the Coordination Committee as set forth in Article 18 of
this Agreement.

 


1.30                           TRIMBLE COUNTY GENERAL PLANT FACILITIES.


 

Facilities on the Trimble County Site, excluding those in which an interest is
conveyed as identified in Appendix B, which are necessary for use by IMEA with
respect to its proportional ownership of Trimble County Unit I, for which IMEA
shall have a non-exclusive license, substantially in the form shown in Appendix
C, to use consistent with its ownership interests. Ownership in such facilities
is not conveyed to IMEA hereunder. Such facilities are identified in Appendix C
hereto, and in the absence of other units at the Trimble County Site, all such
facilities shall be considered to pertain to the use of Trimble County Unit I.

 


1.31                           TRIMBLE COUNTY PLANT.


 

The generating plant at a site along the Ohio River at Wises Landing in Trimble
County, Kentucky, which plant currently consists of a single coal-fired steam
electric generating unit of 495,000 kilowatts nearing completion, and includes
Trimble County Unit 1, the Trimble County General Plant Facilities, and the
Trimble County Site.

 


1.32                           TRIMBLE COUNTY SITE.


 

Certain land, consisting of approximately 2,200 acres, and certain rights in
land owned by Louisville, including the land on which Trimble County Unit 1 is
constructed and including that portion of the land underlying Trimble County
Unit 1 which is conveyed to IMEA under Article 22 hereof. In the absence of
other units at the Trimble County Site, all such land shall be considered to
pertain to the use of Trimble County Unit 1.

 


1.33                           TRIMBLE COUNTY UNIT 1.


 

The 495,000 kilowatt unit currently nearing completion at the Trimble County
Site, consisting of the property set forth in Appendix B hereto.

 


1.34                           UNIFORM SYSTEM OF ACCOUNTS.


 

The FERC’s ‘Uniform System of Accounts Prescribed for Public Utilities and
Licensees (Class A and Class B)’, in effect as of the date of this Agreement, as
such Uniform System of

 

5

--------------------------------------------------------------------------------


 

Accounts may be modified from time to time. References in this Agreement to any
specific account number shall mean the account number in effect as of the
Execution Date of this Agreement or any successor account.

 


ARTICLE 2


OWNERSHIP INTEREST AND SALE


 


2.1                                 OWNERSHIP INTERESTS.


 

Trimble County Unit 1 shall be owned by the Parties as tenants in common. The
undivided ownership interest of each Party in Trimble County Unit 1 shall be
free and clear of the lien of any indenture of mortgage, deed of trust, bond
resolution, or other instrument (hereinafter called ‘indenture’) establishing a
lien upon some or all of the property of the other Party. The undivided
ownership interests of Louisville and IMEA in Trimble County Unit 1 shall be
87.88 and 12a12 percent, respectively. Trimble County Unit 1 is more
specifically described in Appendix B attached hereto which may be revised from
time to time in accordance with this Agreement. Louisville shall retain full
ownership of the Trimble County General Plant Facilities as described in
Appendix C attached hereto, subject to the non-exclusive license granted to IMEA
hereunder Louisville shall retain full ownership of the Trimble County Site
except for that portion of the Trimble County Site conveyed to IMEA pursuant to
Article 2.2, and subject to the reciprocal easements over the Trimble County
Site conveyed to and by Louisville and IMEA.

 

It is recognized by the Parties, however, that various items of property
included in Trimble County Unit 1 may be leased from others in lieu of
purchasing such items of property. Nothing in this Agreement shall preclude the
Parties from leasing such items of property.  Such leased property shall be held
by the Parties in an undivided ownership as tenants in common.

 


2.2                                 SALE OF PROPERTY INCLUDED IN TRIMBLE COUNTY
UNIT 1.


 

At the Closing Louisville shall sell and convey to IMEA, and IMEA shall purchase
from Louisville, a 12a12 percent undivided ownership interest as a tenant in
common in Trimble County Unit 1 as set forth in Appendix B Such conveyance shall
be by Bill of Sale substantially in the form shown in Appendix A attached hereto
and made a part hereof.

 

Louisville shall further convey to IMEA by general warranty deed, substantially
in the form shown in Appendix E, an undivided ownership interest in 12.12
percent of that portion of the real estate constituting the Trimble County Site
underlying Trimble County Unit 1 to be held as tenants in common.

 

Louisville shall further grant to IMEA a non-exclusive license, substantially in
the form shown in Appendix C, to use the Trimble County General Plant Facilities
and a non-exclusive easement, substantially In the form shown in Appendix F,
over that portion of the Trimble County Site owned by Louisville, as the Trimble
County General Plant Facilities and the Trimble County Site pertain to IMEA’s
use of Trimble County Unit 1. IMEA shall grant to Louisville an easement,
substantially in the form shown in Appendix G, over IMEA’s interest in the
Trimble County Site.

 

Further, after the Closing, the Parties shall execute such other instruments, if
any, as may be necessary or appropriate to confirm the respective rights and
interests of the Parties hereunder and to maintain their respective ownership
interests.

 

6

--------------------------------------------------------------------------------


 


2.3                                 RELEASE FROM LIEN OF LOUISVILLE’S INDENTURE.


 

At the Closing, Louisville shall furnish to IMEA a properly executed release of
that portion of the property being conveyed to IMEA at the Closing from the lien
of any and all indentures.

 


2.4                                 CLOSING.


 

The Closing shall be held in accordance with the provisions of Article 3.

 


2.5                                 ADDITIONAL GENERATING UNITS.


 

Subject to Article 15 hereof, Louisville shall have the sole and exclusive right
to own, install, enlarge, modify, and operate any generating unit or units other
than Trimble County Unit 1, as well as any other facility, including necessary
appurtenances thereto, on the Trimble County Site, provided that such other
units or facilities shall net be so installed enlarged, modified, ad operated as
the case may be, as to unreasonably impair (economically or operationally) the
operation of Trimble County Unit 1.

 


2.6                                 MODIFICATION OF EXISTING PROPERTY.


 

Subject to the approval of the Coordination Committee, and in accordance with
the terms of this Agreement, Louisville shall have the right to use, enlarge,
modify, or relocate any facilities installed as ‘a part of Trimble County Unit 1
or Trimble County General Plant Facilities in connection with the Installation,
enlargement, modification, or operation, as the case may be, of such other unit
or units or facilities provided that:

 

(a)                                  such use, enlargement, modification, or
relocation of Trimble County Unit 1 facilities or Trimble County General Plant
Facilities shall not unreasonably impair (economically or operationally) the
operation of Trimble County Unit I; and

 

(b)                                 the cost of such use, enlargement,
modification, or relocation of Trimble County Unit 1 facilities or Trimble
County General Plant Facilities, in connection with such other unit or units or
facilities, shall be borne by Louisville (except that if such use, enlargement,
modification, or relocation of Trimble County Unit 1 facilities or Trimble
County General Plant Facilities is in connection with the installation,
enlargement, modification, or operation of any additional unit or units or
facilities which are owned or to be owned by the Parties in common, then the
cost of such use, enlargement, modification, or relocation of said Trimble
County Unit 1 facilities or Trimble County General Plant Facilities shall be
shared by the Parties in proportion to their respective ownership Interests In
such additional unit or units or facilities); and

 

(c)                                  such action shall not enlarge or diminish
the respective ownership interests of the Parties In any part of Trimble County
Unit I; and

 

(d)                                 such action shall not enlarge or diminish
their respective obligations to share In the costs of any part of Trimble County
Unit 1; and.

 

(e)                                  further, when modification of existing
property and rights requires revisions to existing documents setting forth the
respective rights and interests of the Parties, or where new

 

7

--------------------------------------------------------------------------------


 

conveyances are required to properly effectuate the modifications to property
and rights made hereunder, the Parties apse to cooperate to promptly execute and
deliver such documents.

 


ARTICLE 3


PURCHASE, PAYMENT, AND CLOSING


 


3.1                                 PURCHASE PRICE.


 

The purchase price for IMEA’s 12.12 percent undivided ownership interest in
Trimble County Unit 1 shall be $94,164,428.00 (‘Purchase Price’), paid as
follows:

 


3.2                                 DEPOSIT.


 

IMEA shall deposit $250,000 in the form of a cashier’s check (“Escrow”) with
Escrow Holder (an independent financial institution selected by Louisville)
immediately upon execution of this Agreement (“Deposit No. 1”)

 


3.3                                 FINAL PAYMENT.


 

At Closing IMEA will pay, in immediately available funds, the balance due on the
Purchase Price after application of all cash deposits previously made (‘Final
Payment’). Interest which has accrued on all cash deposits shall be applied in
favor of IMEA at Closing toward the balance due on the Purchase Price

 


3.4                                 CLOSING.


 


3.5                                 DATE AND PLACE.


 

Provided that the conditions in Article 3.4 hereof have been fulfilled, Closing
shall occur on or before the Commercial Operation Date (except as otherwise
provided in Article 3.3 hereof), at such location as may be selected by the
Parties, on a mutually acceptable date to be determined by the Parties. Not less
than ten (10) days prior to the date on which the Commercial Operation Date is
scheduled to occur, Louisville shall give IMEA notice thereof.

 


3.6                                 DELIVERY OF DOCUMENTS. CERTIFICATES. AND
FUNDS.


 

At the Closing, Louisville shall deliver to IMEA the Bill of Sale, deed,
easement, license, the release of any and all indentures of the ownership
interest in Trimble County Unit 1 to be conveyed to IMEA hereunder at the
Closing from the lien of such indenture(s), and all certificates and evidences
of authorizations, approvals, and documents as provided for herein. IMEA shall
deliver to Louisville the Final Payment, to be paid at the Closing, in
immediately available funds and all certificates, easements, and evidences of
authorizations, approvals, and documents as provided for herein.

 


3.7                                 EXTENSION OF TIME FOR CLOSING.


 

IMEA may extend the date for Closing (as set forth in Article 3.2.1    above) a
maximum of ninety (90) additional days, if and only if IMEA deposits with Escrow
Holder an additional $500,000

 

8

--------------------------------------------------------------------------------


 

in the form of a cashier’s check (‘Deposit No. 2’), which shall be held in
Escrow along with Deposit No. 1. Upon the Closing, Deposit No. 2, including
interest accrued thereon, shall be applied toward the Final Payment.

 


3.8                                 SPECIAL CONDITIONS.


 

IMEA’s obligation to complete the transaction as contemplated in this Article
shall be subject to the fulfillment, prior to Closing, of each of the following
special conditions:

 

(a)                                  IMEA shall have obtained entitlement or
contractual ~ authority and any required regulatory approval for the use of such
transmission system or systems as are necessary to transmit power and energy
from the Delivery Points to IMEA.

 

(b)                                 IMEA shall have issued and sold tax-exempt
bonds sufficient in amount to pay for any and all sums due to be paid by IMEA to
Louisville at Closing.

 

(c)                                  The Parties shall have executed the
Interchange Agreement.

 

IMEA shall endeavor in good faith to fulfill each of these special conditions as
soon as reasonably practicable. IMEA shall regularly report on its progress to
Louisville. Louisville shall endeavor in good faith to conclude and execute the
Interchange Agreement.

 

Should IMEA fail or be unable to close by Closing, or by such time as Closing
may be extended pursuant to Article 3.3 hereof, due to Its inability to meet
these special conditions, the Agreement shall terminate without penalty to
either Party.

 


3.9                                 LIQUIDATED DAMAGES.


 

The Parties agree that in the event the Escrow is terminated by reason of any
default of IMEA, then Louisville shall be released from any and all obligations
to IMEA under this Agreement. Furthermore, IMEA and Louisville agree that in
such event, the amount of damages that Louisville will suffer will be
impractical or extremely difficult to determine, and that, therefore, (1) in the
event default occurs and IMEA has not extended the time for Closing pursuant to
Article 3.3 above, Louisville shall receive Deposit No. I and the interest which
is accrued thereon, as liquidated damages, which shall be its sole and exclusive
remedy; or (2) in the event default occurs and IMEA has. extended the time for
Closing pursuant to Article 3.3 above, Louisville shall receive Deposit No. I
and the interest which has accrued thereon ~ and Deposit No. 2 and the interest
which has accrued thereon as liquidated damages, the total of which shall be its
sole and exclusive remedy. Furthermore, in the event of such default, Escrow
Holder is irrevocably authorized and instructed to release and pay said deposit
or deposits, including all interest accrued thereon, to Louisville.

 


3.10                           CONTINUED MARKETING BY LOUISVILLE.


 

IMEA understands and acknowledges that Louisville may be subject to certain
risks and opportunity costs should Closing not occur. IMEA shall undertake to
keep Louisville promptly and adequately informed of its efforts and progress
toward satisfying the conditions set forth in Article 3.4 above, as well as any
event, situation, or occurrence which could adversely affect IMEA’s ability or
decision to close as scheduled. In this regard, IMEA shall regularly, no less
frequently than monthly, report on its efforts and progress, and shall declare
its intention to close as scheduled.

 

9

--------------------------------------------------------------------------------


 

Except as otherwise specifically provided in this Agreement, IMEA also
understands and acknowledges that Louisville, in its sole discretion, reserves
the right to sell prior to and subsequent to the Closing, all or any portion of
Trimble County Unit 1 or the output thereof, including the Trimble County
General Plant Facilities and the Trimble County Site, other than the portion to
be conveyed to IMEA hereunder.

 


3.11                           TERMINATION IF CLOSING DOES NOT OCCUR.


 

Should Closing not occur at the time set for Closing under Articles 3.2.1 or
3.3, as the case may be, due to any default or failure to satisfy any condition
or contingency by IMEA, this Agreement shall immediately terminate with
Louisville having no further obligation or liability hereunder.  In such event,
IMEA shall remain pursuant to Article 3.5.

 


ARTICLE 4


REPRESENTATIONS, WARRANTIES, AND MUTUAL COVENANTS


 


4.1                                 IMEA REPRESENTATIONS.


 

IMEA hereby represents and warrants to Louisville as follows:

 


4.2                                 IMEA ORGANIZATION.


 

IMEA is a body politic and corporate duly organized, validly existing and in
good standing under the laws of the State of Illinois, has the full power, legal
capacity, and authority to enter into this Agreement and related agreements, and
to carry out the transactions contemplated by this Agreement, and to carry on
its business as it is now being conducted and as it is contemplated to be
conducted after the Closing. IMEA has delivered to Louisville on or before the
Closing a true and complete copy of its Agency Agreement and By-Laws as amended
to date.

 


4.3                                 AUTHORITY RELATIVE TO THIS AGREEMENT.


 

The execution, delivery, and performance by IMEA of this Agreement have been
duly authorized by all necessary corporate action on the part of IMEA, and the
execution, delivery, and performance by IMEA of the Interchange Agreement will
have been duly authorized by all necessary corporate action on the part of IMEA
prior to Closing. The execution, delivery, and performance by IMEA of this
Agreement and the Interchange Agreement do not contravene any law, or any
governmental rule, regulation, or order, applicable to IMEA or its properties,
or the Agency Agreement or By-Laws of IMEA and do not and will not contravene
the provisions of, or constitute a default under, any indenture, mortgage,
contract, or other instrument to which IMEA is a party or by which IMEA is
bound, and this Agreement constitutes a legal, valid; and binding obligation of
IMEA, enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, or similar laws at the time in effect.

 


4.4                                 APPROVALS AND CONSENTS.


 

Any consent or approval of, giving of notice to, registration with, or taking of
any other action by any state, federal, or other governmental commission,
agency, or regulatory authority including, without limitation, the Illinois
Commerce Commission, the Federal Energy Regulatory Commission, and the
Securities and Exchange Commission, in connection with the execution,

 

10

--------------------------------------------------------------------------------


 

delivery, and performance of this Agreement and the Interchange Agreement
required to be obtained by IMEA on or before the Closing will have been obtained
by the Closing.

 


4.5                                 LEGAL PROCEEDINGS.


 

There is no materially adverse legal action, suit, arbitration, governmental
investigation, or other legal or administrative proceeding, or any order,
decree, or judgement in progress, pending or in effect, or to the knowledge of
IMEA threatened against or relating to IMEA in connection with or relating to
the transactions contemplated by this Agreement, and IMEA does not know or have
any reason to be aware of any basis for the same.

 


4.6                                 LOUISVILLE REPRESENTATIONS.


 

Louisville hereby represents and warrants to IMEA as follows:

 


4.7                                 LOUISVILLE ORGANIZATION.


 

Louisville is a corporation duly organized and validly existing under the laws
of the Commonwealth of Kentucky, and has corporate power to carry on its
business as it is now being conducted and as it is contemplated to be conducted
after the Closing. Louisville has delivered to IMEA on or before the Closing a
true and complete copy of its Articles of Incorporation and By-Laws as amended
to date.

 


4.8                                 AUTHORITY RELATIVE TO THIS AGREEMENT.


 

The execution, delivery, and performance by Louisville of this Agreement and the
Interchange Agreement have been duly authorized, or by Closing, will be ratified
by all necessary corporate action on the part of Louisville, do not contravene
any law, or any governmental rule, regulation, or order, applicable to
Louisville or its properties, or the Articles of Incorporation or By-Laws of
Louisville and do not and will not contravene the provisions of, or constitute a
default under, any indenture, mortgage, contract, or other instrument to which
Louisville is a party or by which Louisville is bound, and this Agreement
constitutes a legal, valid, and binding obligation of Louisville, enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, or similar laws at the time in effect.

 


4.9                                 APPROVALS AND CONSENTS.


 

Any consent or approval of~, giving of notice to, registration with, or taking
of any other action by any state, federal, or other governmental commission,
agency, or regulatory authority including, without limitation, the Kentucky
Public Service Commission, the Federal Energy Regulatory Commission, and the
Securities and Exchange Commission, in connection with the execution, delivery,
and performance of this Agreement and the Interchange Agreement required to be
obtained by Louisville on or before the Closing will have been obtained by the
Closing.

 


4.10                           LEGAL TITLE.


 

Louisville has good and marketable title to the assets conveyed to IMEA free and
clear of all liens, except easements, restrictions, and stipulations of record,
and the lien of current real property taxes not delinquent. Within two weeks of
the Execution Date, Louisville shall provide to IMEA a

 

11

--------------------------------------------------------------------------------


 

list of all easements, restrictions, and stipulations of record. Within thirty
days thereafter, IMEA shall consent to such easements, restrictions, and
stipulations of record, which consent shall not unreasonably be withheld, if it
reasonably determines that the easements, restrictions, and stipulations of
record will not adversely affect the marketability of said title. Should IMEA
reasonably refuse to consent to any such easement, restriction, or stipulation
of record, Louisville, at its option and at its expense, may (i) remove such
easement, restriction, or stipulation of record from the property, or (ii)
remove the limiting language ‘except easements, restrictions, or stipulations of
record’ from the representation of good and marketable title in this Article,
and convey good and marketable title subject only to current taxes not
delinquent, or (iii) purchase standard form title insurance with respect to the
real estate to be conveyed herein in favor of IMEA, which title insurance, if
obtainable, will insure over any easement, restriction, or stipulation of record
adversely affecting marketability of said title, reasonably objected to by IMEA.
If title insurance is obtained under this provision in favor of IMEA, Louisville
shall be responsible for the cost of such title insurance covering the real
estate conveyed to IMEA, up to a maximum of $5000.00, with IMEA being
responsible for the cost of such Insurance above $5000.00.

 


4.11                           CONDITION OF PLANT AND EQUIPMENT.


 

As of the Commercial Operation Date, the portions of the Trimble County Plant
pertaining to Trimble County Unit 1 are capable of full operation, according to
their design and specifications, and all applicable performance tests for
Trimble County Unit 1 and the Trimble County General Plant Facilities have been
completed satisfactorily, except as set forth in a certificate in the form
attached as Appendix H hereto, which certificate shall be delivered by
Louisville to IMEA at Closing. Louisville shall act with reasonable dispatch to
satisfactorily complete, at its expense, all uncompleted work and performance
tests set forth in the certificate.

 


4.12                           LEGAL PROCEEDINGS.


 

There is no materially adverse legal action, suit, arbitration, governmental
investigation, or other legal or administrative proceeding, or any order,
decree, or judgement in progress, pending or in effect, or to the knowledge of
Louisville threatened against or relating to• Louisville in connection with or
relating to the transactions contemplated by this Agreement, and Louisville does
not know or have any reason to be aware of any basis for the same.

 


ARTICLE 5


OPERATING ARRANGEMENTS


 


5.1                                 AUTHORITY FOR OPERATION AND MANAGEMENT.


 

Subject to any directions from the Coordination Committee, Louisville shall have
sole authority to manage, control, maintain, and operate (including dispatch)
Trimble County Unit I for the benefit of each Party’s respective interest and
Louisville shall take all steps which it deems necessary or appropriate for that
purpose. Louisville shall discharge such authority in accordance with Good
Utility Practice and the other provisions. of this Agreement.

 


5.2                                 SCHEDULING AND DISPATCHING OF ELECTRIC
GENERATION.


 

When Trimble County Unit I is in operational service, IMEA shall have the right
to schedule, subject to the scheduling provisions herein, all, or any part that
is five (5) megawatts or greater, of its

 

12

--------------------------------------------------------------------------------


 

Electric Capability and Energy Entitlement in Trimble County Unit I (or as such
Electric Capability and Energy Entitlement may be modified herein); provided,
that during periods when Trimble County Unit 1 is being operated at minimum
generation, IMEA, unless otherwise agreed to by Louisville, shall not schedule
less than what its Electric Capability and Energy Entitlement in Trimble County
Unit 1 would have been had the Net Electric Generating Capability and Associated
Electric Energy of Trimble County Unit 1 been restricted to such minimum
generation. Louisville shall promptly notify IMEA of any significant change in
the Net Electric Generating Capability of Trimble County Unit 1. As used in this
paragraph, the term ‘minimum generation’ means the Net Electric Generating
Capability level below which Trimble County Unit 1 cannot operate in a stable
manner and must be shut down.

 

Louisville and IMEA shall each be entitled to dispose of their respective
Electric Capability and Energy Entitlement through scheduled transactions with
other electric utilities in a manner consistent with Good Utility Practice.

 

IMEA shall schedule Electric Energy to be delivered pursuant to this Agreement
prior to 12:00 noon E.S.T. of the day prior to delivery; provided that, for
Saturdays, Sundays, Mondays, and holidays recognized by Louisville, IMEA shall
schedule the Electric Energy prior to 12:00 noon E.S.T. on the last normal work
day prior to the weekend or holiday. Schedules shall be subject to change after
12:00 noon E.S.T. of the applicable day on which the schedule is submitted only
upon the mutual consent of the Parties, but Louisville shall make every
reasonable effort to accommodate changes in the schedules. Prior to each
calendar year, Louisville shall notify IMEA of the holidays to be recognized by
Louisville for that year. In the event Louisville fails to provide such notice,
the said holidays shall be the same as for the prior year.

 

Louisville will provide to IMEA, by 9:00 A.M. each day, the Net Electric
Generating Capability expected for the next day; provided that, for Saturdays,
Sundays, Mondays, and holidays recognized by Louisville, Louisville will provide
this information on the last normal work day prior to the weekend or holiday. \t
all times, Louisville will Immediately Inform IMEA of any increase or decrease
in unit Net Electric Generating Capability that will or may occur, or any
suspected conditions that could cause such change.

 

At any time IMEA is not requesting, for any reason, including a claim by IMEA of
Force Majeure, the maximum amount of Net Electric Generating Capability
available to it from Trimble County Unit 1, Louisville shall have the right to
utilize, for its own use, all or any part of the Electric Energy associated with
such unused Net Electric Generating Capability. When so utilized, the energy
consumed by Louisville shall be referred to as ‘Banked Energy.’ At a future
date, IMEA shall be entitled to request, in accordance with the scheduling
provisions of Article 5.2, Electric Energy associated with the Net Electric
Generating Capability from Louisville’s portion of Trimble County Unit 1 in an
amount equal to all or any portion of the then-current balance of Banked Energy
due to IMEA. Louisville shall be obligated to supply the requested amount of
IMEA’s Banked Energy unless, pursuant to guidelines established by the
Coordination Committee, conditions are unsuitable to do so. Pursuant to
procedures and guidelines established by the Coordination Committee, the balance
of Banked Energy owed to IMEA shall be periodically returned to zero. When
Banked Energy is used by Louisville or returned to IMEA, the Fuel/Reactant
Operation Expenses for the Electric Energy associated therewith shall be assumed
by the Party using such Electric Energy. Louisville shall maintain records
adequate to determine the transactions related to, and balances of, Banked
Energy.

 

13

--------------------------------------------------------------------------------


 

Louisville shall submit to IMEA, as far in advance as practicable, schedules
showing the expected time and duration for maintenance and repair outages of
Trimble County Unit 1. Louisville will adjust such. schedules to accommodate
IMEA’s operating needs, where, in Louisville’s sole judgement, it is practicable
to do so, consistent with Good Utility Practice. Should IMEA desire a schedule
for maintenance and repair outages which Louisville believes is impracticable,
IMEA shall be entitled to raise the scheduling issue with the Coordination
Committee.

 


5.3                                 ECONOMIC REPLACEMENT OF TRIMBLE COUNTY UNIT
1 ENERGY.


 

In the event, and only in the event, Louisville voluntarily ceases to operate
Trimble County Unit I solely because of the availability of Electric Energy to
Louisville from other sources, the cost of which is projected to be lower than
what the cost of Fuel/Reactant Operation Expenses of Electric Energy generated
by Trimble County Unit 1 would be during the period of such cessation in
operation, Louisville shall make available to IMEA replacement Electric Energy
from such other sources during the period of such cessation in operation. The
amount of such replacement Electric Energy to be made available to IMEA during
such period shall be the amount of Electric Energy requested by IMEA during such
period, but not in excess of the. amount to which IMEA would have been entitled
during such period had the operation of Trimble County Unit 1 not ceased.  The
per kilowatt-hour cost of such replacement Electric Energy shall be the per
kilowatt-hour cost incurred by Louisville for such replacement Electric Energy
obtained from such other sources during such period.

 


5.4                                 ELECTRIC CAPABILITY AND ENERGY ENTITLEMENTS.


 

Louisville and IMEA shall be entitled to the Net Electric Generating Capability
and Associated Electric Energy of Trimble County Unit 1 in proportion to their
respective ownership interests in Trimble County Unit 1; however, the Net
Electric Generating Capability of Trimble County Unit 1 shall not exceed the
applicable Net Seasonal Capability of Trimble County Unit 1, except under
criteria as may be established by the Coordination Committee..  These
entitlements shall being with the Commercial Operation Date of Trimble County
Unit 1 (or Closing, if later) and continue until Trimble County Unit 2 ceases to
be used for the generation of Electric Energy

 


5.5                                 PRECOMMERCIAL ENERGY.


 

Any net Electric Energy output from Trimble County Unit 1 prior to the
Commercial Operation Date of Trimble County Unit 1 shall be classified as
precommercial energy.  Louisville shall be entitled to 100 percent of such
precommercial energy.

 


5.6                                 OPERATIONS MANAGEMENT.


 


5.6.1                        ADMINISTRATION OF OPERATING WORK AND INCREMENTAL
CAPITAL ASSETS.


 

Louisville shall perform all work, or execute, and enforce (including any
renegotiation and settlement) all contracts, contractual obligations and
arrangements for Operating Work and Incremental Capital Assets, including,
without limitation, any and all warranties on equipment, facilities, materials,
and services furnished pursuant to any such contracts. Warranties and claims
arising under this Article shall be administered in accordance with the
provisions of Article 5.6.6 of this Agreement.

 

14

--------------------------------------------------------------------------------


 


5.6.2                        PURCHASING NECESSARY GOODS AND SERVICES.


 

Louisville shall purchase and procure, through and from any source it may
select, the equipment, apparatus, machinery, tools, services, materials and
supplies, and emergency spare parts necessary for the performance of Operating
Work and Incremental Capital Assets.

 


5.6.3                        PROCUREMENT OF FUEL.


 

At all times, Louisville shall make necessary and reasonable efforts to maintain
an adequate supply of fuel. At IMEA’s request, Louisville will receive bids or
proposals from suppliers of Illinois coal who wish to be considered for
purchases of coal supplies for Trimble County Unit 1. Louisville shall have no
obligation to consider any particular bid or proposal, which in Louisville’s
sole judgement, is not In the best interest of the Parties when considering
price, reliability, quality, and other relevant terms, conditions, and
considerations.

 


5.6.4                        EXPENDITURE OF FUNDS.


 

Louisville shall expend funds in accordance with the terms and conditions of
this Agreement.

 


5.6.5                        INSURANCE.


 

Louisville shall arrange for the placement and maintenance of Insurance, as
provided herein in Article 13.

 


5.6.6                        ENFORCEMENT OF CLAIMS AGAINST THIRD PARTIES.


 

Louisville shall present and prosecute known claims against third parties,
including but not limited to claims against insurers and indemnitors providing
Insurance or indemnities with respect to any loss of or damage to any property
of Trimble County Unit 1, or the Trimble

 

County General Plant Facilities or the Trimble County Site as they pertain to
Trimble County Unit 1, or any interest of the Parties pertaining thereto, and
with respect to any liability of Louisville or IMEA to third parties covered by
Insurance or indemnity agreement. To the extent that such loss, damage, or
liability is not covered by Insurance or by any indemnity agreement, Louisville
shall present and prosecute claims therefor against any parties who may be
liable therefor. Nothing herein shall require Louisville to initiate, present,
or prosecute any claim which, in Its sole judgement, Is without sufficient merit
to warrant such enforcement, or otherwise is Inconsistent with the Parties’
general business interests. Nothing herein shall require Louisville to-invoke
any certain type of enforcement procedure, or to seek, or to continue to seek,
enforcement of any claim, when in Louisville’s sole judgement, the Parties’
general business interests are better served by settling or withdrawing such
claim.

 

In the event that Louisville should fail or refuse to diligently prosecute any
claim, nothing herein contained shall prevent IMEA from prosecuting such claim
or demand in its own name, to the extent of, and as such claim or demand
affects, its interest. IMEA may intervene in any suit on a claim pursuant to
this Article as an additional plaintiff or defendant to assert or defend as to
its respective ownership interest and rights. Cost and monies net of reasonable
expenses recovered are to be shared by the Parties in proportion to their
respective ownership interests in Trimble County Unit 1.

 

15

--------------------------------------------------------------------------------


 


5.6.7                        PROCESSING CLAIMS BY THIRD PARTIES.


 

Louisville shall investigate, adjust, defend, and settle claims by third parties
against IMEA and Louisville, arising out of or attributable to Operating Work or
Incremental Capital Assets, or the past or future performance or nonperformance
of the obligations and duties of either IMEA or Louisville under or pursuant to
this Agreement, including but not limited to any claim resulting from death or
injury to persons or damage to property, when such claims are not covered by
valid and collectible Insurance carried by Louisville or IMEA; and, whenever and
to the extent reasonable, present and prosecute claims against any third party,
including insurers, for any costs, losses, and damages incurred in connection
with such claims. If any such claim against IMEA and Louisville is in excess of
$50,000 in amount and is not covered by valid and collectible Insurance carried
by Louisville or IMEA, Louisville shall notify IMEA of the existence and nature
of such claim and shall also notify IMEA if and when any settlement of such
claim is accomplished by Louisville. Settlement of claims in excess of
$1,000,000 shall be reported to and approved by the Coordination Committee.

 

In the event that Louisville should fail or refuse to diligently defend any
claim, nothing herein contained shall prevent IMEA from defending such claim or
demand in its own name, to the extent of, and as such claim or demand affects,
its interest. IMEA may intervene in any suit on a claim pursuant to this Article
as an additional party to defend as to its respective ownership interests and
rights in Trimble County Unit 1.

 


5.6.8                        DELIVERY OF OPERATING DATA.


 

As promptly as practicable after the end of each month, Louisville shall render
to IMEA a statement setting forth appropriate operating data as may be needed
for reports and records.

 


5.7                                 ENVIRONMENTAL LAWS AND REGULATIONS.


 

Each Party shall be responsible for its own share of any obligations, costs, or
burdens of any kind, resulting from any federal, state, or local environmental
law, regulation, or requirement, as amended from time to time. Similarly, each
Party shall be entitled to its share, on a pro rata ownership basis, of any
rights, credits, or entitlements associated with such law, regulation, or
requirement.

 

Louisville’s obligation to produce generation from IMEA’s share of Trimble
County Unit 1, as well as Louisville’s obligation to produce backup power and
energy as set forth in Article 10 hereof, shall be conditioned upon IMEA’s
compliance with such laws, regulations, or requirements as set forth in this
Article, and IMEA’s possession of required environmental allowances needed for
such generation. In the event IMEA’s rights, credits, or entitlements are not
sufficient to allow the desired level of generation from IMEA’s share of Trimble
County Unit I or the production of backup power and energy, Louisville shall
provide such rights, credits, or entitlements to IMEA upon IMEA’s request and
after consultation between the Parties concerning the availability and cost of
such rights, credits, or entitlements. Louisville shall have no obligation,
however, to provide such rights, credits, or entitlements where such rights,
credits, or entitlements are required for use by Louisville to serve its
Internal Load plus any firm off-system sales. Louisville may satisfy this
obligation, at its option, by supplying such rights, credits, or entitlements
from its own system, or by purchasing from other sources. Such obligation shall
be limited to the rights, credits, or entitlements necessary to operate IMEA’s
portion of Trimble County Unit 1 at the lower of an 80 percent

 

16

--------------------------------------------------------------------------------


 

Capacity Factor or IMEA’s actual Capacity Factor, and shall apply only to the
excess requirements above the rights, credits, or entitlements obtained by IMEA
as a result of its ownership interest in Trimble County Unit 1 or from other
sources.

 

IMEA shall compensate Louisville for providing such allowances for IMEA’s
Trimble County Unit 1 generation, as well as for allowances for backup power and
energy sold by Louisville to IMEA under Article 10 hereof, at a price equal to
the fair market value of such allowances, as such value may change from time to
time. Fair market value and procedures for billing and payment will be
determined according to criteria set forth by the Coordination Committee;
provided that, fair market value shall not be less than Louisville’s. actual
cost of providing or obtaining such allowances.

 


5.8                                 LIMITED RE-OPENER:  ENVIRONMENTAL
LEGISLATION.


 

It is recognized by the Parties that this Agreement will be executed prior to
the disposition of the proposed Clean Air Act Amendments of 1990 legislation
pending in Congress. For the period between the Execution Date and Closing, each
Party shall have the right to re-open negotiations on matters related to
environmental issues, should the result of such legislation enacted by Congress
result in either Party receiving required environmental allowances less than
those provided by Senate Bill No. 1630, as passed by the Senate on April 3,
1990.

 


5.9                                 INDEMNIFICATION OF ENVIRONMENTAL FINES AND
PENALTIES.


 

Louisville will indemnify IMEA against administrative fines and civil penalties
arising out of the operation of the Trimble County Plant imposed for violations
of applicable environmental laws and regulations, resulting from acts of
Louisville as plant operator. Exclusions from this special indemnification shall
include operation and maintenance costs which might be incurred as a result of
environmental laws and regulations, Incremental Capital Assets incurred in
environmental compliance, occurrences from acts of third parties or from
equipment failure or malfunction, remedial measures imposed by administrative
agencies for environmental purposes, or reimbursement of response costs under
Comprehensive Environmental Response Compensation And Liability Act (CERCLA) and
K.R.S. Chapter 224, or to any claims of personal injury or property damage.

 


ARTICLE 6


INCREMENTAL CAPITAL ASSETS


 


6.1                                 DETERMINATION OF NEED.


 

The Coordination Committee shall approve Incremental Capital Assets expected to
cost over $250,000. Louisville shall have the authority to make all decisions
with respect to Incremental Capital Assets expected to cost $250,000 or less.
Emergency expenditures for Incremental Capital Assets which total in excess of
$250,000 in any calendar year shall be submitted to the Coordination Committee
for ratification.

 


6.2                                 ESTIMATE OF COSTS.


 

Prior to beginning of work on any Incremental Capital Asset which Louisville
expects to cost more than $1,000,000, such estimate shall be furnished by
Louisville in reasonable detail to IMEA

 

17

--------------------------------------------------------------------------------


 

for use by it in anticipating its financial requirements. Such estimate shall be
subject to revision periodically to reflect more current information on such
Incremental Capital Asset.

 


6.3                                 RESPONSIBILITY FOR COSTS.


 

Subsequent to the Closing, the costs of each Incremental Capital Asset shall be
borne by Louisville and IMEA in proportion to their respective percentage
ownership interests in Trimble County Unit 1. IMEA’s share of the Incremental
Capital Assets shall be subject to the Service Fee as set forth In Article 7.1.6
herein. The amount incurred for Incremental Capital Assets during each month
shall be included in the monthly billings provided for in Article 8.1.

 


ARTICLE 7


COMPENSATION


 


7.1                                 MONTHLY CHARGES.


 

Louisville and IMEA will share all costs associated with Trimble County Unit 1,
and with the Trimble County General Plant Facilities and the Trimble County Site
as they pertain to Trimble County Unit 1. These costs are set forth below in six
components for billing and accounting purposes. The Parties intend that these
components incorporate all costs which are or could be associated with Trimble
County Unit 1, and with the Trimble County General Plant Facilities and the
Trimble County Site as they pertain to Trimble County Unit 1. Should, however,
any item or category of costs not fall within the technical definitions of any
of the six components, the Parties agree to adjust the billing components so as
to Include such item or category.

 

Starting at the Closing or Commercial Operation Date, if later, IMEA shall pay a
monthly amount equal to the sum of the six components delineated in Articles
7.1.1, 7.1.2, 7.1.3, 7.1.4, 7.1.5, and 7.1.6, as provided for in Article 8.1.

 


7.1.1                        FUEL/REACTANT OPERATION EXPENSE.


 

All Fuel/Reactant Operation Expenses. of Trimble County Unit 1 will be prorated
to the Parties, according to the net Electric Energy consumed by each Party as
compared to the total net energy generated by Trimble County Unit 1.

 

For purposes of this Article, Fuel/Reactant Operation Expenses shall be
allocated to IMEA on the basis of its loss-adjusted net Electric Energy during
the applicable month. This loss-adjusted net Electric Energy shall be calculated
by multiplying IMEA’s actual Trimble County Unit 1 net Electric Energy during
the month by a loss factor (currently 1.0038), which, at the request of either
Party, but not more frequently than once every two years, shall be reviewed
based on load flow studies or other mutually acceptable analyses, and shall be
adjusted as appropriate.

 


7.1.2                        FIXED OPERATION AND MAINTENANCE EXPENSES.


 

A Fixed Operation and Maintenance Expenses component shall be shared by the
Parties in proportion to their respective percentage ownership interest in
Trimble County Unit 1.

 

18

--------------------------------------------------------------------------------


 


7.1.3                        NON-FUEL OPERATING COMPONENT.


 

A non-fuel operating component shall be shared by the Parties in proportion to
their respective percentage ownership interest in Trimble County Unit 1,
calculated monthly as the sum of the following four

 

Items as they relate to Trimble County Unit 1, and the Trimble County

 

General Plant Facilities and the Trimble County Site as they pertain to Trimble
County Unit 1:

 

(a)                                  Taxes other than federal and state income
taxes (Account 408.1), except that those categories of taxes, or payments in
lieu thereof, that are directly billed to IMEA by the taxing authority and paid
by IMEA, shall not be included in this item.

 

(b)                                 Administrative and general expenses
(Accounts 920.935) as recorded in Louisville’s accounting records under the
Uniform System of Accounts.

 

(c)                                  Lease payments which result from a
third-party financed Incremental Capital Asset.

 

(d)                                 Penalties (Account 426.3), except for those
environmental penalties against which Louisville is indemnifying IMEA under
Article 5.7 hereof.

 


7.1.4                        WORKING CAPITAL COMPONENT.


 

Beginning with the billing covering the period January, 1996, and for each month
thereafter, a working capital component shall be shared by the Parties in
proportion to their respective percentage ownership interests in Trimble County
Unit 1. This component is comprised of the items listed below, to the extent
that each of these items relates to Trimble County Unit 1, the Trimble County
General Plant Facilities (as they pertain to Trimble County Unit 1), and the
Trimble County Site (as it pertains to Trimble County Unit 1).  This component
shall be calculated by multiplying the beginning monthly balances of the items
by Louisville’s Cost of Capital as “grossed up” for federal and state income
taxes.

 

(a)                                  Fuel stocks (Account 151).

 

(b)                                 Fuel stock expenses undistributed (Account
152).

 

(c)                                  Plant materials and operating supplies
(Account 154).

 

(d)                                 Stores expense undistributed (Account 163).

 

(e)                                  Prepayments (Account 165).

 

(f)                                    Miscellaneous deferred debits (Account
186).

 

19

--------------------------------------------------------------------------------


 


7.1.5                        TRANSMISSION CHARGE.


 

A transmission charge to cover transmission of the Electric Energy from Trimble
County Unit 1 to the Delivery Points shall be assessed according to the Trimble
County schedule contained in the Interchange Agreement.  Such schedule may be
changed by Louisville from time to time based on revised cost information, but
shall continue to be calculated throughout the duration of this Agreement
according to the same cost of service methodology as was used to support the
initial schedule.  Should FERC at any time decline to accept a rate based on
such methodology, a new rate shall be calculated using approved methodology as
close as possible to the Initial methodology such that the original intent of
the Parties in pricing this service shall be maintained.

 


7.1.6                        SERVICE FEE.


 

After Closing, a service fee, equal to five (5) percent of all payments by IMEA,
other than the initial payment as set forth in Article 3 or the monthly
transmission charge in Article 7.1.5, shall be assessed; except that for
billings related to the calendar years in the following table, the service fee
shall be calculated using the percentage indicated for the respective year.

 

Year

 

Service Fee (%)

 

 

 

 

 

1991

 

0.00

 

1992

 

1.25

 

1993

 

2.50

 

1994

 

3.75

 

On and after Jan. 1, 1995

 

5.00

 

 


ARTICLE 8


BILLING, PAYMENTS, AND RECORDS


 


8.1                                 BILLINGS BY LOUISVILLE.


 

As promptly as practicable, but not more than twelve working days, after the end
of each calendar month during the term of this Agreement, Louisville shall
prepare and send to IMEA a statement, in such detail and with such segregations
as may be needed for operating and accounting records, to indicate monthly
amounts due under the provisions of this Agreement.

 


8.2                                 PAYMENTS BY IMEA OR LOUISVILLE.


 

All bills under Article 8.1 for amounts owed by IMEA to Louisville shall be due
and payable on the tenth calendar day following the invoice date.  Amounts owing
by either Party to the other under the Interchange Agreement or under the
provisions of this Agreement, other than under Article 8.1, shall be settled in
accordance with the procedures set forth in such provisions as give rise to the
obligations.  Interest on unpaid amounts shall accrue at the Agreed Rate from
the date due until the date upon which payment is made.  Unless otherwise agreed
upon, a calendar month shall be the standard monthly period for the purpose of
settlements under this Agreement.

 

Should either Party withhold payment of any contested amount, the procedure for
resolution of disputes under Article 19 shall be invoked automatically. 
Non-payment of any amount contested

 

20

--------------------------------------------------------------------------------


 

in good faith by either Party shall not constitute a default under Article 17
prior to completion of the disagreement procedures under Article 19.  The unpaid
Party may contend a default exists under Article 17, if payment continues to be
withheld following completion of the disagreement procedures under Article 19
including arbitration if both Parties have elected to arbitrate.

 


8.3                                 RECORDS.


 

Louisville will record its accounting information in accordance with generally
accepted accounting principles, as modified by the requirements or permitted
practices of applicable regulatory authorities.  For the purpose of this
Agreement, all account references are to the Uniform System of Accounts.  in the
event of any changes in FERC’s accounting procedures which might result in
different charges than those contemplated by the Agreement, the Parties will
agree upon the appropriate changes to the Agreement to achieve the original
intent of the Parties, unless otherwise mutually agreed by the Parties.

 

The Parties shall keep and maintain such records as may be necessary or useful
in carrying out this Agreement.  Each Party shall keep such records as may be
needed to afford a clear history of all transactions under this Agreement and
make copies of such records available to the other Party upon request.  Each
Party shall have the right during normal business hours, but no more often than
once each calendar year, at its own expense, to audit, or cause independent
certified public accountants of its choice to audit, the accounting and other
records relating to transactions under this Agreement and shall have the right
to make copies of records as necessary.  All such records shall be considered
confidential and proprietary business records of the Party that generated the
particular record in question.  Neither Party shall make use of records of the
other Party without the express written consent of such Party, except for
disclosure or use which is permitted by this Agreement or where required by
lawful authority.

 


ARTICLE 9


TRANSMISSION SERVICE


 

All Electric Energy delivered under this Agreement shall be of the character
commonly known as three-phase sixty-hertz energy, and shall be considered as
being delivered at Louisville’s Delivery Points.

 

Obtaining transmission service for transmitting power under this Agreement from
Louisville’s Delivery Points shall be the sole responsibility of IMEA.  If an
electric system or systems, which is not part of the electric systems owned by
either of the Parties, is used to transmit the Net Electric Energy from
Louisville’s Delivery Points to IMEA, the cost of such transmission service
shall be paid by IMEA.  Losses which are incurred through such third party
transmission(s) shall be assumed by IMEA.  in the event Louisville and IMEA
establish a direct electrical interconnection during the term of this Agreement,
the Parties can mutually agree to use such direct electrical interconnection to
transmit all or part of the energy from Louisville to IMEA for the remainder of
this Agreement.

 

21

--------------------------------------------------------------------------------


 


ARTICLE 10


BACKUP POWER AND ENERGY


 


10.1                           FROM LOUISVILLE.


 

In any hour of any month that the Net Electric Generating Capability of Trimble
County Unit 1 is less than the Net Seasonal Capability, IMEA shall have the
option to request from Louisville backup power and energy from Louisville’s
other generating resources.  For IMEA to receive this backup power and energy,
both of the following conditions must be met:

 

The amount of backup power and energy shall not exceed an amount equal to IMEA’s
share (based on its percentage ownership interest in Trimble County Unit 1) of
such reduction from Net Seasonal Capability.

 

The amount of backup power and energy requested, as limited by (a) above, is
available from Louisville’s other generating resources and is not required to
serve Louisville’s Internal Load or to honor any firm commitments made by
Louisville for off-system sales, existing prior to any particular request for
backup power and energy.

 

Compensation for backup power and energy will correspond to the demand and
energy rate provisions of the Backup Power service schedule contained in the
Interchange Agreement in effect at the time backup energy is delivered.

 


10.2                           FROM THIRD PARTIES.


 

In the event Louisville is unable to provide backup power and energy from its
own system, Louisville will, at the request of IMEA, make its best effort to
purchase backup power and energy from another party for resale to IMEA. 
Louisville will bill IMEA for such purchased backup power and energy according
to the terms for such third party transactions contained in the Backup Power
service schedule contained in the Interchange Agreement in effect at the time
backup energy is delivered.

 


10.3                           EFFECTIVE DATE OF BACKUP POWER PROVISION.


 

The provisions of this Article 10 will become effective on the earlier of
January 1, 1991 or the Commercial Operation Date of Trimble County Unit 1.

 


ARTICLE 11


GENERAL CONDITIONS


 


11.1                           COOPERATION.


 

Louisville and IMEA shall cooperate with each other and provide information as
may be necessary to facilitate, among other things, the filing of applications
for authorizations, permits, licenses, or financings and the execution of such
other documents as may be reasonably necessary to carry out the provisions of
this Agreement, subject to reasonable protections necessary to preserve each
Party’s confidential or proprietary information.

 

22

--------------------------------------------------------------------------------


 


11.2                           APPROVALS.


 

The Parties shall use their best efforts to obtain as quickly as possible all
requisite governmental and regulatory approvals of the consummation of-the
transactions contemplated herein.

 


11.3                           ACCESS.


 

Official representatives of IMEA and their designees, including IMEA’s bond
trustee, shall have the right, upon sufficient advance notice to Louisville, to
enter upon the Trimble County Site subject to all safety, insurance, and
industrial security requirements and the need for efficient operation of Trimble
County Unit 1.

 


11.4                           CONDITIONS PRECEDENT TO LOUISVILLE’S OBLIGATIONS
HEREUNDER.


 

All obligations of Louisville under this Agreement are subject to the
fulfillment, prior to or at the Closing, of each of the conditions (or the
waiver in writing of such conditions by Louisville) that are delineated in
Articles 11.4.1 through 11.4.4 and IMEA shall exert its best efforts to cause
each such condition to be fulfilled.

 


11.4.1                  ACCURACY OF IMEA’S REPRESENTATIONS AND WARRANTIES.


 

Louisville and IMEA shall not have discovered any material error, misstatement,
or omission in the representations and warranties made by IMEA in this
Agreement.

 


11.4.2                  CAPABILITY OF PERFORMANCE BY IMEA.


 

IMEA’s representations and warranties contained in this Agreement shall be
deemed to have been made again at and as of the time of the Closing and shall
then be true in all material respects; IMEA shall have performed and complied
with all agreements, covenants, and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing; Louisville shall
have been furnished with certificates signed by the principal officer of IMEA,
dated the date of the Closing, certifying in form and substance satisfactory to
Louisville to the fulfillment of the foregoing conditions and to the further
effect that there are no actions, suits, or proceedings pending or, to such
officer’s knowledge, threatened against or affecting IMEA before any court or
administrative body or agency which would materially adversely affect the
ability of IMEA to perform its obligations under this Agreement.

 


11.4.3                  OPINION OF COUNSEL FOR IMEA.


 

Louisville shall have been furnished with an opinion of counsel for IMEA, which
counsel shall be satisfactory to Louisville, in form and substance satisfactory
to Louisville, dated the date of the Closing, to the effect that:

 

IMEA is a public body corporate and politic organized as a joint agency by its
member municipalities in Illinois in accordance with Illinois law, duly
organized and validly existing in good standing under the laws of the State of
Illinois and has the corporate power, legal capacity, and authority to carry on
its business as presently conducted and to enter into and perform its
obligations under this Agreement.

 

23

--------------------------------------------------------------------------------


 

The execution, delivery, and performance by IMEA of this Agreement have been
duly authorized by all necessary corporate action on the part of IMEA, do not
contravene any law, or any governmental rule, regulation, or order, applicable
to IMEA or its properties, or the Agency Agreement or By-Laws of IMEA and do not
and will not contravene the provisions of, or constitute a default under, any
indenture, mortgage, contract, or other instrument to which IMEA is a party or
by which IMEA is bound;

 

This Agreement has been duly executed and delivered by IMEA and constitutes the
legal, valid, and binding obligations of IMEA enforceable in accordance with its
respective terms, except as limited by applicable bankruptcy, insolvency,
reorganization, or similar laws at the time in effect;

 

There are no actions, suits, or proceedings pending or, to such counsel’s
knowledge, threatened against or affecting IMEA before any court or
administrative body or agency which might materially adversely affect the
ability of IMEA to perform its obligations under this Agreement; and

 

Any consent or approval of, giving of notice to, registration with, or taking of
any other action by, any state, federal, or other governmental commission,
agency, or regulatory authority, including, without limitation, the Illinois
Commerce Commission, the Federal Energy Regulatory Commission, and the
Securities and Exchange Commission, in connection with the execution, delivery,
and performance of this Agreement required to be obtained by IMEA on or before
the Closing has been obtained.

 


11.4.4                  PAYMENT OF FUNDS BY IMEA.


 

The portion of the Purchase Price required to be paid by IMEA to Louisville at
the Closing shall be paid in Immediately available funds.

 


11.5                           CONDITIONS PRECEDENT TO IMEA’S OBLIGATIONS
HEREUNDER.


 

All obligations of IMEA under this Agreement are subject to the fulfillment,
prior to or at the Closing, of each of the following conditions (or the waiver
in writing of such conditions by IMEA):

 


11.5.1                  ACCURACY OF LOUISVILLE’S REPRESENTATIONS AND WARRANTIES.


 

IMEA and Louisville shall not have discovered any material error, misstatement,
or omission in the representations and warranties made by Louisville in this
Agreement.

 


11.5.2                  CAPABILITY OF PERFORMANCE BY LOUISVILLE.


 

Louisville’s representations and warranties contained in this Agreement shall be
deemed to have been made again at and as of the time of the Closing and shall
then be true in all material respects.  Louisville shall have performed and
complied with all agreements, covenants, and conditions required by this
Agreement to be performed or complied with by it prior to or at the Closing and
IMEA shall have been furnished with a certificate of the President or a Vice
President of Louisville, dated the date of the Closing, certifying in form and
substance satisfactory to IMEA, to the fulfillment of the foregoing conditions
and to the further effect that there are no actions, suits, or proceedings
pending or, to such officer’s knowledge, threatened against or affecting
Louisville before any court or administrative body or agency which would
adversely affect the ability of Louisville to perform its obligations under this
agreement.

 

24

--------------------------------------------------------------------------------


 


11.5.3                  OPINION OF COUNSEL-FOR-LOUISVILLE.


 

IMEA shall have been furnished with an opinion of counsel for Louisville, which
may include counsel employed directly by Louisville as well as Louisville’s
outside counsel, which counsel shall be satisfactory to IMEA, in form and
substance satisfactory to IMEA, dated the date of the Closing, to the effect
that:

 

Louisville is a corporation duly organized and validly existing under the laws
of the Commonwealth of Kentucky and has the corporate power and authority to
carry on its business as presently conducted and to enter into and perform its
obligations under this Agreement; and

 

The execution, delivery, and performance by Louisville of this Agreement has
been duly authorized by all necessary corporate action on the part of
Louisville, does not contravene any law, or any governmental rule, regulation,
or order applicable to Louisville or its properties, or the Articles of
Incorporation or By-Laws of Louisville, and do not and will not contravene the
provisions of, or constitute a default under, any indenture, mortgage, contract,
or other instrument to which Louisville is a party or by which Louisville is
bound; and

 

The documents executed by Louisville in connection with the Closing have been
duly authorized, executed, and delivered by Louisville; and

 

There are no actions, suits, or proceedings pending or, to such counsel’s
knowledge, threatened against or affecting Louisville before any court or
administrative body or agency which would materially adversely affect the
ability of Louisville to perform its obligations under this Agreement; and

 

Any consent or approval of, giving of notice to, registration with or taking of
any other action by, any state, federal, or other governmental commission,
agency, or regulatory authority, including, without limitation, the Kentucky
Public Service Commission, the Federal Energy Regulatory Commission, and the
Securities and Exchange Commission, in connection with the execution, delivery,
and performance of this Agreement required to be obtained by Louisville on or
before the Closing has been obtained.

 

Louisville’ conveyance to IMEA in fee simple with covenant of general warranty
of a 12.12 percent undivided ownership interest as tenants in common in the real
estate set forth in Appendix E, is free and clear from all encumbrances, except
easements, restrictions, and stipulations of record, taxes assessed and payable
in the year 1990 and thereafter, but such opinion will be inapplicable to
matters not of record.

 

Prior to commercial operation of Trimble County Unit 1, Louisville has obtained
all permits and licenses required to be obtained in order to commence commercial
operation of Trimble County Unit 1.

 

Louisville has paid all property taxes (other than sales or use or other
transfer taxes, if applicable) which are assessed on the interests conveyed to
IMEA hereunder, except for property taxes assessed and payable in the year 1990.

 

25

--------------------------------------------------------------------------------



11.6                           CONDITIONS PRECEDENT TO THE RESPECTIVE
OBLIGATIONS OF THE PARTIES.


 

The respective obligations of Louisville and IMEA hereunder are, unless waived
in writing by Louisville and IMEA prior to or at the Closing, subject to the
special conditions in Article 3.4 hereof and the additional condition that all
governmental and regulatory approvals of the execution, delivery, and
performance of this Agreement required to be obtained by Louisville and IMEA on
or before the Closing shall have been obtained, including all governmental and
regulatory approvals necessary for the issuance of IMEA’s tax-exempt revenue
bonds in an aggregate principal amount sufficient to pay for any and all sums
due to be paid by IMEA to Louisville at Closing.

 


11.7                           RELEASE FROM LOUISVILLE’S INDENTURE(S).


 

Louisville shall have obtained the releases from any and all indentures of the
ownership interest in Trimble County Unit 1 to be conveyed to IMEA hereunder at
the Closing from the lien of such indenture.

 


11.8                           AMENDMENTS.


 

This Agreement may be amended only by a written instrument duly executed by the
Parties.  When so amended, the Parties shall execute a conformed copy of the
Agreement, which conformed copy shall contain all amendments to the Agreement
and shall thereafter govern the Parties.

 


11.9                           LIMITED WARRANTY.


 

Louisville warrants that as of the Execution Date hereof, although the Trimble
County Plant is still under construction, except as set forth in Appendix D,
there are no known defects in the design or construction of Trimble County Unit
1 or the Trimble County General Plant Facilities, and that such facilities were
designed for the generation and production of electric power and energy. 
Louisville shall act with reasonable dispatch to remedy the defects set forth in
Appendix D hereof.

 

Louisville also warrants that for a period of ninety (90) days from the
Commercial Operation Date, Trimble County Unit 1 and the Trimble County General
Plant Facilities shall be free of defects in materials or workmanship in the
design and construction of such facilities.  This ninety day period shall be
extended by one additional week for any week during the ninety day period in
which Trimble County Unit 1 does not operate at a Capacity Factor of
thirty-three percent or greater.  For this purpose, the first week shall be the
seven-day period beginning on the Commercial Operation Date.  Defects that are
discovered during this ninety-day period, as it may be extended as set forth
above, shall be repaired at Louisville’s expense, and such repairs shall be
warranted by Louisville to be free of defects in materials or workmanship in
design and construction for a period of any additional ninety days from the
completion of such repairs.  OTHER THAN FOR THIS EXPRESS WARRANTY, IMEA’S
OWNERSHIP INTEREST IN TRIMBLE COUNTY UNIT 1 IS TO BE SOLD “AS IS” AND “WHERE
IS”.  LOUISVILLE MAKES NO OTHER REPRESENTATION OR WARRANTY WHATSOEVER IN THIS
AGREEMENT, EXPRESSED, IMPLIED, OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
REPRESENTATION OR WARRANTY AS TO THE VALUE, QUANTITY, CONDITION, SALABILITY,
OBSOLESCENCE, MERCHANTABILITY, FITNESS, OR SUITABILITY FOR USE OR WORKING ORDER
OF ANY OF TRIMBLE COUNTY UNIT 1 INCLUDING THE TRIMBLE COUNTY GENERAL PLANT
FACILITIES, NOR DOES LOUISVILLE REPRESENT OR WARRANT THAT THE USE OR OPERATION
OF ANY SUCH FACILITIES WILL NOT

 

26

--------------------------------------------------------------------------------


 

VIOLATE PATENT, TRADEMARK, OR SERVICE MARK RIGHTS OF ANY THIRD PARTIES.  THE
PROVISIONS OF THIS ARTICLE 11.9 SHALL GOVERN OVER ANY CONFLICTING PROVISIONS OF
THIS AGREEMENT.  Notwithstanding the foregoing, IMEA shall have the benefit, in
proportion to its percentage ownership interest in Trimble County Unit 1, of all
manufacturers’ and vendors’ warranties and all patent, trademark, and service
mark rights running to Louisville in connection with Trimble County Unit 1 and
the Trimble County General Plant Facilities as they pertain to Trimble County
Unit 1; provided that Louisville shall have sole authority in decisions
regarding the enforcement (including any renegotiation and settlement) of such
warranties and patent, trademark, and service mark rights, subject to the rights
of IMEA as set forth in Article 5.6.6 hereof.

 


11.10                     NO AGENCY OR THIRD PARTY BENEFICIARY.


 

Nothing herein is intended to or shall create an agency whereby IMEA becomes an
agent for Louisville in any relationship with any third party.  This Agreement
is solely between Louisville and IMEA and shall not be construed to create any
third party beneficiary relationship with any other person or entity.

 


ARTICLE 12


TAXES


 


12.1                           MANAGEMENT OF TAX MATTERS.


 

Except for IMEA’s payments of property taxes or payments in lieu thereof that
are directly billed to IMEA by any taxing authority and which IMEA shall pay
directly, and except for any rulings IMEA might require in connection with the
issuance of tax-exempt bonds, Louisville shall have the authority and
responsibility for administering, coordinating, filing returns, making property
tax declarations, paying, seeking official tax rulings or determinations, and
other related functions pertaining to all other taxes, payments in lieu of
taxes, assessments, impositions, charges, and related costs of every kind and
nature, ordinary or extraordinary, general or special, foreseen or unforeseen,
settled or pending settlement, including, but not limited to, property, sales,
use, and payroll taxes, connected with or arising out of the construction,
ownership, operation, maintenance, alteration, repair, rebuilding, use, or
retirement of Trimble County Unit 1 or any part thereof, which are or may be
imposed by any federal, Kentucky, local, municipal of Kentucky, interregional,
or quasi-governmental authority; provided, however, unless specifically
authorized in writing by IMEA, such authority and responsibility shall not
extend to any act or action affecting any exemption or special tax treatment to
which IMEA may be entitled.  IMEA does hereby make and appoint Louisville to be
its attorney-in-fact, to act in its name, place, and stead for the purpose of
filing returns, making property tax declarations, negotiating, seeking
adjustments or revisions, protesting, seeking official tax rulings or
determinations, contesting, making application for and claiming any and all
exclusions, exemptions, deductions, credits, and ejections pertaining to all
such other taxes, payments in lieu of taxes, assessments, impositions, charges,
and related costs, but unless specifically authorized in writing to act on its
behalf by IMEA, such appointment shall not extend to any act or action affecting
any exemption or special tax treatment to which IMEA may be entitled or to any
tax or payments in lieu thereof for which IMEA has responsibility for direct
payment.  IMEA, its agents, or assigns shall promptly join in any action
reasonably required which is consistent with the exercise by Louisville of the
tax authority and responsibility described herein and the status of IMEA as a
governmental or quasi-governmental entity.

 

27

--------------------------------------------------------------------------------


 


12.2                           SHARING OR TAXES AND RELATED PAYMENTS.


 

All such taxes, payments in lieu of taxes, assessments, impositions, charges and
related costs of Trimble County Unit 1, or the Trimble County General Plant
Facilities or the Trimble County Site as they pertain to Trimble County Unit 1,
shall be shared and borne by Louisville and IMEA in proportion to their
respective percentage ownership interests in Trimble County Unit 1; provided,
however, IMEA shall be entitled to the entire benefit to the extent of actual
realization, of all exemptions from and reductions of taxes, including but not
limited to property, sales, use, and payroll taxes, connected with or arising
out of the ownership, operation, maintenance, alteration, repair, rebuilding,
use, or retirement of Trimble County Unit 1 or any part thereof, which may be
realized because of the provisions, if any, of the Constitutions (of the
Commonwealth of Kentucky, the State of Illinois, and the United States of
America), statutes, ordinances, rules, regulations, and laws applicable to IMEA
and not Louisville.

 

The portion of such taxes, payments in lieu of taxes, assessments, impositions,
charges and related costs that are to be borne by IMEA as set forth above in
this Article 12.2 shall be billed to and paid by IMEA in accordance with
Articles 7 and 8, as applicable, except for those taxes which are paid by IMEA
directly to the taxing authority.

 


12.3                           PAYMENT OF TITLE TAXES AND FEES.


 

Except as may be otherwise provided in this Article 12.3, IMEA shall be
responsible for all sales taxes, recording fees, and other taxes related to
transfer of property, if any, incurred in connection with the conveyance(s) to
IMEA by Louisville at Closing.  It is understood by the Parties that Louisville
expects to receive, prior to Closing, a ruling from the Revenue Cabinet of the
Commonwealth of Kentucky concerning the applicability of, or exemption from,
sales and use taxes of the conveyance to be made at Closing by Louisville to
IMEA.  Should the ruling Indicate a position by the Revenue Cabinet that such
conveyance is subject to sales and use tax, each Party shall have the right to
re-open negotiations on the responsibility of the Parties for such taxes.

 


12.4                           EXCLUSION OF INCOME TAXES.


 

Notwithstanding the generality of Article 12.1 above, Louisville and IMEA agree
that the foregoing provisions of this Article 12 shall not apply to any tax on
or measured by income.

 


12.5                           NON-CREATION OF TAXABLE ENTITY.


 

Notwithstanding any other provision of this Agreement, Louisville and IMEA do
not intend to create hereby at law any joint venture, partnership, association
taxable as a corporation, or other entity for the conduct of any business for
profit.  Louisville and IMEA agree to elect under Section 761(a) of the Internal
Revenue Code of 1986, as amended, to exclude the transactions created by this
Agreement from the application of Subchapter K, Chapter 1 of the Code, and both
Parties agree to revise the terms of this Agreement to the extent and in a
manner necessary to permit such election.

 

28

--------------------------------------------------------------------------------


 


ARTICLE 13


INSURANCE


 


13.1                           PROCUREMENT OF INSURANCE.


 

Except with regard to directors and officers liability insurance, Louisville
shall maintain in force, for the benefit of Louisville and IMEA as their
interests in Trimble County Unit 1, Trimble County General Plant Facilities, and
the Trimble County Site shall appear, such available insurance and
self-insurance as the Coordination Committee shall determine to be appropriate.

 


13.1.1                  SHARING-OF INSURANCE COSTS.


 

The costs of such insurance policies discussed in Article 13.1 above shall be
shared by the Parties in proportion to their respective percentage ownership
interests in Trimble County Unit 1.  IMEA shall also pay any additional premium
that results from IMEA being named as an additional insured party on
Louisville’s existing policies.  IMEA shall bear responsibility for costs of and
any losses incurred within the limits of any deductibles on policies of
insurance.  If IMEA elects to participate in self-insurance, as discussed in the
following paragraph, the costs of claims and expenses for such self-insurance
shall also be shared in proportion to the respective ownership interests in
Trimble County Unit 1.  IMEA’s share of such insurance and self-insurance costs
shall be paid in accordance with Articles 7 and 8, as applicable.

 

With regard to the portion of any self-insurance for which IMEA is responsible,
IMEA shall be entitled, at its option, to separately fund and administer a
reserve account to fund all claims and expenses for which it is maintaining
self-insurance.  Any such separately maintained and administered fund shall be
established, maintained, and administered according to policies and procedures
approved by the Coordination Committee.  Such fund will be a financial device
for funding IMEA’s self-insurance obligation and will play no role in
administering claims.  Where IMEA establishes and maintains such an account, the
Coordination Committee will determine appropriate procedures and methodology for
regularly billing for and recovering amounts due to be paid by IMEA to
Louisville for such claims and expenses.  Such procedures and methodology may
include making adjustments to the billing and payment practices set forth in
Article 7 and 8, as such Articles relate to IMEA’s self-insurance.

 


13.1.2                  IMEA NAMED AS INSURED.


 

IMEA shall be named as an additional insured in such insurance policies. 
Louisville shall use its reasonable best efforts to have the insurance
underwriters furnish IMEA with a Certificate of Insurance of each such insurance
policy.  in addition, Louisville shall use its reasonable best efforts to have
each of such policies endorsed so as to provide that IMEA shall be given the
same advance notice of cancellation or material change as is required to be
given to Louisville.  Loss or claim, if any, under such insurance policies shall
be adjusted and settled by Louisville with the insurance underwriters.

 


13.1.3                  PROCUREMENT OF ADDITIONAL INSURANCE FOR IMEA.


 

IMEA may obtain additional insurance beyond that provided for in this Article 13
to insure its ownership interest in Trimble County Unit 1 and the Trimble County
Site and its rights with

 

29

--------------------------------------------------------------------------------


 

respect to the Trimble County General Plant Facilities at its cost.  With
respect to such additional insurance:

 

the proceeds from any claim arising through such additional insurance shall be
disbursed to IMEA; and

 

loss or claim, if any, under such additional insurance shall be adjusted and
settled by IMEA with the insurance underwriters.

 


13.1.4                  SHARING OF REFUNDS FROM INSURANCE PREMIUMS.


 

Any refunds of insurance premiums shall be allocated among the Parties on the
same basis as the premium payment allocation from which such refund was derived.

 


13.1.5                  SHARING OF INSURANCE PROCEEDS.


 

In the event of damage to property insured under this Article, it is agreed that
the proceeds from insurance obtained by Louisville on behalf of both Parties
shall be shared by the Parties to this Agreement on a pro rata basis based on
their relative payments of insurance premiums covering the damaged property.

 


13.2                           DESTRUCTION.


 


13.2.1                  DAMAGE OR DESTRUCTION FULLY COVERED BY INSURANCE.


 

If property insured under this Article or any portion thereof should be damaged
or destroyed to the extent that the cost of repairs or reconstruction is
estimated to be covered by the aggregate amount of insurance coverage (including
any deductible) carried by Louisville for the benefit of Louisville and IMEA
pursuant to Article 13 hereof, then Louisville shall cause such repairs or
reconstruction to be made so that such property shall be restored to
substantially the same general condition, character, or use as existed prior to
such damage or destruction; provided however, if the estimate is wrong, and the
insurance proceeds are insufficient to pay the cost of repair or reconstruction,
Louisville and IMEA shall share the cost not reimbursed by such insurance in
proportion to their percentage ownership interests in Trimble County Unit 1.

 


13.2.2                  DAMAGE OR DESTRUCTION NOT FULLY COVERED BY INSURANCE.


 

If Trimble County Unit 1, the Trimble County General Plant Facilities or any
portion thereof as they pertain to Trimble County Unit 1, should be damaged or
destroyed to the extent that the cost of repairs or reconstruction is estimated
to be more than the aggregate amount of insurance coverage (including any
deductible) carried by Louisville for the benefit of Louisville and IMEA
pursuant to Article 13 hereof and covering the cost of such repairs or
reconstruction, then, if Louisville elects to repair and reconstruct such
property and upon agreement of Louisville and IMEA, Louisville shall cause such
repairs or reconstruction to be made and Louisville and IMEA shall share the
costs of such repairs or reconstruction not reimbursed by such insurance, in
proportion to their percentage ownership interests in Trimble County Unit 1;
provided, however, that:

 

If IMEA elects not to join Louisville in repairing and reconstructing such
property, then, at Louisville’s election, the Parties shall determine the
monetary amount to be paid by Louisville to

 

30

--------------------------------------------------------------------------------


 

IMEA or by IMEA to Louisville, as provided for in paragraph (b) of this Article
13.2.2.  Upon payment of such monetary amount by Louisville to IMEA or by IMEA
to Louisville, as the case may require as set forth in said paragraph (b), IMEA
shall transfer its ownership interest in Trimble County Unit 1 and the Trimble
County Site, and its license to use the Trimble County General Plant Facilities,
and its easement to the Trimble County Site, to Louisville, free and clear of
all liens and encumbrances, and this Agreement shall be deemed to have expired.

 

The monetary amount to be paid to or received from IMEA pursuant to the
provisions of paragraph (a) of this Article 13.2.2, shall be determined in
accordance with the following equation:

 

P = W * X

 

Where:

 

P

 

=

 

the monetary amount to be paid to or received from IMEA.  If P is positive, the
monetary amount shall be paid to IMEA; and if P is negative, the monetary amount
shall be received from IMEA.

W

 

=

 

IMEA’s percentage ownership interest in Trimble County Unit 1 before transfer of
IMEA’s ownership interest in such property.

X

 

=

 

the fair market value (as determined by an independent appraiser selected
jointly by the Parties) of (i) Trimble County Unit 1 and (ii) the Trimble County
Site and the Trimble County General Plant Facilities as they pertain to IMEA’s
use of Trimble County Unit 1, at the time IMEA elects not to join Louisville in
repairing and reconstructing Trimble County Unit 1 or the Trimble County General
Plant Facilities.  Fair market value shall be determined after taking into
account all applicable costs of dismantling, demolishing, and removal of
equipment, facilities, and structures; security; maintenance; disposing of
debris; and any site work necessary to remove the effects of such damage or
destruction.  Fair market value may be a negative figure where appropriate.

 


ARTICLE 14


PARTITION OF OR TRANSFER OF INTEREST IN THIMBLE COUNTY UNIT 1


 


14.1                           SPECIAL NATURE OF TRIMBLE COUNTY UNIT 1 – WAIVER
OF RIGHT OF PARTITION.


 

The Parties recognize that when Trimble County Unit 1 shall have been placed in
service, it will be an integral part of the facilities required to provide
adequate service in their respective service territories and the service
territories of other co-owners of Trimble County Unit 1, if any, and that the
physical partition of Trimble County Unit 1 or any material part thereof would
be impossible and impractical and wholly inconsistent with the purposes for
which this Agreement is made.

 

Each of the Parties agrees that it will not take any action, by judicial
proceedings or otherwise, to partition Trimble County Unit 1, or that portion of
the Trimble County Site conveyed by Louisville to IMEA pursuant to Article 2.2
hereof, or any part thereof, in any way, whether by partition in kind or by sale
and division of the proceeds thereof.  Each of the Parties further waives the
right of partition and the benefit of all statutory or common law that may now
or hereafter authorize such partition of Trimble County Unit 1 or any part
thereof, or that portion of the Trimble

 

31

--------------------------------------------------------------------------------


 

County Site conveyed by Louisville to IMEA pursuant to Article 2.2 hereof.  in
the event any such right of partition shall hereafter accrue, each Party shall
from time to time upon the written request of the other Party execute and
deliver such further instruments as may be necessary to confirm the foregoing
waiver and release of its right to partition.  The foregoing provisions of this
Article 14.1 shall be binding upon and inure to the benefit of the Parties,
their respective successors and assigns, including mortgagees, receivers,
trustees, or other representatives and their respective successors and assigns,
and shall run with the land.  Louisville agrees to insert a similar covenant in
any contract with another party which acquires an ownership interest in Trimble
County Unit 1, which covenant will be enforceable by IMEA.

 


14.2                           TRANSFER OF OWNERSHIP INTERESTS TO THIRD PARTIES.


 

If either Party (“Transferring Party”) shall desire to transfer (whether by
sale, conveyance, assignment, lease, or otherwise) all or any portion of.  its
ownership interest in Trimble County Unit 1 in a bona fide arms length
transaction to any unaffiliated third party or parties, the Transferring Party
shall give the other Party written notice thereof, and any such transaction with
such unaffiliated third party or parties shall not be consummated until the
other Party has determined not to exercise its right of first refusal, as set
forth in this paragraph.  Such written notice shall fully disclose the nature
and terms of the proposed transaction and the identity of the third party or
parties involved.  Upon receipt of such written notice, the other Party shall
have the first right to acquire the Transferring Party’s ownership Interest in
Trimble County Unit 1 that the Transferring Party proposes to transfer to the
third party or parties, upon the same terms and conditions which the
Transferring Party proposes to make with the third party or parties.  Within 90
days following receipt of such notice, the other Party shall give written notice
to the Transferring Party stating whether or not it elects to acquire the
Transferring Party’s undivided ownership interest in Trimble County Unit 1 which
the Transferring Party proposes to dispose of to the third party or parties.  If
the Party elects to exercise its rights to acquire such interest, the
Transferring Party, as soon as practicable, shall execute such instruments as
may be necessary and appropriate to effectuate such sale, conveyance, transfer,
assignment, lease, or other disposition, as the case may be, to the other Party,
free and clear of all liens, charges, and encumbrances for which the
Transferring Party, as between the Parties, is responsible, including the
indenture(s) of the Transferring Party.

 


14.2.1                  CONDITIONS OF TRANSFER.


 

If the other Party elects not to acquire the Transferring Party’s ownership
interest in Trimble County Unit 1, as provided in the first paragraph of Article
14.2, the Transferring Party may consummate its proposed transaction with the
third party or parties and dispose of such ownership interest to the third party
or parties, provided, that such transaction is consummated within 240 days
following receipt by the other Party of the written notice first referred to in
the first paragraph of Article 14.2; and provided further, that the other Party
has approved the prospective purchaser as suitable and desirable as a joint
owner of Trimble County Unit 1, although such approval may not unreasonably be
withheld and grounds for withholding such approval shall be limited to such
factors as will materially, adversely affect the other Party’s interests
hereunder; provided, however, that where Louisville is the Transferring Party,
IMEA’s right to approve the prospective purchaser as suitable and desirable
shall be limited to situations in which the proposed transfer reduces
Louisville’s ownership interest in Trimble County Unit 1 to less than fifty (50)
percent, or where such proposed transfer conveys, in whole or part, Louisville’s
rights and obligations for operation of Trimble County Unit 1 under this
Agreement to such third party or parties; and provided, further, that IMEA shall
require (as a condition of or in connection with the sale, conveyance, transfer,

 

32

--------------------------------------------------------------------------------


 

assignment, lease, or other disposition, and for the benefit of the other Party)
the third party or parties acquiring such ownership interest to assume and agree
to be bound by the provisions of this Agreement and any amendments thereto, and
in furtherance thereof the provisions of this Agreement shall be amended
appropriately to reflect:

 

the addition of such third party or parties as a party or parties to this
Agreement; and

 

the ownership Interest in Trimble County Unit 1 acquired by such third party or
parties and the decreased ownership Interest in Trimble County Unit 1 of the
Transferring Party; and

 

the rights, duties, and obligations of the Transferring Party and such third
party or parties under this Agreement.  Further, the Transferring Party hereby
agrees to save the other Party harmless from and against all loss or liability
which the other Party may incur as a result of any failure by such third party
or parties to fulfill its or their duties and obligations under this Agreement
and any amendments thereto.  in addition, the consummation of any transaction by
the Transferring Party with a third party or parties shall not release the
Transferring Party from any of its debts or liabilities to the other Party
which, at the time of the consummation of the transaction, have accrued under
this Agreement, and any amendments thereto, unless the Parties shall agree in
writing to the contrary.

 


14.2.2                  FURTHER CONDITIONS OF TRANSFER.


 

The right of the Transferring Party to dispose of such ownership interest to a
third party or parties, as set forth in the first paragraph of Article 14.2, is
subject to the further condition that the other Party shall be given written
notice thereof and shall have the further right of first refusal, to the same
extent and by the same procedure described in the first paragraph of Article
14.2:

 

if the Transferring Party shall undertake to consummate its proposed transaction
at a time subsequent to 240 days following receipt of the written notice first
referred to in the first paragraph of Article 14.2; or

 

if the Transferring Party shall undertake to dispose of such ownership interest
to a third party or parties other than those whose identity was disclosed in
said notice; or

 

if the Transferring Party shall undertake to dispose of such ownership interest
upon different terms and conditions than were disclosed in said notice.

 


14.2.3                  NON-APPLICABILITY OF CERTAIN PROVISIONS.


 

The provision of the foregoing Articles 14.2, 14.2.1, and 14.2.2 shall continue
for the duration of this Agreement and shall be applicable to each and every
occasion and whenever either Party desires to dispose of (whether by sale,
conveyance, transfer, assignment, lease, or otherwise) all or any portion of its
ownership interest in Trimble County Unit 1 to any third party or parties;
provided, that such provisions shall not be applicable to, and each of the
Parties hereby consents to, the following:

 

the transfer, sale, or assignment to a financially responsible subsidiary,
affiliate, or successor of Louisville; or

 

33

--------------------------------------------------------------------------------


 

the transfer, sale, or assignment to a financially responsible successor joint
agency to IMEA; provided that if IMEA is dissolved or liquidated by operation of
law or otherwise, and IMEA’s interest herein is not assumed by a financially
responsible successor agency operating as a single entity, Louisville shall have
the immediate option to purchase all of IMEA’s interest herein at fair market
value.  For this purpose, fair market value shall be determined by an
independent appraiser selected jointly by the Parties; or

 

the transfer, assignment, pledge, hypothecation, mortgage, or grant (by
indenture of mortgage, deed of trust, or otherwise) by either Party of its
ownership interest in Trimble County Unit 1, together with all or substantially
all of its other electric utility property, for the purpose of securing bonds or
other obligations for borrowed money issued or to be issued by it, including the
effect of any after acquired property clause of any such indenture of mortgage,
deed of trust, or other instrument now existing or hereafter created by such
Party, or the realization on or enforcement of such security or the exercise by
the trustee or the mortgagee, or as the case may be, or the beneficiaries of
such security of any of the rights, powers, or privileges provided for with
respect thereto; or

 

the transferring by either Party to a third party of its undivided ownership
interest in Trimble County Unit 1, together with all or substantially all of its
other electric utility property, whether by sale or pursuant to or as a result
of a merger, consolidation, or corporate reorganization.

 

the transferring by Louisville of any interest in Trimble County Unit 1 which
transfer would not reduce Louisville’s interest in Trimble County Unit 1 to a
level below seventy-five (75) percent.

 

All transfers of interest set forth in this Article 14 shall be conditioned upon
the transferee, by written agreement or by operation of law, assuming the
obligations of this Agreement, and any amendments thereto, of the Party so
transferring; except that transfer under (c) above shall not be subject to this
condition prior to any exercise of ownership, control, or possession by the
transferee over the interest transferred.

 


14.3                           TRANSFER OF ASSOCIATED RIGHTS AND INTERESTS.


 

No transfer (whether by sale, conveyance, assignment, lease, or otherwise) by
IMEA of any interests under this Agreement shall be permitted, or shall become
effective, unless the interest transferred includes a corresponding and
equivalent transfer of IMEA’s associated rights and interests in Trimble County
Unit 1, the Trimble County General Plant Facilities, and the Trimble County
Site, and unless such transfer is made in full compliance with this Article 14.

 


ARTICLE 15


RIGHT OF FIRST REFUSAL


 

If at any time within twenty years from the Execution Date hereof, Louisville
shall apply to the Kentucky Public Service Commission for a certificate of
public convenience and necessity for the installation at the Trimble County Site
of a coal-fired generating unit for use by its system as a base load plant, IMEA
shall have a right of first refusal to participate in the ownership of said unit
by electing to own 12.12 percent of such unit on the terms set forth herein.  in
the event such a certificate is not legally required, Louisville shall use its
best efforts to give notice to IMEA

 

34

--------------------------------------------------------------------------------


 

equivalent in time and content to that which would be given where a certificate
is required.  At least ninety days prior to applying for such certificate,
Louisville shall provide written notice to IMEA of its intention to make such
application, and shall provide IMEA with technical and economic information
available at that time which pertains to the planned unit, and the estimated
cost thereof.  IMEA shall have 180 days to elect to participate in such unit. 
IMEA’s right to participate in such unit shall lapse and expire unless IMEA
provides written notice to Louisville of its acceptance of such participation
within 180 days after the date of Louisville’s earlier notice to IMEA.  Within
180 days of Louisville’s receipt of IMEA’s notice of acceptance, the Parties
shall negotiate in good faith and execute a separate contract incorporating the
terms and conditions of this Article, as well as other appropriate terms and
conditions, covering the installation and operation of such new unit.

 

Should IMEA elect to participate, it shall pay its pro rats share of all actual
expenditures made for Construction Work in connection with such unit and shall
make quarterly progress payments to Louisville as said expenditures are incurred
and billed by Louisville to IMEA.  in addition to such actual expenditures, IMEA
shall pay Louisville a consulting and construction management fee equal to ten
percent of such actual expenditures.  IMEA’s participation in the unit shall be
subject to all terms and conditions set forth in this Agreement unless waived in
writing by Louisville, or otherwise mutually agreed by the Parties.  Payment of
the above amounts shall entitle IMEA, in addition to its ownership interest in
such unit, to a license to use the Trimble County General Plant Facilities and
the Trimble County Site as they pertain to such unit.  Subject to IMEA’s right
to elect to participate in 12.12 percent of such unit, nothing herein shall
prevent Louisville from selling or offering to sell to any other Party, an
ownership or other interest in the remainder of such unit, or in the Trimble
County General Plant Facilities or Trimble County Site as they pertain to such
unit.  The right of first refusal shall apply only to the next coal-fired
generating unit built at the Trimble County Site for use by Louisville as a base
load plant, and shall not extend to any subsequently built unit.

 


ARTICLE 16


ASSIGNMENT


 


16.1                           LIMITATION OF ASSIGNABILITY.


 

This Agreement shall not be assignable by either Party without the written
consent of the other Party, except that no such consent shall be required for
IMEA to assign this Agreement (a) as an incident to the disposition of all of
its ownership interest in accordance with Articles 14.2, 14.2.1, and 14.2.2
hereof or (b) to the trustee for the tax-exempt revenue bonds issued by IMEA to
pay the costs of the acquisition of the IMEA ownership interest in Trimble
County Unit 1 hereunder; and, further, each of the Parties hereby consents to
the assignment of this Agreement as an incident to the disposition of a Party’s
ownership interest, as permitted by Article 14.2.3.

 


16.2                           SUCCESSORS AND ASSIGNS.


 

This Agreement shall inure to the benefit of and be binding upon Louisville and
IMEA and their respective successors.  This Agreement shall inure to the benefit
of and be binding upon the assigns of Louisville and IMEA when such assignment
is made in accordance with the provisions of Article 16.1.

 

35

--------------------------------------------------------------------------------


 


ARTICLE 17


LIABILITY AND DEFAULT


 


17.1                           LIABILITY TO THIRD PARTIES.


 

Notwithstanding any provision to the contrary in this Agreement, any liability
or any payment, cost, expense, or obligation arising from a claim of liability
(after application thereto of any insurance coverage or proceeds) to a third
party or parties against one or both of the Parties and arising from the
acquisition, planning, engineering, design, licensing, procurement,
construction, installation, completion, operation, use, management, control,
maintenance, replacement, alteration, modification, renewal, rebuilding or
repair, retirement, disposal, or salvaging of Trimble County Unit 1 or any part
thereof and the Trimble County General Plant Facilities and the Trimble County
Site as they pertain to Trimble County Unit 1; or from any other action or
failure to act by either Party (or its employees, agents, or contractors) in
carrying out any of the provisions of this Agreement in regard to Trimble County
Unit 1 or any part thereof and the Trimble County General Plant Facilities and
the Trimble County Site as they pertain to Trimble County Unit 1, shall be
shared by the Parties in proportion to their respective percentage ownership
interests in Trimble County 1 in all circumstances except where such liability
or claim of liability is the result of gross negligence or intentional
wrongdoing on the part of Louisville or IMEA.  If, by reason of any such
liability or claim of liability (after application thereto of any insurance
coverage or proceeds) to a third party or parties, either Party shall be called
upon to make any payment or to incur any cost, expense, or obligation in excess
of that for which it is responsible under the provisions of the preceding
sentence, then the other Party shall reimburse the Party making such excess
payment or incurring any such excess cost, expense, or obligation to the full
extent of the excess.  Louisville shall be solely responsible for third-party
claims arising prior to Closing and shall fully indemnify IMEA against any such
claim.

 


17.2                           LIABILITY BETWEEN THE PARTIES.


 

Except as set forth in this Article 17.2, Louisville shall not be liable to IMEA
for any loss, cost, damage, or expense incurred by IMEA as a result of any
action or failure to act, under any circumstances, by Louisville (or its
employees, agents, or contractors) in carrying out any of the provisions of this
Agreement, except that Louisville will be liable to IMEA for (a) any such loss,
cost, damage, or expense which is the result of gross negligence or intentional
wrongdoing on the part of Louisville, and (b) any damage to IMEA caused by
Louisville’s negligence, but only if such damage results from Louisville’s
failure to follow Good Utility Practice in operating Trimble County Unit 1;
provided, that no liability for failure to follow Good Utility Practice shall
exceed, in any one contract year, the amount paid by IMEA to Louisville for
service fees in that same contract year under Article 7.1.6 hereof.

 

In no event, however, shall Louisville be liable to IMEA with respect to any
claim, whether based on contract, tort (including negligence), patent, trademark
or service mark, or otherwise, for any indirect, special, incidental, or
consequential damages, including, but not limited to, loss of profits or
revenues, loss of use of Trimble County Unit 1 or any part thereof and the
Trimble County General Plant Facilities and the Trimble County Site as they
pertain to Trimble County Unit 1, cost of capital, cost of purchased or
replacement power, claims of the Participants or other customers of IMEA for
service interruptions, or claims of customers of the Participants for service
interruption.

 

36

--------------------------------------------------------------------------------


 

Provided, however, that in no event shall Louisville be excused from liability
for its fraudulent acts.

 


17.3                           INDEMNIFICATION.


 

Subject to Article 17.2 hereof, each Party (“breaching Party”) hereby agrees to
indemnify and hold the other Party (“non-breaching Party”) harmless from,
against, and in respect of and shall on demand reimburse the none breaching
Party for:

 

any and all loss, liability, or damage resulting from any untrue representation,
breach of warranty, or non-fulfillment of any covenant or agreement by the
breaching Party contained herein or in any certificate, document, or instrument
delivered to the non-breaching Party hereunder; and

 

any and all loss suffered by the non-breaching Party due to the breaching
Party’s failure to perform or satisfy any obligation assumed pursuant to this
Agreement; and

 

any and all loss resulting from actions, suits, proceedings, claims, demands,
assessments, judgments, costs, and expenses, including, without limitation,
legal fees and expenses, incident to any of the foregoing or incurred in
investigating or attempting to avoid the same or to oppose the imposition
thereof, or in enforcing this indemnity.

 


17.4                           NATURE AND SURVIVAL OF REPRESENTATIONS AND
WARRANTIES.


 

Each representation, warranty, indemnity, covenant, and agreement made by the
Parties in this Agreement or in any document, certificate, or other instrument
delivered by or on behalf of the Parties pursuant to this Agreement or in
connection herewith, shall survive the Closing.

 


17.5                           DEFAULT.


 


17.5.1                  EVENTS OF DEFAULT.


 

The following shall be Events of Default under this Agreement:

 

17.5.1.1         FAILURE TO MAKE PAYMENT.

 

Failure by either Party to make any payment to the other Party required under
this Agreement within sixty (60) days after the date on which such payment
becomes due, or failure by either Party to give any credit to the other Party
required under this Agreement for a period of sixty (60) days after the date on
which such credit becomes due, or failure by either Party to make payment for a
period of sixty (60) days after the date on which such payment becomes due to
any third party, when failure to do so could result in a lien on any of the
property included under this Agreement or otherwise adversely affects the
interests of the other Party; provided, however, that no Party shall be in
default if the amount it owes hereunder can be offset in whole within sixty (60)
days after the date on which such amount became due and payable, by the Party to
whom that sum is owed under this Agreement.

 

37

--------------------------------------------------------------------------------


 

17.5.1.2         FAILURE TO PERFORM.

 

Failure by either Party to perform any material obligation, duty, or
responsibility in accordance with the provisions of this Agreement.

 


17.5.2                  CURING DEFAULT IN REGARD TO PARING MONEY.


 

As to any default resulting from the failure to pay money, the defaulting Party
may remedy its default (when its default is the failure to pay money) by paying
to the non-defaulting Party on or before ninety (90) days from the date the
payment becomes due:

 

(a)                                  the sums due; and

 

(b)                                 interest on the sums due at the Agreed Rate
from the date of default until paid; and

 

(c)                                  any other costs incurred by the
non-defaulting Party as a result of such default.

 


17.5.3                  CURING DEFAULT FOR OTHER THAN FAILURE TO PAY MONEY.


 

A Party in default for reasons other than the failure to pay money may cure such
default by performing such act as is necessary to cure the default and by paying
the non-defaulting Party on or before ninety (90) days from the date such
default occurred, any sums due under Article 17.3 hereof.

 


17.5.4                  NON-APPLICABILITY OF CURE PROVISIONS.


 

Articles 17.5.2 and 17.5.3 hereof shall not be applicable to any event of
default relating to pre-Closing or Closing activities set forth in this
Agreement.  Cure periods under Articles 17.5.2 and 17.5.3 will not operate to
extend the time specified in any other Article of this Agreement for the
performance or occurrence of any act or event, unless otherwise specified.

 


17.5.5                  APPOINTMENT OF A RECEIVER.


 

In the event the default continues for a period of 180 days, then the
non-defaulting Party may have a receiver appointed by a state or federal court
sitting in Louisville, Kentucky to take control of and operate the defaulting
Party’s interest in the facilities and perform in accordance with the terms of
this Agreement.

 


17.5.6                  ADDITIONAL OBLIGATIONS.


 

With respect to any Party as to which an Event of Default has occurred, such
Party shall use its best efforts to take any and all such further actions and
shall execute and file where appropriate any and all such further legal
documents and papers as may be reasonable under the circumstances in order to
facilitate the carrying out of this Agreement or otherwise effectuate its
purpose, including but not limited to action to seek any required governmental
or regulatory approval and to obtain any other required consent, release,
amendment, or other similar document.

 


17.5.7                  WAIVERS.


 

No waiver of any default or Event of Default hereunder shall extend to or affect
any subsequent default or Event of Default or shall impair any rights or
remedies consequent thereon.  No

 

38

--------------------------------------------------------------------------------


 

delay or omission to exercise any remedy available upon any Event of Default
shall impair any Party’s right to exercise such remedy or shall be construed to
be a waiver thereof, but any such remedy may be exercised from time to time and
as often as may be deemed expedient.  In order to entitle each Party hereto to
exercise any remedy conferred upon or reserved by it in this Article 18, notice
shall be provided in accordance with Article 21.2 hereof.

 


17.5.8                  LEGAL AND OTHER COSTS.


 

In the event that any Party (the “Defaulting Party”) defaults in its obligations
under this Agreement and, as a result thereof, the other Party (the
“Non-Defaulting Party”) seeks to legally enforce its rights hereunder against
the Defaulting Party, then, in addition to all damages and other remedies to
which the Non-Defaulting Party is entitled by reason of such default, the
Defaulting Party shall promptly pay to the Non-Defaulting Party an amount equal
to all costs and expenses (including reasonable attorneys’ fees) paid or
incurred by the Non-Defaulting Party in connection with such enforcement.

 


17.6                           FORCE MAJEURE.


 

In no event shall either Party be liable to the other Party for failure by such
Party to perform any of its obligations under this Agreement because of Force
Majeure.  Nothing contained herein shall be construed to require a Party to
settle any strike, lockout, work stoppage, or other industrial disturbance or
dispute in which it may be involved or to take an appeal from any judicial,
regulatory, or administrative action.  Any Party rendered unable to fulfill any
of its obligations under this Agreement by reason of Force Majeure shall
exercise due diligence to remove such inability with all reasonable dispatch. 
In the event either Party is unable, in whole or in part, to perform any of its
obligations by reason of Force Majeure, other than obligations to make payments
hereunder, the obligations of the Party relying thereon, insofar as such
obligations are affected by such Force Majeure, shall be suspended during the
continuance thereof but no longer.  The obligation of IMEA to make payments as
set forth in Articles 7 and 8 shall be unconditional and absolute, and shall not
be subject to reduction, setoff, or claim of Force Majeure.  The Party invoking
the Force Majeure shall specifically state the full particulars of the Force
Majeure and the time and date when the Force Majeure occurred.  Notices given by
telephone under the provision of this Article shall be confirmed in writing as
soon as reasonably possible.  When the Force Majeure ceases, the Party relying
thereon shall give immediate notice thereof to the other Party.  This Agreement
shall not be terminated by reason of Force Majeure but shall remain in full
force and effect.

 


ARTICLE 18


ADMINISTRATION


 


18.1                           COORDINATION COMMITTEE.


 

From time to time various administrative, financial, and technical matters may
arise in connection with the terms and conditions of this Agreement which will
require the cooperation and consultation of the Parties and interchange of
information. As a means of providing for such consultation, interchange,
decision making, or ratification, a Coordination Committee is hereby established
with functions as described in Article 18.4 below. However, such Committee shall
not diminish in any manner the authority of Louisville as set forth in the
various sections of this Agreement.

 

39

--------------------------------------------------------------------------------


 


18.2                           MEMBERSHIP.


 

The Coordination Committee shall have one member from each Party that has an
ownership interest in Trimble County Unit 1. Within 60 days after execution of
this Agreement, each Party shall designate in writing its Representative and at
least one alternate on the Coordination Committee and shall promptly give
written notice thereof to the other Party. Thereafter, each Party shall promptly
give written notice to the other Party of any change in the designation of its
Representative on the Coordination Committee. The Chairman of the Coordination
Committee shall be the Louisville Representative, who shall be responsible for
calling meetings and establishing agenda. Each Party, however, shall have the
right to have an item included on the agenda. All actions taken by the
Coordination Committee must be by majority vote, with each Party entitled to
vote in shares equal to its ownership interest. The Coordination Committee may
also act without a meeting by telephone conference or notational voting by
correspondence. Majority vote shall not be required for either Party to invoke
the procedure under Article 19.2 for handling disagreements after the Commercial
Operation Date.

 


18.3                           MEETINGS.


 

The Coordination Committee shall meet annually on a date and at a location to be
announced by the Chairman at least thirty (30) days in advance. Such other
meetings as are reasonably required may be called by either member with as much
advance notice as is practical. Meetings may be attended by other
representatives of the Parties.

 


18.4                           FUNCTIONS.


 

The Coordination Committee shall have the following functions:

 

(a)                                  Provide liaison between the Parties at the
management level and exchange information with respect to significant matters of
licensing, design, construction, operation, and maintenance of Trimble County
Unit 1 and the Trimble County General Plant Facilities and the Trimble County
Site as they pertain to Trimble County Unit 1.

 

(b)                                 Appoint Ad Hoc Committees, the members of
which need not be members of the Coordination Committee, as necessary to perform
detailed work and conduct studies regarding matters requiring investigation.

 

(c)                                  Review and discuss disputes arising under
this Agreement.

 

(d)                                 Provide llama between the Fifties with
respect to the . financial and accounting aspects of Incremental Capital Assets
and operation of Trimble County Unit 1 and perform those functions set forth in
Article 6.1 hereof.

 

(e)                                  Provide a liaison between the Parties with
respect to the financial ad accounting aspects of the ownership of the property.

 

(f)                                    Review and approve budgets for operation,
maintenance, and Incremental Capital Assets, including retirement of facilities,
which affect Trimble County Unit I and the Trimble County General Plant
Facilities ad the Trimble County Site as they pertain to Trimble County Unit 1.

 

40

--------------------------------------------------------------------------------


 

(g)                                 Perform such other duties as set forth
pursuant to the other Articles of this Agreement.

 


18.5                           RECORDS.


 

The Coordination Committee shall keep written records of all meetings.

 


18.6                           EXPENSES.


 

Each Party shall be responsible for the personal expenses of its Representative
and its other attendees. All other expenses incurred in connection with the
performance by the Coordination Committee of its functions shall be allocated
and paid as determined by the Coordination Committee.

 


18.7                           CONDUCT.


 

Members of the Coordination Committee shall use their reasonable best efforts to
perform Committee functions by taking into account Good Utility Practice.

 


ARTICLE 19


DISAGREEMENT


 


19.1                           CONSULTATION.


 

In accordance with the provisions of Article 18, the members of the Coordination
Committee will consult in connection with any major matter arising under this
Agreement.

 


19.2                           DISAGREEMENT AFTER COMMERCIAL OPERATION.


 

If, after the Commercial Operation Date of Trimble County Unit 1, any
disagreement arises on major operation and maintenance matters pertaining to
Trimble County Unit 1, major capital matters pertaining to Trimble Unit 1, or
major retirement matters, or other matters arising under this Agreement,
pertaining to Trimble County Unit 1 (“plant subjects”), such matters shall be
discussed by the Coordination Committee and timely mutual agreement sought in
regard thereto. if each of the members of the Coordination Committee agrees to
the resolution of any plant subject, such agreement shall be reported in writing
to and shall be binding upon the Parties — within the authority of the
Coordination Committee as stated in Article 18.  In the unlikely event that each
of the members of the Coordination Committee Is unable to reach agreement within
a reasonable time (giving due cognizance to the operating and maintenance
schedules of Trimble County Unit 1 and all other pertinent circumstances) with
respect to any plant subject under consideration, the President of Louisville or
the General Manager of IMEA can, by written notice to ~’~e members of the
Coordination Committee, withdraw the matter from consideration by the
Coordination Committee and submit the same for resolution to the President of
Louisville and the General Manager of IMEA. If these senior representatives of
the Parties agree to a resolution of the matter, such agreement shall be
reported in writing to and shall be binding upon the Parties; but if said senior
representatives fail to resolve the matter within seven days after its
submission to them, then the matter may proceed to arbitration as provided in
Article 19.3.

 

41

--------------------------------------------------------------------------------


 


19.3                           ARBITRATION.


 

If a disagreement should arise with respect to any plant subject which is not
resolved by the Coordination Committee or the senior representatives of the
Parties as provided in Article 192 or any other disagreement concerning this
Agreement, then such disagreement may be settled by an Arbitration Board, which
shall consist of three arbitrators as hereinafter provided, in accordance with
the provision of this Article 19.3. If, after the procedure for resolving such
disagreement by the Coordination Committee or the senior representatives of the
Parties as provided in Article 192 has been exhausted, either Party desires that
such disagreement shall be settled by arbitration, it shall serve written notice
upon the other Party setting forth in detail such disagreement with respect to
which arbitration is desired.  Such disagreement shall be settled by arbitration
if, after receipt of such written notice, both of the Parties shall agree in
writing that such disagreement shall be settled by arbitration.  Within a period
of thirty (30) days from the date of such agreement in writing to settle such
disagreement by arbitration, each Party shall select one arbitrator.  Within a
period of sixty (60) days from the date of such agreement in writing to settle
such disagreement by arbitration, the two arbitrators so selected shall meet and
select one additional arbitrator.  If either or both of the two arbitrators to
be selected by the Parties, as herein provided, are not so selected within the
specified 30-day period, or if the two arbitrators selected by the Parties shall
fail to agree upon the selection of the additional arbitrator within the
specified 60-day period, either Party may, upon written notice to the other
Party, apply to the American Arbitration Association for the appointment of the
arbitrator or arbitrators who have not been so selected and such Association
shall thereupon be empowered to select such arbitrator or arbitrators.

 

The arbitration proceedings shall be conducted In Louisville, Kentucky unless
otherwise mutually agreed.  The Arbitration Board shall afford adequate
opportunity to both of the Parties to present information with respect to the
disagreement submitted to arbitration and may request further information from
either Party.  Except as provided in the preceding sentence, the Parties may, by
mutual agreement, specify the rules which are to govern any proceeding before
the Arbitration Board and limit the matters to be considered by the Arbitration
Board, In which event the Arbitration Board shall be governed by the terms and
conditions of such agreement. In the absence of any such agreement respecting
the rules which are to govern any proceeding, the then current rules of the
American Arbitration Association for the conduct of commercial arbitration shall
govern the proceedings, except that if such rules shall conflict with the then
current provisions of the laws of Kentucky relating to arbitration, such
conflict shall be governed by the then current provisions of the laws of
Kentucky relating to arbitration.

 

Procedural matters pertaining to the conduct of the arbitration and the award of
the Arbitration Board shall be made upon a determination of a majority of the
arbitrators. The Parties shall, however, be entitled to all discovery provided
for by the Kentucky Rules of Civil Procedure.  The findings and award of the
Arbitration Board, so made upon a determination of a majority of the
arbitrators, shall be final and conclusive with respect to the disagreement
submitted for arbitration and shall be binding upon the Parties, except as
otherwise provided by law.  Each Party shall pay the fee and expenses of the
arbitrator selected by or for it, together with the costs and expenses incurred
by it in the preparation of its case to the arbitrators.  The fee and expenses
of the third arbitrator selected in accordance with this Article 19.3 shall be
assigned in equal parts to the Parties, and each Party shall assume and pay the
portion of such fee and costs so assigned to it.  Judgment upon the award may be
entered in any court having jurisdiction.  In the event the Parties do not agree
to arbitrate, each shall have the right to take appropriate judicial action.

 

42

--------------------------------------------------------------------------------


 


19.4                           OBLIGATIONS TO MAKE PAYMENTS.


 

If a disagreement should arise from any plant subject which is not resolved by
the Coordination Committee or the senior representatives of the Parties as
provided in Article 19.2, then, pending the resolution of the disagreement by
arbitration and/or litigation, Louisville shall continue to operate Trimble
County Unit 1 and make necessary Incremental Capital Assets in a manner
consistent with this Agreement, and IMEA shall continue to make all payments
required in accordance with the applicable provisions of this Agreement.

 


ARTICLE 20


REMEDIES


 


20.1                           ALL REMEDIES - SETOFF.


 

In the event either Party (the “Defaulting Party”) fails to pay when due any
amount owing by it to the other Party (the “Non-Defau1ting Party”) under this
Agreement or the Interchange Agreement or fails to perform or observe any
covenant, condition, or agreement to be performed or observed under this
Agreement or the Interchange Agreement, the Non-Defaulting Party shall have
available to it all remedies, legal and equitable, including, without limitation
those available in order to enforce payment of any such amount or performance or
observance of any such covenant, condition, or agreement, subject to the
defaulting Party’s rights to cure default under Article 17.5.  All overdue
payments, whether occurring before or after the Commercial Operation Date of
Trimble County Unit 1, shall bear interest at the Agreed Rate.  Further, the
Non-Defaulting Party shall have the right to setoff against any amount owed to
it by the Defaulting Party the amount of any payment which such Party has failed
to pay when due under this Agreement or the Interchange Agreement.  In addition,
the Non-Defaulting Party shall have the other rights and remedies available to
it under this Article 20.

 


20.2                           INJUNCTIVE RELIEF.


 

The Parties hereto agree and acknowledge that the failure to perform any of
their obligations under this Agreement, including the execution of legal
documents which may be reasonably requested as set forth in this Article, would
cause irreparable injury to the other Party and that the remedy at law for any
violation or threatened violation thereof would be inadequate, and agree that
the other Party shall be entitled to a temporary or permanent injunction or
other equitable relief specifically to enforce such obligation without the
necessity of proving the inadequacy of its legal remedies.

 


20.3                           NO REMEDY EXCLUSIVE.


 

No remedy conferred upon or reserved to the Parties hereto in this Agreement is
intended to be exclusive of any other remedy or remedies available hereunder or
now or hereafter existing at law, in equity, or by statute or otherwise, but
each and every such remedy shall be cumulative and shall be in addition to every
other such remedy. The pursuit by any Party of any specific remedy shall not be
deemed to be an election of that remedy to the exclusion of any other or others,
whether provided hereunder or by law, equity, or statute.

 

43

--------------------------------------------------------------------------------


 


20.4                           20.4


 

If IMEA fails to make any payment of its share of the cost of Incremental
Capital Assets after the Closing, Louisville shall have the right, at its
election, to give written notice of such failure to IMEA. If such overdue
payment and all other overdue payments, if any, of IMEA’s share of the cost of
the Incremental Capital Assets after the Closing, together with interest on such
overdue payment or payments, are not paid within ninety (90) days after the
giving of the written notice first referred to in this paragraph, then (a)
IMEA’s rights to make any further payments of its share of the cost of the
Incremental Capital Asset shall thereupon terminate, and (b) the respective
percentage ownership interests in Trimble County Unit 1 shall be adjusted in
accordance with the following formula:

 

ADD = ALGE*IPCT/(IMEA+ALGE)

 

where:

 

ADD    =                                                 Additional percentage
ownership interest accruing to Louisville as a result of making its additional
investment to complete construction of Incremental Capital Assets (there shall
be a corresponding reduction in the percentage ownership interest of IMEA in
Trimble County Unit 1 and the Trimble County Site).

 

IMEA   =                                               Investment made by IMEA
for its respective percentage ownership interest in Trimble County Unit 1, the
Trimble County Site and its nonexclusive license with respect to the Trimble
County General Plant Facilities to the time of the written notice first referred
to in this Article 20.4.

 

ALGE   =                                                Additional investment
made by Louisville to complete construction of Incremental Capital Assets as
aforesaid.

 

IPCT    =                                                IMEA's percentage
ownership interest in Trimble County Unit 1 at the time of the written notice
first referred to in this Article 20.4.

 


ARTICLE 21


MISCELLANEOUS

 


21.1                           GOVERNING LAW.


 

The validity, interpretation, and performance of this Agreement and each of its
provisions shall be governed by the laws of the Commonwealth of Kentucky, except
that the power and authority of IMEA to enter into this Agreement shall be
governed by the laws of the State of Illinois.

 


21.2                           NOTICE TO PARTIES.


 

Unless otherwise specifically provided by other provisions of this Agreement,
any notice, consent, or other communication required to be made under this
Agreement shall be addressed to or made by such officer, agent, representative,
or employee of each Party as such Party may, from time to time, designate in
writing, provided that any written notice required to be made pursuant to
Articles 14, 18, and 19.3 hereof shall be delivered in person, by prepaid
telegram, or by registered or certified mail, to the named officer of the Party
at the address listed below; provided, that either Party may, from time to time,
change such designated officer or the address thereof by giving written

 

44

--------------------------------------------------------------------------------


 

notice of such change to the other Party. Any requirement for notice in writing
may be met by telex, telecopy, or other electronic means of communicating
written or printed material, if promptly confirmed in writing.

 

TO Louisville: .

 

President

Louisville Gas and Electric Company

220 West Main Street (40202)

Post Office Box 32010

Louisville, Kentucky 40232

 

TO IMEA:

 

General Manager

Illinois Municipal Electric Agency

919 South Spring Street

Springfield, Illinois 62704

 


21.3                           ARTICLE HEADINGS NOT TO AFFECT MEANING.


 

The descriptive headings of the various Articles of this Agreement have been
inserted for convenience of reference only and shall in no way modify or
restrict any of the terms or provisions hereof.

 


21.4                           COUNTERPARTS.


 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 


21.5                           TIME.


 

Louisville and IMEA agree that time is of the essence in this Agreement.

 


21.6                           SEVERABILITY.


 

In the event that any provision of this Agreement, or the application of any
such provision to any person or circumstance, shall be held Invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby.

 


21.7                           INTEGRATION.


 

The terms and provisions contained in this Agreement and the Interchange
Agreement constitute the entire agreement between Louisville and IMEA in regard
to the respective matters of said Agreement, and shall supersede all previous
communications, representations, or agreements, either oral or written, between
Louisville and IMEA with respect to the respective subject matters of said
Agreements.

 

45

--------------------------------------------------------------------------------


 


21.8                           COMPUTATION OF TIME.


 

In computing any period of time prescribed or allowed by this Agreement, the day
of the act, event, or default from which the designated period of time begins to
run shall not be included. The last day of this period so computed shall be
included, unless it is a Saturday, Sunday, or legal holiday in Kentucky, in
which event the period shall run until the end of the next day which is neither
a Saturday, Sunday, nor legal holiday.

 


21.9                           WAIVER.


 

Any waiver at any time, by either Party, of its rights with respect to the other
Party, or with respect to any other matter arising in connection with this
Agreement, shall not be considered a waiver with respect to any subsequent
default or matter.

 


21.10                     EQUAL OPPORTUNITY CLAUSE.


 

During the performance of those parts of this Agreement relating to the
construction by a Party of any Incremental Capital Assets, such Party agrees as
follows:

 

(a)                                  Such Party will not discriminate against
any employee or Applicant for employment because of race, color, religion, sex,
or national origin.  Such Party will take affirmative action to Insure that
applicants are employed, ad that employees are treated, during employment,
without regard to their race, color, religion, sex, or national origin. Such
action shall Include, but not be limited to, the following employment,
upgrading, demotion, or transfer recruitment or recruitment advertising; layoff
or termination; rates of pay it other forms of compensation; and selection for
training. including apprenticeship. Such Party agrees to post, In conspicuous
plans, available to employees and applicants for employment, notices setting
forth the provisions of this. Non-discrimination clause;

 

(b)                                 Such Party will, In all solicitations or
advertisements for employees place by or on behalf of such Party, state that all
qualified applicants will receive consideration for employment without regard to
race, color, religion, sex, or national origin;

 

(c)                                  Such Party will send to each labor union or
representative of workers with which it has a collective bargaining agreement or
other contract or understanding a notice, to be provided, advising the said
labor union or workers’ representative, of such Party’s commitments under this
Article 21.10, and shall post copies of the notice in conspicuous places,
available to employees and applicants for employment.

 

(d)                                 Such Party will comply with all provisions
of Executive Order No. 1124 of September 24, 1965, and of the rules,
regulations, and relevant orders of the Secretary of Labor.

 

(e)                                  Such Party will furnish all information ad
reports required by Executive Order No. 11246 of September 24, 1965, and by the
rules, regulations, and orders of the Secretary of Labor, or pursuant thereto,
and will permit access to Its books, records, and accounts by the administering
agency and the Secretary of Labor, for purposes d Investigation, to ascertain
compliance with such rules, regulations, and orders;

 

46

--------------------------------------------------------------------------------


 

(f)                                    In the event of such Party’s
noncompliance with the non-discrimination clauses of this Agreement, or with any
of the said rules, regulations, or orders of this Agreement may be canceled,
terminated, or suspended, in whole or In part, and such Party may be declared
Ineligible for fit Government contracts or federally assisted construction
contracts In accordance with procedures authorized in Executive Order No. 11246
of September 24, 1965, and such other sanctions may be imposed and remedies
Invoked as provided In said Executive Order or by rule, regulation, or order of
the Secretary of Labor, or as otherwise provided by law;

 

(g)                                 Such Party will Includes the words “During
the performance of this contract, the contractor agrees as follows:” followed by
the provisions of sections (a) through if) of this Article 21.10 In every
subcontract or purchase order, unless exempted by rules, regulations, or orders
or the Secretary of Labor issued pursuant to Section 204 of Executive Order No.
11244 of September 24, 1965, so that such provisions will be binding upon each
subcontractor or vendor. Such Party will take such action with respect with any
subcontract or purchase order as the administering agency may direct as a means
of enforcing such provisions, including sanctions for non-compliance provided,
however, that in the event such Party becomes involved in, or Is threatened
with, litigation by a subcontractor or vendor as a result of such direction by
the administering agency, such Party may request the United States to enter into
such litigation to protect the Interests of the United States;

 

(h)                                 For purposes of this Agreement, the term
‘this Agreement, as used in this Article 21.10 shall mean those parts of this
Agreement relating to the construction by such Party of any additions,
betterments, or improvements to the property. Nothing In this Article 21.10
shall be construed to prevent such Party from resisting, challenging,
contesting, or appealing any law, statute, regulation, or decision of any
federal, state, or local government or agency which such Party claims to be in
invalid, unlawful, arbitrary, or capricious.

 


21.11                     NON-SEGREGATED FACILITIES.


 

Each Party certifies further that it will not maintain or provide for its
employees any segregated facilities at any of its establishments, and that it
will not permit its employees to perform their services at any location, under
its control, where segregated facilities are maintained. Each Party agrees that
a breach of this certification is a violation of the Equal Opportunity Clause in
this Agreement. As used in this certification, the term “segregated facilities”
means any waiting rooms, work areas, rest rooms and washrooms, restaurants, and
other eating areas, time clocks, locker rooms and other storage or dressing
areas, parking lots, drinking fountains, recreation or entertainment areas,
transportation, or housing facilities provided for employees which are
segregated by explicit directive or are, in fact, segregated on the basis of
race, color, religion, or national origin, because of habit, local custom, or
otherwise. Each Party agrees that (except where it has obtained identical
certifications from proposed subcontractors for specific time periods) it will
obtain identical certifications from proposed subcontractors prior to the award
of subcontracts exceeding $10,000 which are not exempt from the provisions of
the Equal Opportunity Clause, and that it will retain such certifications In Its
files.

 

Nothing in this Article 21.11 shall be construed to prevent any Party from
resisting, challenging, contesting, or appealing any law, statue, regulations,
or decision of any federal, state, or local government or agency which the Party
claims to be invalid, unlawful, arbitrary, or capricious.

 

47

--------------------------------------------------------------------------------


 


21.12                     CONDEMNATION.


 

In the event any portion of Trimble County Unit 1, or any portion of the Trimble
County Site or the Trimble County General Plant Facilities as they pertain to
the Parties’ use of Trimble County Unit 1, shall be condemned and taken by
exercise of any right of eminent domain or for public or quasi-public use, and
the Parties hereto are able to continue their use and operation of the remaining
portion thereof, this Agreement shall not terminate. The proceeds of any payment
of any award or compensation arising from such condemnation (net of any expenses
of any nature incurred by the Parties with respect thereto, which expenses shall
be fully reimbursed to the Party or Parties incurring such expenses) shall be
apportioned between Louisville and IMEA on the basis of their respective
ownership interests in Trimble County Unit 1.  In the event that all of Trimble
County Unit 1, or all of the Trimble County Site, and the Trimble County General
Plant Facilities as they pertain to the Parties’ use of Trimble County Unit 1,
shall be condemned and taken by exercise of any right of eminent domain or for
public or quasi-public use, this Agreement shall terminate as of the date of
said taking and the proceeds of any award or compensation arising from such
condemnation (net of any expenses of any nature incurred by the Parties with
respect thereto, which expenses shall be fully reimbursed to the Party or
Parties incurring such expenses) shall be apportioned between Louisville and
IMEA on the basis of their respective ownership interests in Trimble County Unit
1.

 


ARTICLE 22


TERM AND TERMINATION


 


22.1                           TERMINATION.


 

This Agreement shall terminate at such time as those activities which are
necessary to retire Trimble County Unit 1 from service have been completed.
Retirement from service shall include, without limitation: dismantling,
demolishing, and removal of equipment, facilities, and structures; security;
maintenance; disposing of debris; and any site work necessary to lawfully and
responsibly effect such retirement. Termination of this Agreement, however,
shall not terminate or affect, as between the Parties, the continued liability,
if any, of the Parties for environmental considerations or other obligations
imposed by law.

 


22.2                           RETIREMENT OF PROPERTY.


 

The Coordination Committee shall have authority in decisions regarding the
retirement from service of any and all property included in Trimble County Unit
1 and Trimble County General Plant Facilities which, in the Coordination
Committee’s judgement, is damaged, worn out, unreliable, obsolescent, or
otherwise unfit for use. However, Trimble County Unit 1 shall not be retired
from service as a generating unit without the written consent of IMEA prior to
the earlier of:

 

(a)                                  the expiration of 35 years following the
Commercial Operation Date of Trimble County Unit 1; or

 

(b)                                 the final maturity date of the project
revenue bonds originally issued by IMEA to finance its Initial ownership
Interest in Trimble County Unit 1, or the final maturity date of any bonds
issued by IMEA to refund such originally issued bonds.

 

48

--------------------------------------------------------------------------------


 

After the expiration of the applicable period in the preceding sentence, the
Coordination Committee shall have the right to retire Trimble County Unit 1 from
service as a generating unit at any time.

 


22.3                           RETIREMENT COSTS.


 

All costs (less salvage credits, if any) associated with retirement of Trimble
County Unit 1 and the Trimble County General Plant Facilities and the Trimble
County Site as they pertain to Trimble County Unit 1, including, without
limitation, dismantling, demolishing, and removal of equipment, facilities, and
structures; security; maintenance; disposing of debris; and any site work
necessary to lawfully and responsibly effect such retirement, shall be . shared
by the Parties in proportion to their respective percentage ownership interests
in Trimble County Unit 1.  Payments for these costs (less salvage credits, if
any) as they are expected to be incurred, shall be made in accordance with the
provisions of Article 8. If such salvage credits exceed such costs, the
difference shall be shared by the Parties In proportion to their respective
percentage ownership interests In Trimble County Unit 1.

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed.

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

 

Attest:

 

 

By:

 

 

 

 

Senior Vice President - Operations

 

 

 

 

 

ILLINOIS MUNICIPAL ELECTRIC AGENCY

 

 

 

 

Attest:

 

 

By:

 

 

Secretary

President – Board of Directors

 

50

--------------------------------------------------------------------------------


 

APPENDICES

 

Appendices to Participation Agreement

 

Appendix

 

A.

 

Bill of Sale

 

 

 

 

 

Appendix

 

B.

 

Trimble County Unit No. 1 List

 

 

 

 

 

Appendix [a05-1894_1ex10d42.htm#AppendixC_053222]

 

C. [a05-1894_1ex10d42.htm#AppendixC_053222]

 

License Agreement and Trimble County General Plant Facility List
[a05-1894_1ex10d42.htm#AppendixC_053222]

 

 

 

 

 

Appendix [a05-1894_1ex10d42.htm#AppendixD_053239]

 

D. [a05-1894_1ex10d42.htm#AppendixD_053239]

 

Known Detects at Execution Date [a05-1894_1ex10d42.htm#AppendixD_053239]

 

 

 

 

 

Appendix

 

E.

 

General Warranty Deed

 

 

 

 

 

Appendix

 

F.

 

Easement:  Louisville to IMEA

 

 

 

 

 

Appendix

 

G.

 

Easement: I~A to Louisville

 

 

 

 

 

Appendix

 

H.

 

Certificate of Satisfactory Completion of Performance Tests

 

51

--------------------------------------------------------------------------------


 

APPENDIX A

 

BILL OF SALE

 

LOUISVILLE GAS AND ELECTRIC COMPANY, a Kentucky corporation, 220 West Main
Street, P.O. Box 32010, Louisville, Kentucky 40232, (“Seller”) and ILLINOIS
MUNICIPAL ELECTRIC AGENCY, an Illinois municipal corporation, 919 South Spring
Street , Springfield, Illinois 62704, (“Buyer”), for value received and in
accordance with the covenants and conditions set forth in the Participation
Agreement by and between Seller and Buyer, dated September 24, 1990, as amended
by the Amendment to Participation Agreement dated January 22, 1991, and
incorporated by reference herein (“Agreement”), and as part of the consideration
for the performance of said Agreement, Seller hereby grants, bargains,
transfers, sells and delivers unto Buyer, all of Seller’s right, title and
interest in a 12.12% undivided interest as tenants in common in Trimble County
Unit 1, as defined in the Agreement arid as more particularly described in
Appendix B to the Agreement, and pursuant to the terms of the Agreement.

 

Seller hereby represents, warrants and covenants that it is the sole and lawful
owner of the property described in this Bill of Sale, and has the full right,
power and authority to sell and transfer the same.

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale by their
duly authorized officers this 28th day of February, 1991.

 

 

SELLER:

 

LOUISVILLE GAS AND ELECTRIC COMPANY

Attest:

 

 

By:

 

 

 

Frederick Wright,

Senior Vice President-
Operations

 

 

 

 

 

BUYER:

 

 

 

ILLINOIS MUNICIPAL ELECTRIC AGENCY

 

 

 

 

Attest:

 

 

By:

 

 

Secretary

Martin F. Johnson,
President

 

53

--------------------------------------------------------------------------------


 

APPENDIX B

 

Trimble County Unit 1

 

STRUCTURES

 

A.

 

Unit Structure

 

 

 

1.

 

Concrete

a.

 

Base Pad Foundation

b.

 

Base Pad Finish Floor

c.

 

Elevated Floors

d.

 

Equipment Foundations

 

 

 

2.

 

Steel Structures

a.

 

Boiler and Air Preheater Room Steel

b.

 

Turbine Room Steel

c.

 

Stairways

d.

 

Equipment Platforms

 

 

 

3.

 

Enclosures

a.

 

Partial Insulated Multi-Layer Metal Siding

b.

 

Partial Uninsulated Metal Siding

c.

 

Concrete & Built-Up Roof

 

 

 

B.

 

Draft Equipment

 

 

 

1.

 

Concrete

a.

 

Equipment Foundations

 

 

 

C.

 

Boiler Feed and Service Water Equipment

 

 

 

1.

 

Concrete

a.

 

Equipment Foundations

 

 

 

D.

 

Coal Mills

 

 

 

1.

 

Concrete

a.

 

Equipment Foundations

 

 

 

E.

 

Electrostatic Precipitator

 

 

 

1.

 

Concrete

a.

 

Foundations

b.

 

Base Slab

 

 

 

2.

 

Steel Structures

a.

 

Column & Girders

b.

 

Stairways

 

54

--------------------------------------------------------------------------------


 

3.

 

Enclosures

a.

 

Metal Siding

b.

 

ESP End Walls

 

 

 

F.

 

Sulphur Dioxide Removal System

 

 

 

1.

 

Concrete

a.

 

Foundations

b.

 

Base Slab

c.

 

Equipment Foundations

 

 

 

2.

 

Steel Structures

a.

 

Column & Girders

b.

 

Stairways

 

 

 

3.

 

Enclosures

a.

 

Insulated Metal Siding

b.

 

Concrete & Built-Up Roof

 

 

 

G.

 

Bottom Ask Handling

 

 

 

1.

 

Concrete

a.

 

Equipment Foundations

 

 

 

H.

 

Turbine Generator

 

 

 

1.

 

Concrete

a.

 

Equipment Foundations

 

 

 

I.

 

Boiler

 

 

 

1.

 

Steel Structures

a.

 

Support Steel

 

 

 

EQUIPMENT AND SYSTEM COMPONENTS

 

A.

 

Unit Structure

 

 

 

1.

 

Masonry Blockwork

2.

 

HVAC

3.

 

Roof Drains

4.

 

Passenger Elevator

5.

 

Conduit &Cable Tray

6.

 

Lighting

7.

 

6900 Volt Equipment

8.

 

480 Volt Equipment

9.

 

208/110 Volt Equipment

10.

 

Control & Logic Room

11.

 

Batteries & Chargers

 

55

--------------------------------------------------------------------------------


 

12.

 

Uninterruptible Power Supply

13.

 

Station Fuel Oil Piping

14.

 

Ignition Oil Piping

15.

 

Main Steam Piping

16.

 

Hot & Cold Reheat Piping

17.

 

Condensate Piping

18.

 

Gland Seal Piping

19.

 

Attemperator Piping

20.

 

Boiler Feed Suction Piping

21.

 

Extraction Steam Piping

22.

 

Auxiliary Cooling Piping

23.

 

Closed Cooling Piping

24.

 

Compressor and Instrument Air Piping

25.

 

House Air Piping

26.

 

Condensate Makeup Piping

27.

 

Fire Protection

28.

 

Turbine Room Gantry and House Cranes

29.

 

Coal Silos

 

 

 

B.

 

Draft Equipment

 

 

 

1.

 

Inducted Draft Fans

2.

 

Forced Draft Fans

3.

 

Primary Air Fans

4.

 

Air & Gas Ducts

5.

 

Air Heater

 

 

 

C.

 

Boiler Feed and Service Water Equipment

 

 

 

1.

 

Motor Driven Feed Pumps

2.

 

Turbine Driven Feed Pumps

3.

 

Feedwater Heaters

4.

 

Cooling Pumps

 

 

 

D.

 

Coal Mills

 

 

 

1.

 

Coal Mills

2.

 

Feeders

 

 

 

E.

 

Electrostatic Precipitator

 

 

 

1.

 

Precipitator

a.

 

Elements

b.

 

Hoppers

c.

 

Vibrations

2.

 

HVAC

3.

 

Fire Protection Equipment

4.

 

Insulation

5.

 

480 Volt Equipment

 

56

--------------------------------------------------------------------------------


 

6.

 

208/110 Volt Equipment

7.

 

Conduit & Cable Tray

8.

 

Lighting

9.

 

Communications

10.

 

Control Building

11.

 

Piping Systems

 

 

 

F. Sulphur Dioxide Removal System

 

1.

 

Inlet & Outlet Ducts

2.

 

Absorber

3.

 

Demister Wash Equipment

4.

 

Seal Water Tank

5.

 

Control Building

6.

 

Electrical Building

7.

 

Horizontal Pumps

8.

 

Seal Air Fans

9.

 

Air Compressors

10.

 

Heat Exchangers

11.

 

Cranes & Hoists

12.

 

Piping Systems

13.

 

6900 Volt Equipment

14.

 

480 Volt Equipment

15.

 

208/110 Volt Equipment

16.

 

Lighting

17.

 

Communications

18.

 

Multiplex System

 

 

 

G.

 

Bottom Ash Handling

 

 

 

1.

 

Hoppers

2.

 

Ash Sluicing Equipment

3.

 

Piping System

4.

 

Bottom Ash Equipment

 

 

 

H.

 

Turbine Generator

 

 

 

1.

 

Turbine Generator

2.

 

Piping Systems

3.

 

Seal Oil Unit

4.

 

Hydrogen Coolers

S.

 

Turbine Oil System

6.

 

Electro Hydraulic Control

7.

 

Multiplex System

8.

 

Isolated Phase Bus

 

 

 

I.

 

Boiler

 

 

 

1.

 

Boiler

 

57

--------------------------------------------------------------------------------


 

2.

 

Economizer

3.

 

Superheat/Reheat Panels

4.

 

Water Walls

S.

 

Heater Drains & Vents

6.

 

Sootblowers

7.

 

Burners

 

58

--------------------------------------------------------------------------------


APPENDIX C

 

LICENSE AGREEMENT

 

THIS AGREEMENT made and entered into as of this 28th day of February, 1991, by
and between LOUISVILLE GAS AND ELECTRIC COMPANY, a Kentucky corporation, having
its principal offices at 220 West Main Street, P.O. Box 32010, Louisville,
Kentucky 40232, (“Louisville or Licensor”) and ILLINOIS MUNICIPAL ELECTRIC
AGENCY, an Illinois municipal corporation, having its principal offices at 919
South Spring Street, Springfield, Illinois 62704 (“IMEA or Licensee”).

 

W I T N E S S E T H:

 

WHEREAS Louisville is the owner of the Trimble County Plant which includes
Trimble County Unit 1, the Trimble County General Plant Facilities, and the
Trimble County Site:

 

WHEREAS pursuant to the Participation Agreement dated September 24, 1990, as
amended by the Amendment to Participation Agreement dated January 22, 1991
(“Participation Agreement”) by and between Louisville and IMEA, the terms of
which are incorporated by reference herein, Louisville has sold to IMEA, and
IMEA has purchased from Louisville a 12.12% undivided ownership interest in
Trimble County Unit 1 as tenants in common.

 

WHEREAS IMEA desires to obtain a nonexclusive license to use the Trimble County
General Plant Facilities on the Trimble County Site in a manner consistent with
IMEA’s ownership interest and so long as it may hold its interest in Trimble
County Unit 1.

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties agree as follows:

 

1.                                       DEFINITIONS:

 

The terms Trimble County Unit 1, Trimble County General Plant Facilities,
Trimble County Site, and Trimble County Plant as used herein shall be defined as
set forth in the Participation Agreement.

 

2.                                       GRANT:

 

Upon the terms, payments and conditions set forth in the Participation
Agreement, incorporated herein by reference, Louisville hereby grants to IMEA a
nonexclusive license to use the Trimble General Plant Facilities, as set forth
in the attached list, to the extent necessary for efficient and full use by IMEA
of its proportional ownership interest in Trimble County Unit 1.  Louisville
shall retain full ownership of the Trimble County General Plant Facilities.

 

3.                                       USE:

 

a)                                      IMEA covenants that its use of the
Trimble County General Plant Facilities pursuant to the license granted herein
will be consistent with the Participation Agreement and otherwise in full
compliance with all applicable laws, ordinances, statutes, codes, easements and
restrictions.

 

59

--------------------------------------------------------------------------------


 

b)                                     IMEA acknowledges that this nonexclusive
license shall in no way restrict or prohibit Louisville from constructing
additional units or facilities or expanding present units or facilities in a
manner consistent with the Participation Agreement.

 

4.                                       DURATION AND TERMINATION:

 

Unless otherwise terminated by mutual agreement of the parties, this Agreement
and the license granted herein shall continue in full force and effect until the
expiration or termination of the Participation Agreement.

 

5.                                       NOTICES:

 

All notices, requests and demands and other communications given or made in
connection with this Agreement, shall be given or made pursuant to and, in
accordance with, the Participation Agreement.

 

6.                                       CONSTRUCTION AND ASSIGNMENT:

 

a)                                      This Agreement shall be binding on and
inure to the benefit of the Licensor, its legal representatives, successors,
heirs and assigns.

 

b)                                     This Agreement shall be binding on and
inure to the benefit of the Licensee, but shall not be transferable or
assignable by the Licensee except as permitted by and consistent with the
Participation Agreement.

 

c)                                      This Agreement shall be deemed to be a
contract made under the laws of the Commonwealth of Kentucky, and shall be
construed and interpreted according to the laws of said state.

 

7.                                       MODIFICATION:

 

This Agreement and the Participation Agreement embody all the understandings and
obligations between the parties with respect to the subject matter hereof.  No
amendment or modification of this Agreement shall be valid or binding upon the
parties unless made in writing and signed on behalf of each of the parties by
their respective proper officers, duly authorized.

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties caused this Agreement to be executed as of the
date first written above.

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

 

Attest:

 

 

By:

 

 

 

 

Frederick Wright,
Senior Vice President-
Operations

 

 

 

 

 

 

 

ILLINOIS MUNICIPAL ELECTRIC AGENCY

 

 

Attest:

 

 

By:

 

 

 

 Secretary

 

Martin F. Johnson, President

 

61

--------------------------------------------------------------------------------


 

COMMONWEALTH OF KENTUCKY

)

 

 

(SS

COUNTY OF JEFFERSON

)

 

 

The foregoing instrument was acknowledged before me this       day of February,
1991, by Frederick Wright, as Senior Vice President-Operations of LOUISVILLE GAS
AND ELECTRIC COMPANY, a Kentucky corporation, on behalf of the corporation.

 

My Commission expires:

 

 

 

 

 

Notary Public, State at Large,

Kentucky

 

STATE OF ILLINOIS

)

 

 

(SS

COUNTY OF COOK

)

 

 

The foregoing instrument was acknowledged before me this      day of February,
1991, by Martin F. Johnson, as President of ILLINOIS MUNICIPAL ELECTRIC AGENCY,
an Illinois municipal corporation, on behalf of the corporation.

 

My Commission expires:

 

 

 

 

 

Notary Public, State of Illinois

(AFFIX SEAL)

THIS INSTRUMENT PREPARED BY:

 

 

 

C. Kent Hatfield

John M. Franck II

MIDDLETON & REUTLINGER

2500 Brown & Williamson Tower

Louisville, Kentucky 40202

Telephone (502) 584-1135

 

62

--------------------------------------------------------------------------------


 

List of Trimble County General Plant Facilities

STRUCTURES

 

A.

Service Building

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Elevated Floors

 

d.

 

Unloading Ramps

 

 

 

 

2.

Steel Structures

 

a.

 

Columns & Girders

 

 

 

 

3.

Enclosures

 

a.

 

Insulated Metal Siding

 

b.

 

Glass Curtain Wall

 

c.

 

Concrete & Built-Up Roof

 

 

 

 

B.

As Fired Sample House

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Elevated Floors

2.

Steel Structures

 

a.

 

Columns & Girders

 

b.

 

Stairways

 

c.

 

Grating

3.

Enclosures

 

a.

 

Insulated Metal Siding

 

b.

 

Concrete & Built-Up Roofing

 

 

 

 

C.

Screenwell

1.

Piles

 

a.

 

Sheet Piles

 

b.

 

H-Piles

 

 

 

 

2.

Concrete

 

a.

 

Walls

 

b.

 

Elevated Floors

 

 

 

 

3.

Steel Structures

 

a.

 

Columns & Girders

 

b.

 

Miscellaneous Platforms

 

 

 

 

4.

Enclosures

 

a.

 

Insulate Metal Siding

 

b.

 

Concrete & Built-Up Roof

 

 

 

 

D.

Stack

1.

Concrete

 

63

--------------------------------------------------------------------------------


 

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Concrete Shell & Liner

 

 

 

 

E.

Coal Handling

Barge Unloader

1.

Piles

 

a.

 

Sheet Piles

 

b.

 

H-Piles

 

 

 

 

2.

Steel Structures

 

a.

 

Columns & Girders

 

b.

 

Stairways

 

 

 

 

Transfer House

 

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

 

 

 

2.

Steel Structures

 

a.

 

Columns & Girders

 

 

 

 

3.

Enclosures

 

a.

 

Uninsulated Metal Siding

 

b.

 

Concrete & Built-Up

 

 

 

 

As Delivered Sample House

 

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Elevated Floors

 

d.

 

Equipment Foundations

 

 

 

 

2.

Steel Structures

 

a.

 

Columns & Girders

 

 

 

 

3.

Enclosures

 

a.

 

Uninsulated Metal Siding

 

b.

 

Concrete & Built-Up Roofing

 

 

 

 

Coal Dock Electrical Service Building

 

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

 

 

 

2.

Steel Structures

 

64

--------------------------------------------------------------------------------


 

 

a.

 

Pre-Engineered Building

 

 

 

 

Radial Stacker

 

1.

Concrete

 

a.

 

Base Slab - Rail

 

 

 

 

Reclaim Hopper & Tunnel

 

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Walls

 

d.

 

Elevated Slab

 

e.

 

Access Stairway

 

 

 

 

Crusher House

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Elevated Floors

 

d.

 

Equipment Foundations

 

 

 

 

2.

Steel Structures

 

a.

 

Columns & Girders

 

b.

 

Stairways

 

 

 

 

3.

Enclosures

 

a.

 

Uninsulated Metal Siding

 

 

 

 

Crusher House Electrical Building

 

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

 

 

 

2.

Steel Structures

 

a.

 

Pre-Engineered Building

 

 

 

 

Coal Maintenance Building

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

 

 

 

2.

Steel Structures

 

a.

 

Pre-Engineered Building

 

 

 

 

Conveyors A, B, C, D, E, & S

1.

Piles

 

a.

 

Bearing Piles

 

65

--------------------------------------------------------------------------------


 

2.

Concrete

 

a.

 

Foundations

 

 

 

 

3.

Steel Structures

 

a.

 

Steel Trusses.

 

b.

 

Conveyor Bents

 

c.

 

Stairways

 

 

 

 

4.

Enclosures

 

a.

 

Conveyor Uninsulated Metal Siding

 

 

 

 

Conveyors Fl, F2, G1, and G2

1. Concrete

 

a.

 

Foundations

 

 

 

 

2.

Steel Structures

 

a.

 

Steel Trusses

 

b.

 

Conveyor Bents

 

c.

 

Stairways

 

d.

 

Gallery Steel Enclosures

 

 

 

 

3.

Enclosures

 

a.

 

Gallery Uninsulated Metal Siding

 

 

 

 

F.

Reactant Handling

Barge Unloader

1.

Piles

 

a.

 

Sheet Piles

 

b.

 

H-Piles

 

 

 

 

2.

Steel Structures

 

a.

 

Column & Girders

 

b.

 

Stairways

 

 

 

 

3.

Enclosures

 

a.

 

Uninsulated Metal Siding

 

 

 

 

Transfer House

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Elevated Floors

 

 

 

 

2.

Steel Structures

 

a.

 

Column & Girders

 

 

 

 

3.

Enclosures

 

a.

 

Insulated Metal Siding

 

66

--------------------------------------------------------------------------------


 

Live Action Pile Enclosure

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab - Rail

 

 

 

 

2.

Steel Structures

 

a.

 

A-Frame Structural Steel

 

 

 

 

3.

Enclosures

 

a.

 

Uninsulated Metal Siding

 

 

 

 

Dead Storage Pile

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Walls

 

d.

 

Elevated Slab

 

e.

 

Access Stairway

 

 

 

 

Conveyors A, B, and C

1.

Concrete

 

a.

 

Foundations

 

 

 

 

2.

Steel Structures

 

a.

 

Steel Trusses

 

b.

 

Conveyor Bents

 

c.

 

Stairways

 

d.

 

Gallery Steel Enclosure

 

 

 

 

 

3.

 

Enclosures

 

 

 

a.

Gallery Uninsulated Metal Siding

 

 

 

 

 

F.

Reactant Handling

 

 

 

Barge Unloader

 

 

1.

 

Piles

 

 

 

a.

Sheet Piles

 

 

 

b.

H-Piles

 

 

 

 

 

 

2.

 

Steel Structures

 

a.

 

Columns & Girders

 

b.

 

Stairways

 

 

 

 

3.

Enclosures

 

a.

 

Uninsulated Metal Siding

 

 

 

 

Transfer House

 

67

--------------------------------------------------------------------------------


 

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Elevated Floors

 

 

 

 

 

2.

 

Steel Structures

 

a.

 

Columns & Girders

 

 

 

 

3.

Enclosures

 

a.

 

Insulated Metal Siding

 

 

 

 

Live Action Pile Enclosure

 

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab – Rail

 

 

 

 

2.

Steel Structures

 

a.

 

A-Frame Structural Steel

 

 

 

 

3.

Enclosures

 

a.

 

Uninsulated Metal Siding

 

 

 

 

Dead Storage Pile

 

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slabs

 

c.

 

Walls

 

d.

 

Elevated Slab

 

e.

 

Access Stairway

 

 

 

 

Conveyors A, B, and C

 

1.

Concrete

 

a.

 

Foundations

 

 

 

 

2.

Steel Structures

 

a.

 

Steel Trusses

 

b.

 

Conveyor Bents

 

c.

 

Stairways

 

 

 

 

Reactant Prep. Building

 

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Elevated Floors

 

68

--------------------------------------------------------------------------------


 

 

d.

 

Equipment Foundations

 

 

 

 

2.

Steel Structures

 

a.

 

Columns & Girders

 

b.

 

Stairways

 

 

 

 

3.

Enclosures

 

a.

 

Insulated Metal Siding

 

b.

 

Concrete & Built-Up Roofing

 

 

 

 

Reactant Live Storage Tanks

1.

Concrete

 

a.

 

Foundations

 

 

 

 

2.

Steel Structures

 

a.

 

Carbon Steel Tanks

 

 

 

 

G.

Water Treatment Building

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Walls

 

e.

 

Equipment Foundations

 

 

 

 

2.

Steel Structures

 

a.

 

Columns & Girders

 

b.

 

Stairways

 

c.

 

Equipment Platforms

 

 

 

 

3.

Enclosures

 

a.

 

Insulated Metal Siding

 

 

 

 

H.

Cooling Tower

1.

Concrete

 

a.

 

Foundations

 

b.

 

Base Slab

 

c.

 

Poured Hyperbolic Natural Draft Tows

 

 

 

 

I.

Station Auxiliary

1.

Concrete

 

a.

 

Equipment Foundations

 

 

 

 

EQUIPMENT AND SYSTEM COMPONENTS

A.

 

Service Building

1.

 

Masonry Blockwork

2.

 

Fire Protection Equipment

3.

 

Restrooms, Lockers, and Showers

4.

 

HVAC

5.

 

Roof Drains and Plumbing

 

69

--------------------------------------------------------------------------------


 

6.

 

Lighting

7.

 

Communications

8.

 

Office, Lab, and Kitchen Equipment

9.

 

Maintenance Shop Equipment

10.

 

Material Storage Bins and Shelves

11.

 

Freight Elevator

12.

 

Passenger Elevator

B.

 

As Fired Sample House

1.

 

HVAC

2.

 

Building Drains

3.

 

Fire Protection

4.

 

Lighting

5.

 

Communications

6.

 

Coal Silos

7.

 

Piping Systems

C.

 

Screenwell

1.

 

Masonry Blockwork

2.

 

Multiplex System

3.

 

HVAC

4.

 

Horizontal Pumps

5.

 

Vertical Pumps

6.

 

Traveling Water Screens

7.

 

Stop Log Gates and Screens

8.

 

Bridge Crane

9.

 

Strainers

10.

 

480 Volt Equipment

11.

 

208/110 Volt Equipment

12.

 

Conduit and Cable Tray

13.

 

Lighting

14.

 

Communications

15.

 

Multiplex System

16.

 

Roof Drains and Plumbing

D.

 

Stack

1.

 

Communications

E.

 

Coal Handling

1.

 

Coal Barge Unloader

2.

 

Conduit and Cable Tray

3.

 

Lighting

4.

 

Communications

Transfer House

1.

 

Barge Unloader Bin

2.

 

Feeders and Chutes

3.

 

Dust Collection/Suppression Equipment

4.

 

Sprinkler System

5.

 

Monorail and Trolley Hoist

6.

 

Conduit and Cable Tray

7.

 

Lighting

 

 

 

8.

 

Communications

 

70

--------------------------------------------------------------------------------


 

As Delivered Sample House

 

1.

 

Feeders and Chutes

 

2.

 

Dust Collection/Suppression Equipment

 

3.

 

As Delivered Sampling System

 

4.

 

Sprinkler System

 

5.

 

Control Room . Static Wall Siding

 

6.

 

Fire Protection System

 

7.

 

Conduit and Cable Tray

 

8.

 

Lighting

 

9.

 

Communications

 

 

 

 

 

Coal Dock Electrical Service Building

 

 

 

1.

 

Masonry Blockwork

 

2.

 

Suspended Ceiling

 

3.

 

Static Wall Siding

 

4.

 

HVAC

 

5.

 

Fire Protection System

 

6.

 

Domestic Piping

 

7.

 

Conduit and Cable Tray

 

8.

 

Lighting

 

9.

 

Communications

 

10.

 

4160 Volt Equipment

 

11.

 

480 Volt Equipment

 

12.

 

208/110 Volt Equipment

 

13.

 

Multiplex System

 

 

 

 

 

Radial Stacker

 

 

 

1.

 

Radial Stacker

 

2.

 

HVAC Equipment

 

3.

 

Unit Substation

 

4.

 

Motor Control Centers

 

 

 

 

 

Reclaim Hopper and Tunnel

 

 

 

1.

 

Hopper

 

2.

 

Feeders and Chutes

 

3.

 

Vertical Pumps

 

4.

 

Conduit and Cable Tray

 

5.

 

Lighting

 

 

 

 

 

Crusher House

 

 

 

1.

 

Feeders and Chutes

 

2.

 

Crusher Bin

 

3.

 

Dust Collection/Suppression Equipment

 

 

71

--------------------------------------------------------------------------------


 

4.

 

Magnetic Separators and Scales

5.

 

Crusher

6.

 

Conduit and Cable Tray

7.

 

Lighting

8.

 

Communications

9.

 

Piping Systems

 

 

 

Crusher House Electrical Building

 

1.

 

Masonry Walls

2.

 

Static Wall Siding

3.

 

Fire Protection Equipment

4.

 

Domestic Water

5.

 

Conduit and Cable Tray

 

 

 

6.

 

Lighting

7.

 

Communications

8.

 

Piping Systems

9.

 

4160 Volt Equipment

10.

 

480 Volt Equipment

11.

 

208/110 Volt Equipment

12.

 

Multiplex System

 

 

 

Coal Maintenance Building

 

1.

 

Masonry Blockwork

2.

 

Suspended Ceiling

3.

 

Dry Wall Partitions

4.

 

HVAC

5.

 

Sprinkler System

6.

 

Hoist and Lifts

 

 

 

F.

 

Reactant Handling

 

 

 

Barge Unloader

 

1.

 

Limestone Barge Unloader

2.

 

Conduit and Cable Tray

3.

 

Lighting

4.

 

Communications

 

 

 

Transfer House

 

1.

 

Feeders

2.

 

Hoppers

3.

 

Piping Systems

4.

 

Conduit and Cable Tray

S.

 

Lighting

 

72

--------------------------------------------------------------------------------


 

Live Active Pile Enclosure

 

1.

 

Reclaimer

2.

 

Conduit and Cable Tray

3.

 

Lighting-

 

 

 

Dead Storage Pile

 

1.

 

Hopper ~

2.

 

Chutes and Feeders

3.

 

Sump Pumps

4.

 

Conduit and Cable Tray

5.

 

Lighting

 

 

 

Reactant Prep. Building

 

1.

 

Masonry Blockwork

2.

 

HVAC Equipment

3.

 

Fire Protection Equipment

4.

 

Piping Systems

5.

 

Limestone Crushers and Hoppers

6.

 

Compressors

7.

 

Lube Oil Systems

8.

 

Feeders and Chutes

9.

 

Bridge Crane

10.

 

4160 Volt Equipment

11.

 

480 Volt Equipment

12.

 

208/110 Volt Equipment

13.

 

Conduit and Cable Tray

14.

 

Lighting

15.

 

Communications

16.

 

Multiplex System

 

 

 

Reactant Live Storage Tanks

 

1.

 

Tank Agitators

 

73

--------------------------------------------------------------------------------


 

APPENDIX D

 

KNOWN DEFECTS AT EXECUTION DATE

 

The attached list of known detects for Trimble county Unit 3 and the Trimble
County General Plant Facilities as they pertain to Trimble County Unit 2.
includes items for which construction is not complete as well as items where a
deficiency is noted, and to the best of Louisville’ s knowledge information, and
belief the attached list is current as of the month in which the Participation
Agreement is executed.  Louisville will furnish IMEA such periodic lists of
uncompleted items or defects as generated by the Company until Closing.

 

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

 

 

By:

 

 

 

 

 

Title:

 

 

74

--------------------------------------------------------------------------------


 

LOUISVILLE GAS & ELECTRIC COMPANY

TRIMBLE CO. GENERATING STATION

STEVE EMERY

SEPTEMBER , 1990

 

OFM

 

01170022

 

LTG BLR RM OPER FLR

OFM

 

01170023

 

LTG BLR RM OPER FLR

OFM

 

01170033

 

INSTALL LTG BLR RM ABOVE~ 530’

OFM

 

01170034

 

INSTALLLTG BLR RH ABOVE 530’

OFM

 

01170036

 

EMEG LTG TR,GND,MZ & OPER FLRS

OFM

 

01170046

 

INSTL MN FEED & ENGZ LTG TUR P14 GND FLR

OFM

 

01170048

 

INSTL MAIN FEED & ENGZ PANEL 1BMLEB2

OFM

 

01170050

 

INSTL MAIN FEED & ENGZ PANEL IEPLEBI

OFM

 

01170052

 

INSTL MAIN FEED & ENGZ PANEL IBMLA2

OFM

 

01170054

 

INSTL PERM FIXTURES 545’-589

OEM

 

01170055

 

INSTALL PERM FIXTURES 545’-589

OFM

 

01170056

 

INSTL LTG IN BOILER WTR SAMPLE AREA

OFM

 

01180034

 

RUN PHONE WIRING

OFM

 

01180035

 

RUN PHONE WIRING PERMANENT POWER FOR PA

OFM

 

01180039

 

PERMANENT POWER FOR PA

OFM

 

01180040

 

PERMANENT POWER FOR PA

OFM

 

02010901

 

FINAL PUNCHLI5T-~SERVICE BLDG

OFM

 

02020219

 

SB SHOP HOISTS

OFM

 

02080012

 

CONDUIT/PWR WRG-SB DOCKLIFT, LEVELATOR

OFM

 

02080023

 

CONDUIT/PWR WIRING & LIGHTING DOCK AREA

OFM

 

01040316

 

HDR REM J—L, 11-15 ELEV 576+589

OFM

 

01040337

 

REMAINING TOE PLATE

OFM

 

01040339

 

REWORK STAIR STRINGERS

OEM

 

01050040

 

GRATING FINISH CONVEYOR ROOM

OFM

 

01060730

 

TURB RN GRT FIN TO 530’

OFM

 

01080616

 

CONTROL WRG FOR MOTOR OP LV BR 505’

OFM

 

0108061’8

 

POWER & CONTROL CARD READERS

OFM

 

01080619

 

POWER & CONTROL CARD READERS

OFM

 

01090037

 

MULTIPLEX ROOMS (9) CONDENSATE

OFM

 

01150003

 

PERM AC FROM MCC TO SPLICE BOX TE~

OFM

 

01150004

 

ELEVATOR PENTHOUSE EXHAUST FAN

OFM

 

01150005

 

SHIELD FOR LOUVER AT ELEV MACHINE RM

OFM

 

01170013

 

LTG MN TRANSF AREA

OFM.

 

01170016.

 

LTG BLR P14 GRD FLR

OFM

 

01170017

 

LTG ELR RM GRD FLR

OFM

 

01170018

 

LTG CONV RM MEZZ; EL 545 & 546

OFM

 

01170019

 

LTG CONV RM MEZZ; EL 545 & 546

OFM

 

01170020

 

LTG BLR RM1 MEZZ

OFM

 

01170021

 

LTG BLR RM MEZZ

 

--------------------------------------------------------------------------------


 

 

SITE IMPROVEMENTS

 

1.

 

General Site Crating and Drainage

2.

 

Helicopter Pad

3.

 

Monitoring Wells

4.

 

Roadways

5.

 

Guard Facilities

6.

 

Underground Electrical Ducts

7.

 

Sanitary Sewer Lines

8.

 

Shoreline Protection

9.

 

Fire Protection Lines

10.

 

Potable Water Lines

11.

 

Cathodic Protection

 

 

 

G.

 

Water Treatment Building

 

 

 

1.

 

Masonry Blockwork

2.

 

Static Wall Siding

3.

 

HVAC

4.

 

Fire Protection Equipment

5.

 

Monorail

6.

 

Piping Systems

7.

 

Sanitary Waste Treatment Equipment

8.

 

Water Treatment Equipment

9.

 

Condensate Storage Tank

10.

 

Conduit and Cable Tray

11.

 

4160 Volt Equipment

12.

 

480 Volt Equipment

13.

 

208/110 Volt Equipment

14.

 

Lighting

15.

 

Communications

16.

 

Multiplex System

17.

 

Motor Driven Fire Pump

18.

 

Chemical injection Equipment

19.

 

Demineralizer Water System

 

 

 

H.

 

Cooling Tower

 

 

 

1.

 

Cooling Tower Pumps

2.

 

Circulating Water Lines

3.

 

Condenser

4.

 

480 Volt Equipment

5.

 

Lighting

6.

 

Communications

 

 

 

I.

 

Station Auxiliary

 

 

 

1.

 

138 Volt Equipment

2.

 

6900 Volt Equipment

 

2

--------------------------------------------------------------------------------


 

3.

 

480 Volt-Equipment

4.

 

208/110 Volt Equipment

5.

 

Sprinkler System

 

 

 

OTHER EQUIPMENT, SYSTEMS, AND STRUCTURES

 

1.

 

Fuel Oil Tanks, Piping, Pump House, and Electrical Building

2.

 

Ash Pond, Pipe Rack, and Pipe

3.

 

Emergency Ash Pond

 

3

--------------------------------------------------------------------------------


 

OFM

 

02080024

 

CONTROL WIRING DOCK AREA

OFM

 

02110010

 

PWR & CONDT-FIRE DETECTION SYSTEM-S. B.

OFM

 

02110011

 

INSTL FIRE DETECTION SYSTEM SERV BLDG

OFM

 

02110020

 

SECURITY MONITORING SYSTEM SERV BLDG

OFM

 

02110021

 

SECURITY MONITORING SYSTEM SERV BLDG

OFM

 

02110022

 

RPR 0/HEAD SPRINK HDS PPD CONY RM&0FF

OFM

 

02130051

 

PROVIDE LTG & PWR PPD WAREHOUSE OFF.

OFM

 

02130052

 

RELOCATE LIGHTS IN PPD WAREHOUSE

OFM

 

02140019

 

INSTL/WIRE AC/DC DISTRIBUTION

OFM

 

02140020

 

INSTL/WIRE AC/DC DISTRIBUTION

OFM

 

02160017

 

WATER SUPPLY FOR S.B. ROOF CHILLERS

OFM

 

02160901

 

CHECK -OUT EXHAUSTERS

OFM

 

02160902

 

CHECK-OUT EXHAUSTERS

OFM

 

02190001

 

SET PNLS & TR MECH MAINT SHOP EQUIP

OFM

 

02190002

 

CDL TRAY/COND MECH MAINT SHOP EQUIP

OFM

 

190003

 

POWER WIRING MAINT SHOP EQUIP

JLP

 

03120003

 

INSTALL SCREENHOUSE CABLE TRAY COVERS

CRP

 

06060088

 

COMPLETE SECURITY MONITORING

CRP

 

06090026

 

INSTL PIPE&WIRE SEW TREAT PUMP TO BAP

CRP

 

06090027

 

INSTL PIPE&WIRE S-W TREAT PUMP TO BAP

FJW

 

07010056

 

PIPE RACK FROM SWTB TO ASH POND

FJW

 

07010060

 

GROUND PIPE RACK STEEL

FJW

 

07010062

 

INSULATION-PIPE AT ASH POND

FJW

 

07010067

 

MOUNT FIELD MTD . INSTRUMENTS

FJW

 

07010074

 

PIPE RACK-STEEL-SDRS TO UNIT

FJW

 

07010075

 

PIPE RACK-’INSULATION-SDRS TO UNIT

FJW

 

07010077

 

INST TRS ,PNLS ,COND, WRG, & HT TRAC P RACK

FJW

 

07010900

 

OPERATIONAL CHECK-OUT ABOVE GND PPG

FJW

 

07010901

 

FINAL PUNCH LIST ABOVE GROUND PIPING

FJW

 

07010902

 

CHECK-OUT HEAT TRACE

FJW

 

07010905

 

CHECK-OUT FIELD MOUNTED INSTRUMENTS

FJW

 

07010903

 

OPERATIONAL CHECK-OUT ABOVE GND PPG

FJW

 

07010904

 

FINAL PUNCHLIST ABOVE GROUND PIPING

FJW

 

07010906

 

CHECK-OUT VERTICAL ASH WATER PUMPS

FJW

 

07010907

 

CHECK-OUT VERTICAL ASH WATER PUMPS

FJW

 

07010908

 

CHECK-OUT VERTICAL ASH WATER PUMPS

FJW

 

07010909

 

CHECK-OUT VERTICAL ASH WATER PUMPS

FJW

 

07030024

 

INSTALL & WIRE RECEPTACLES

FJW

 

07030040

 

SERV BLDG & YARD LTG

FJW

 

07030041

 

SERV BLDG & YARD LTG

FJW

 

07030900

 

OPERATIONAL CHECK-OUT ABOVE GND PPG

 

--------------------------------------------------------------------------------


 

CRP

 

08150010

 

CHECK & BOND UNDGND PIPE 1990

CRP

 

08150901

 

FINAL PUNCHLIST-UNDERGROUND PIPING

WBH

 

10030034

 

INSTALL DRUM INSTRUMENTATION

WBH

 

10030900

 

OPERATIONAL CHECK-OUT BOILER

WBH

 

10030901

 

CHECK-OUT DRUM INSTRUMENTS

WBH

 

10030902

 

FINAL PUNCHLIST BOILER

WBH

 

10040900

 

CHECK-OUT ECONOMIZER INSTRUMENT

WBH

 

10060900

 

CHECK-OUT HEADER INSTRUMENT

WBH

 

10070864

 

REWORK BLR WTR WALL ROOF TUBE

WBH

 

10070865

 

REWORK BLR WTR WALL ROOF TUBE

WBH

 

10070900

 

CHECK-OUT FURNACE INSTRUMENT

WBH

 

10080900

 

CHECK-OUT DRAIN & VENT INSTRUMENT

WBH

 

10090900

 

CHECK-OUT SOOTBLOWERS & PROBES

WBH

 

10090901

 

CHECK-OUT SOOTBLOWERS & PROBES

WBH

 

10120202

 

BOILER PENTHOUSE WALLS

WBH

 

10120203

 

BOILER PENTHOUSE WALLS

WBH

 

10120204

 

INSULATE BOILER DRUM ENDS

WBH

 

10120208

 

LAGGING ON FURN REAR WALL

WBH

 

10120209

 

LAGGING ON FURN REAR WALL

WBH

 

10120210

 

LAGGING ON FURN SOUTH WALL

WBH

 

10120211

 

LAGGING ON FURN SOUTH WALL

WBH

 

10120212

 

LAGGING ON FURN NORTH WALL

WBH

 

10120213

 

LAGGING ON FURN NORTH WALL

WBH

 

10120214

 

LAGGING ON FURNACE FRONT WALL

WBH

 

1012015

 

LAGGING ON FURNACE FRONT WALL

WBH

 

10120216

 

ECONOMIZER WALL INSULATION

WBH

 

10120217

 

ECONOMIZER HOPPER INSULATION

WBH

 

10120218

 

ECONOMIZER LAGGING

WBH

 

10120219

 

ECONOMIZER LAGGING

WBH

 

10120220

 

INSULATE EXTENDED SIDE WALLS

WBH

 

10120221

 

LAGGING ON EXT SIDE WALL

WBH

 

10120222

 

LAGGING ON EXT SIDE WALL

WBH

 

10120223

 

INSULATE NORTH RETR STBLW PIPE

WBH

 

10120224

 

INSULATE SOUTH RETR STBLW PIPE

WBH

 

10120225

 

INSULATE WALLBLOWER PIPE

WBH

 

10120226

 

INSUL STBLOW REDUCING STATION

WBH

 

10120227

 

INSULATE REHEAT BYPASS TUBES

WBH

 

10120228

 

INSULATE ECON RECIRC LINE

WBH

 

10120229

 

INSULATE DRAIN PIPES

WBH

 

10120232

 

LAGGING ON BOILER LOWER DRUMS

WBH

 

10130010

 

INSTL BLR THERMA COUPLES & MISC INSTR

WBH

 

11030902

 

FINAL PUNCHLIST DRAFT EQUIP

WBH

 

11050902

 

FINAL PUNCHLIST DRAFT EQUIP

WBH

 

11030903

 

FINAL PUNCHLIST DRAFT EQUIP

WBH

 

11050903

 

FINAL PUNCHLIST DRAFT EQUIP

WBH

 

11010019

 

INSULATION ‘B’ IB ID FAN

WBH

 

11010045

 

INSULATION ‘A’ 1A ID FAN

 

2

--------------------------------------------------------------------------------


 

WBH

 

11010900

 

OPERATIONAL CHECK-OUT DRAFT EQUIPMENT

WBH

 

11010901

 

OPERATIONAL CHECK-OUT DRAFT EQUIPMENT

WBH

 

11030900

 

OPERATIONAL CHECK-OUT DRAFT EQUIPMENT

WBH

 

11030901

 

OPERATIONAL CHECK-OUT DRAFT EQUIPMENT

WBH

 

11050904

 

C/OUT PAH DUCT, CONT DRIVERS & INSTR.

WBH

 

11050904

 

C/OUT ACM DUCT, CONT DRIVERS & INSTR.

WBH

 

11050906

 

C/OUT AAH DUCT CONT. DRIVERS & INSTR.

WBH

 

11060900

 

CHECK-OUT A&B SIDE GAS DUCT

WGH

 

11070018

 

INSULATE AIR PREHEATER

ALZ

 

15005902

 

OPERATIONAL C/OUT BLR FD & SER WTR EQP

ALZ

 

15005903

 

OPERATIONAL C/OUT BLR FD & SER WTR EQP

ALZ

 

15005904

 

OPERATIONAL C/OUT BLR FD & SER WTR EQP

ALZ

 

15005905

 

OPERATIONAL C/OUT BLR FD & SER WTR EQP

ALZ

 

15005906

 

FINAL PUNCHLIST-BLR FD & SER WTR EQUIP

ALZ

 

15005907

 

FINAL PUNCHLIST-BLR FD & SER WTR EQUIP

ALZ

 

15005908

 

FINAL PUNCHLIST-BLR FD & SER WTR EQUIP

ALZ

 

15005909

 

FINAL PUCHLIST-BLR FD & SER WTR EQUIP

ALZ

 

15010014

 

INSULATE PUMP

ALZ

 

15020003

 

FACTORY APPROVAL 1A TDBFP

ALZ

 

15020005

 

I & C TDBFP (A-SIDE)

ALZ

 

15020014

 

HYDRO TEST DUCT 1A TDBFP

ALZ

 

15020015

 

INSULATE DUCT

ALZ

 

15020023

 

FINAL PUMP MECH

ALZ

 

15020024

 

FINAL TURBINE MECHANICAL 1A TDBFP

ALZ

 

15020026

 

INSULATE 1A TDBFP

ALZ

 

15020043

 

FACTORY APPROVAL 1B TDBFP

ALZ

 

15020045

 

I & C TDBFP (B-SIDE) 1B TDBFP

ALZ

 

15020054

 

HYDRO TEST DUCT 1B TDBFP

ALZ

 

15020055

 

INSULATE DUCT 1B TDBFP

ALZ

 

15020063

 

FINAL PUMP MECHANICAL 1B TDBFP

ALZ

 

15020064

 

FINAL TURB MECHANICAL 1B TDBFP

ALZ

 

15020066

 

INSULATE 1B TDBFP

ALZ

 

15020900

 

CHECK-OUT 1A TDBFP

ALZ

 

15020901

 

CHECK-OUT 1B TDBFP

ALZ

 

15030023

 

INSULATE HTR A & B

ALZ

 

15050900

 

CHECK OUT CHEMICAL INJECTION EQUIPMENT

ALZ

 

15050901

 

CHECK OUT CHEMICAL INJECTION EQUIPMENT

FJW

 

18010004

 

PROJECT INSUL VENTS&DRAINS (NO JACKET)

FJW

 

18010008

 

INSULATE BLR FILL & DRAINS AFTER HYDRO

FJW

 

18010009

 

INSUL JACKET-VENTS & DRAINS

FJW

 

18060060

 

INSULATE MS-3,4,9 TR (NO JACKET)

FJW

 

18060062

 

INSULATE MS – 1,2 BR 14.5-12 (NO JACKET)

FJW

 

18060063

 

INSULATION MS-6/9 (NO JACKET)

FJW

 

18060065

 

INSUL JACKET –MS-3,4,9 TR

FJW

 

18060070

 

SET AND LOAD HANGERS MS

FJW

 

18060071

 

INSUL JACKET-MS BR&CR 17-14.5

FJW

 

18060072

 

INSUL JACKET-MS-1,2 BR-14.5-12

 

3

--------------------------------------------------------------------------------


 

FJW

 

18060075

 

INSUL JACKET-MIS 6,9

FJW

 

18060212

 

CONT WRG MN STMT C & MISC INST

FJW

 

18070061

 

INSULATE HR BR & CR 17-14.5

FJW

 

18070062

 

INSULATE HR BR 14.5-12

FJW

 

18070063

 

INSULATE CR BR&CR 17-14.5 (NO JACKET)

FJW

 

18070064

 

INSULATE CR BR 14.5-12 (NO JACKET)

FJW

 

18070066

 

INSULATE CR TURBINE RM (NO JACKET)

FJW

 

18070070

 

SET AND LOAD HGRS REHEAT

FJW

 

18070075

 

INSULATE CR 2.1 (NO JACKET)

FJW

 

18070093

 

RECALIBRATE HOT-REHEAT HANGERS

FJW

 

18070361

 

INSUL JACKET –HR BR& CR 17-14.5

FJW

 

18070362

 

INSUL JACKET-JR BR 14.5-12

FJW

 

18070363

 

INSUL JACKET-CR BR&CR 17-14.5

FJW

 

18070364

 

INSUL JACKET-CR BR 14.5-12

FJW

 

18070366

 

INSUL JACKET-CR TURBINE ROOM

FJW

 

18070375

 

INSUL JACKET-CR 2.1

FJW

 

18090007

 

H/F/W GS TDBFP’S

FJW

 

18090008

 

H/F/W GS TDBFP’S

FJW

 

18090010

 

REMOVE GS TEMP PIPE HOTWELL PUMP

FJW

 

18090011

 

REMOVE GS TEMP PIPE MDBFP

FJW

 

18090012

 

REMOVE GS TEMP PIPE TDBFP’S

FJW

 

18090013

 

REMOVE GS TEMP PIPE COND MAKE-UP PUMPS

FJW

 

18100006

 

INSULATE BFD-5 BR&CR (NO JACKET)

FJW

 

18100010

 

INSUL JACKET –BFD-5 BR & CR

FJW

 

18100054

 

INS FOR 25 BFD & RECIRC

FJW

 

18100207

 

INSULATE BFD ELEV 505-530 (NO JACKET)

FJW

 

18100216

 

INSULATE BFD ELEV. 475-505 (NO JACKET)

FJW

 

18100224

 

INSUL JACKET-BFD ELEV 505-530

FJW

 

18100234

 

INSULATE BFD ELEV. 530-550 (NO JACKET)

FJW

 

18100241

 

WET AND LOAD HANGERS

FJW

 

18100266

 

INSUL JACKET-BFD ELEV 475-505

FJW

 

18100280

 

INSUL JACKET-BFD ELEV 530-550

FJW

 

18110006

 

INSULATE AT – 4,5,6,7 (NO JACKET)

FJW

 

18110009

 

INSUL JACKET-AT 4,5,6,7

FJW

 

18110027

 

INSULATE AT–1,2,3 (NO JACKET)

FJW

 

18110031

 

INSUL JACKET – AT 1,2,3

FJW

 

18110035

 

CONTROL WRG INSTRUM & CV’S

FJW

 

18110046

 

SET AND LOAD HANGERS

FJW

 

18120023

 

INSTRUM BFS PPG

FJW

 

18120025

 

CONT WRG INSTRUM

FJW

 

18120062

 

INS 12” BFS-2 HDR TO TDBFP (NO JACKET)

FJW

 

18120063

 

INS 12” BFS-2 HDR TO MDBFP (NO JACKET)

FJW

 

18120070

 

SET AND LOAD HANGERS BFS

FJW

 

18120262

 

INSUL JACKET-12” BFS-2 HEADER TO TDBFP

FJW

 

18120263

 

INSUL JACKET-12” BFS-2 HEADER TO MDBFP

FJW

 

18130021

 

INS ES-10, 11, 12 DAHDR-DA&TDBFD (NO JKT)

FJW

 

18130028

 

INSTRUM EXT STM PIPING

 

4

--------------------------------------------------------------------------------


 

FJW

 

18130036

 

INSUL ES-18, 19, 22, 23, 24 CRV’S (NO JKT)

FJW

 

18130221

 

INSUL JACKET-ES-10, 11, 12 DAHDR DA&TDBFP

FJW

 

18130236

 

INS JKT-ES-12 TO TDBFD

FJW

 

18130244

 

INSUL JACKET-ES-12 TO TDBFD

FJW

 

18140082

 

INSUL JACKET-HOV PERSONEL PROT

FJW

 

18140225

 

INSUL HOV PERSONEL PROTECTION (NO JKT)

FJW

 

18150002

 

INSULATE TDR (NO JACKET)

FJW

 

18150007

 

INSUL JACKET-TDR

FJW

 

18150021

 

CONTROL WRG FOR 17 MOV’S FOR TDR

FJW

 

18190017

 

CTL COND-TUBE 4CV’S BA HOP OVERFLW TNK

FJW

 

18190025

 

INS FOR TUBE 2 CV’S & 4 INSTRU@FLYASH

FJW

 

18190030

 

HFW HP WTR PIPING PUMP TO HYDROVEYORS

FJW

 

18190031

 

HFW HP WTR PIPING PUMP TO HYDROVEYORS

FJW

 

18280002

 

B.R. HOUSE AIR ABOVE 530

FJW

 

18280003

 

B.R. HOUSE AIR ABOVE 530

FJW

 

18280005

 

CTL COND FOR (12) INSTT-UNIT HSE AIR PPG

FJW

 

1832002

 

INSULATE CHEM INJECTION PPG (NO JKT)

FJW

 

18320004

 

INSUL JACKET-CHEM INJECT PPG

JLP

 

21030041

 

CONDUIT FOR PRECIP INSTRUMENT.

JLP

 

21030043

 

CONDUIT FOR ID FAN MONORAILS

JLP

 

21030044

 

POWER WRG FOR ID FAN MONORAILS

JLP

 

21030045

 

CONDUIT FOR HOPPER HEATERS

JLP

 

21030046

 

POWER WRG FOR HOPPER HEATERS

JLP

 

21030047

 

CONDUIT FOR ESP MONORAILS

JLP

 

21030048

 

POWER WRG FOR ESP MONORAIL

JLP

 

21030052

 

CTL WRG HOPPER LEVEL DETECTORS

JLP

 

21030053

 

CONDUIT FOR ESP BRIDGE CRANE

JLP

 

21030054

 

POWER WRG FOR ESP BRIDGE CRANE

JLP

 

21030059

 

CONTROL WRG FOR ID FAN MONORAILS

JLP

 

21030061

 

CONTROL WRG FOR ESP MONORAIL

JLP

 

21030066

 

CONTROL WRG FOR ESP BRIDGE CRANE

JLP

 

21030075

 

CONDUIT FOR HVAC

JLP

 

21030076

 

PWR WIRING FOR HVAC

JLP

 

21030078

 

INSTALL UPS PANELS & FEEDS IN PRECIP

JLP

 

21030080

 

CONDUIT TO PENTHOUSE VENT FANS

JLP

 

21030081

 

POWER WIRING TO PENTHOUSE VENT FANS

JLP

 

21030082

 

CONTROL WIRING TO PENTHOUSE VENT FANS

JLP

 

21030083

 

PENTHOUSE VENT FANS

JLP

 

21030084

 

INSTALL KEY INTERLOCK SYS/ESP

JLP

 

21030085

 

INSTALL KEY INTERLOCK SYS/ESP

JLP

 

21040002

 

INSULATE N-SIDE END WALLS

JLP

 

21040004

 

INSULATE S-SIDE END WALLS

JLP

 

21040008

 

N-SIDE INLET NOZZLE INSULATION

JLP

 

21040010

 

S-SIDE INLET NOZZLE INSULATION

JLP

 

21040018

 

INSULATE N-SIDE OUTLET NOZZLE

JLP

 

21040019

 

INSULATE S-SIDE OUTLET NOZZLE

JLP

 

21040020

 

INSULATE S-SIDE OUTLET NOZZLE

 

5

--------------------------------------------------------------------------------


 

JLP

 

21040026

 

INL DUCK PREINSUL SIDING

JLP

 

21040028

 

INST LTG ELCT BLDG

JLP

 

21040029

 

INST LTG ELCT BLDG

JLP

 

21040222

 

OUTLET DUCT PREINSULATED SIDING

JLP

 

21060003

 

INST RCPTS ELECT BLDG

JLP

 

21060004

 

INST RCPTS HOPPER RM

JLP

 

21060005

 

SET TR & RCPT PNL (PNTHSE)

JLP

 

21060006

 

SET TR & RCPT PNL (PNTHSE)

JLP

 

21060008

 

INST RECPTS PNTHSE

JLP

 

21080002

 

INST LTG HOPPER RM

JLP

 

21080003

 

INST LTG HOPPER RM

JLP

 

21080005

 

INST LTG PNTHSE

JLP

 

21080006

 

INST LTG PNTHSE

JLP

 

21080008

 

INST OUTDOOR LTG

JLP

 

21080009

 

INST OUTDOOR LTG

JLP

 

21090001

 

INST COMM ELECT BLDG

JLP

 

21090002

 

INST COMM ELECT BLDG

JLP

 

21090003

 

INST COMM ELECT BLDG

JLP

 

21090004

 

INST COMM HOPPER RM

JLP

 

21090005

 

INST COMM HOPPER RM

JLP

 

21090006

 

INST COMM HOPPER RM

JLP

 

21090007

 

INST COMM PNTHSE

JLP

 

21090008

 

INST COMM PNTHSE

JLP

 

21090009

 

INST COMM PNTHSE

JLP

 

21100008

 

INST GND SYS PNTHSE

JLP

 

21130005

 

POWER WIRING – HVAC

ADR

 

21130900

 

CHECK-OUT CONTROL BLDG HVAC

ADR

 

22020023

 

PERM FEED TO STACK LIGHTS

ADR

 

22020024

 

INSTALL PERM FEED TO ELEV

ADR

 

22030006

 

FINAL SUPPORT SAMPLE TUBING

ADR

 

22030900

 

C/OUT INSTRUMENTATION/STACK MONITORING

ALZ

 

25020035

 

INST TR, PNL, CON, WRG&HEAT TRACE CONV RM

ALZ

 

25020036

 

INST TR, PNL, CON, WRG&HEAT TRACE CONV RM

ALZ

 

25020902

 

FINAL PUNCHLIST-PLANT COAL HANDLING

ALZ

 

25020903

 

FINAL PUNCHLIST-PLANT COAL HANDLING

ALZ

 

25030900

 

CHECK-OUT AS-FIRED SAMPLING EQUIPMENT

ALZ

 

25040901

 

FINAL PUNCHLIST-PLANT COAL HANDLING

ALZ

 

26010017

 

FINAL ADJ MILLS

ALZ

 

26010900

 

OPERATIONALC/OUT PULVERIZED FUEL EQUIP

ALZ

 

26010901

 

FINAL PUNCHLIST-PULVERIZED FUEL EQUIP

ALZ

 

26010902

 

FINAL PUNCHLIST-PULVERIZED FUEL EQUIP

ALZ

 

26010903

 

FINAL PUNCHLIST-PULVERIZED FUEL EQUIP

ALZ

 

26020900

 

CHECK-OUT COAL FEEDERS

ALZ

 

26020901

 

CHECK-OUT COAL FEEDERS

ALZ

 

26020902

 

CHECK-OUT COAL FEEDERS

 

6

--------------------------------------------------------------------------------


 

ALZ

 

26030011

 

INSTALL AIR CONNECTIONS @ PIPE

ALZ

 

26030012

 

INSTALL AIR CONNECTIONS @ PIPE

JLP

 

30070001

 

EXTERIOR LTG

JLP

 

30110008

 

FUEL OIL UNLOADING PAD

DCW

 

31030221

 

INSTL BULKHEAD&DOORS C,D & S CONVEYOR

DCW

 

31030223

 

INSTL BULKHEAD&DOORS C,D & S CONVEYOR

DCW

 

31030285

 

INST TR,PNL,COND,WRG&HT TRC COAL UNLD

DCW

 

31030901

 

FINAL PUNCHLIST-KCOAL UNLOADING

DCW

 

31040216

 

INSTALL TOEPLATE-TRANSFER HSE

ALZ

 

32010900

 

CHECKOUT-STACKER/RECLAIMER

ALZ

 

32020012

 

FINAL CONST INSPECT VIBRATING FEEDERS

ALZ

 

32020013

 

FINAL CONST INSPECT VIBRATING FEEDERS

ALZ

 

32020014

 

FINAL CONST INSPECT VIBRATING FEEDERS

ALZ

 

32020900

 

OPERATIONAL CHECKOUT-COAL CONVEYING

ALZ

 

32020901

 

FINAL PUNCHLIST-COAL CONVEYING

ALZ

 

32030039

 

INSTL BULKHDS & DRS CRUSH HSE CONV E&R1

ALZ

 

32030040

 

INSTL BULKHDS & DRS CRUSH HSE CONV E&R1

ALZ

 

32030084

 

FLUSH&TEST UPPER E/F1/F2 & r1 FIRE PROT

ALZ

 

32030900

 

OPERATIONAL CHECKOUT-COAL CONVEYING

ALZ

 

32030901

 

FINAL PUNCHLIST-COAL CONVEYING

ALZ

 

32030902

 

CHECKOUT-R CONVEYOR

ALZ

 

32040900

 

OPERATIONAL CHECKOUT-COAL CONVEYING

ALZ

 

32040901

 

FINAL PUNCHLIST-COAL CONVEYING

ALZ

 

32050018

 

MAGNETIC SEPERATOR TRASH CHUTE

ALZ

 

32050019

 

MAGNETIC SEPERATOR TRASH CHUTE

ALZ

 

32050900

 

OPERATIONAL CHECKOUT-COAL CONVEYING

ALZ

 

32050901

 

FINAL PUNCHLIST-COAL CONVEYING

ALZ

 

32070009

 

INSTALL FLOOR LIFT

ALZ

 

32070032

 

POWER WIRING HVAC

ALZ

 

32070033

 

CONTROL WIRING HVAC

ALZ

 

32070033

 

CONTROL WIRING HVAC

ALZ

 

32070037

 

CONDUIT/WIRING TO PUMPS

ALZ

 

32070038

 

CONDUIT/WIRING TO PUMPS

ALZ

 

32070051

 

SET AIR COMP & INSTL PIPING

ALZ

 

32070052

 

SET AIR COMP & INSTL PIPING

ALZ

 

32070053

 

SET AIR COMP & INSTL PIPING

ALZ

 

32070054

 

INSTALL PA & TELEPHONE EQUIP.

ALZ

 

32070055

 

INSTALL PA & TELEPHONE EQUIP.

ALZ

 

32070057

 

PWR & CTL FOR AIR COMPRESSOR

ALZ

 

32070058

 

PWR & CTL FOR AIR COMPRESSOR

ALZ

 

32070059

 

ELECTRICAL FOR (2) FLOOR LIFTS

ALZ

 

32070060

 

ELECTRICAL FOR (2) FLOOR LIFTS

ALZ

 

32070900

 

OPERATIONAL CHECKOUT-COAL

ALZ

 

32070901

 

FINAL PUNCHLIST-COAL CONVEYING

DCW

 

35030050

 

DUST SUPPRESSION SYS (A CONV)

DCW

 

35030051

 

DUST SUPPRESSION SYS (A CONV)

DCW

 

35030052

 

DUST SUPPRESSION SYS (A CONV)

 

7

--------------------------------------------------------------------------------


 

DCW

 

35030053

 

DUST SUPPRESSION SYS (A CONV)

DCW

 

35030267

 

INST TR,PNL,COND,WRG&HT TRC-LS CONV&RPB

DCW

 

35030907

 

CHECK-OUT DUST SUPPRESSION EQUIPMENT

DCW

 

35030908

 

CHECK-OUT DUST SUPPRESSION EQUIPMENT

DCW

 

35030909

 

CHECK-OUT DUST SUPPRESSION EQUIPMENT

DCW

 

35030910

 

OPER C/OUT REACTANT SUPPLY & BARG UNLD

DCW

 

35030911

 

FINAL PUNCHLIST-REACT SUPPLE& BARGE UNLD

DCW

 

35050020

 

LIGHTING FOR LIME TRANSFER HSE

DCW

 

35050023

 

CONDUIT/PWR WRG-HVAC

DCW

 

35050901

 

CHECK-OUT MATERIAL HANDLING EQUIPMENT

DCW

 

35050902

 

CHECK-OUT MATERIAL HANDLING EQUIPMENT

DCW

 

35050903

 

OPER C/OUT REACTANT SUPPLY & BARGE UNLD

DCW

 

35050904

 

FINAL PUNCHLIST-REACT SUPPL & BARGE UNLD

DCW

 

35060028

 

LAPE LIGHTING

DCW

 

35070010

 

FINAL CONSTR INSPECTION DEAD STOR HOP

DCW

 

35110003

 

WIRE & ENERG RCPT PNL

DCW

 

35110005

 

INST RECPT BRIDGE,A CONV,&TRANSFER HSE

DCW

 

35110007

 

INST RECPT B7C CONV,LAPE,RECLM

DCW

 

35130003

 

PULL MN CBLS & ENERG LTG PNL

DCW

 

35130005

 

INST LGT A-CONV,B CONV,C CONV&RECLM TUN

DCW

 

35130006

 

INST LGT A-CONV,B CONV,C CONV&RECLM TUN

DCW

 

35140002

 

INST COMM TRANS HSE & A CONV

DCW

 

35140003

 

INST COMM TRANS HSE & A CONV

DCW

 

35140004

 

INST COMM TRANS HSE & A CONV

DCW

 

35140005

 

INST COMM B CONV, C CONV, LAPE

DCW

 

35140006

 

INST COMM B CONV, C CONV, LAPE&RECLM TUNL

DCW

 

35150001

 

INST UNDERGROUND GRID

DCW

 

35180009

 

INSTALL LIMESTONE HANDLING

DCW

 

35180010

 

INSTALL LIMESTONE HANDLING

CRP

 

40010900

 

CHECK-OUT INSTRUMENT FOR INLET DUCTS

CRP

 

40010901

 

OPERATIONAL CHECK-OUT – SDRS

CRP

 

40010902

 

FINAL PUNCH LIST – SDRS

CRP

 

40010903

 

FINAL PUNCH LIST – SDRS

CRP

 

40020550

 

SDRS ROOF HANDRAIL

CRP

 

40020707

 

CONDUIT FOR COMPRESSOR BAY ROOF EXHAUST

CRP

 

40020708

 

PWR WIR FOR COMPRESSOR BAY ROOF EXHAUST

CRP

 

40020709

 

CTL WIR FOR COMPRESSOR BAY ROOF EXHAUST

CRP

 

40020716

 

CONDUIT FOR SDRS ROLL UP DOORS

CRP

 

40020717

 

POWER WIRING FOR ROLL UP DOORS

CRP

 

40020718

 

CONTROL WRG FOR ROLL UP DOORS

CRP

 

40020719

 

CONDUIT FOR HVAC HEATER & EXH

CRP

 

40020720

 

PWR WRG FOR HVAC HEATER & EXH

CRP

 

40020721

 

CONTROL WRG-HVAC HEATER & EXH

 

8

--------------------------------------------------------------------------------


 

CRP

 

40020722

 

INSTALL LTG IN SDRS STRUCTURE

CRP

 

40020850

 

SDRS HVAC, HEATER & EXHAUSTER

CRP

 

40020851

 

SDRS HVAC, HEATER & EXHAUSTER

CRP

 

40020852

 

SDRS HVAC, HEATER & EXHAUSTER

CRP

 

40020901

 

CHECK-OUT REACTANT NK SCREEN

CRP

 

40020902

 

OPERATIONAL CHECK-OUT – SDRS

CRP

 

40020903

 

FINAL PUNCH LIST – SDRS

CRP

 

40020904

 

FINAL PUNCH LIST – SDRS

CRP

 

40040900

 

CHECK-OUT REACTANT NK INSTRUM.

CRP

 

40040901

 

OPERATIONAL CHECK-OUT – SDRS

CRP

 

40040902

 

FINAL PUNCH LIST – SDRS

CRP

 

40040903

 

FINAL PUNCH LIST – SDRS

CRP

 

40050900

 

C/OUT DEMISTER WASH & SEAL WATER TANKS

CRP

 

40050901

 

C/OUT DEMISTER WASH & SEAL WATER TANKS

CRP

 

40050902

 

OPERATIONAL CHECK-OUT – SDRS

CRP

 

40050903

 

FINA PUNCH LIST – SDRS

CRP

 

40050904

 

FINAL PUNCH LIST – SDRS

CRP

 

40060008

 

SDRS SERVICE BLDG LIGHTING

CRP

 

40060009

 

SDRS SERVICE BLDG. LIGHTING

CRP

 

40060018

 

CONTROL WRG-SDRS SERV BLDG

CRP

 

40060051

 

DEMISTER ROOM LIGHTING

CRP

 

40080022

 

DEMISTER WASH PUMPS

CRP

 

40080206

 

CRANES & HOIST SDRS

CRP

 

40080235

 

CONDUIT FOR SDRS CRANES AND HOIST

CRP

 

40080237

 

POWER WIRING FOR SDRS CRANES AND HOISTS

CRP

 

40080904

 

CHECK-OUT PURGE AIR FANS

CRP

 

40080905

 

CHECK-OUT PURGE AIR FANS

CRP

 

40080906

 

CHECK-OUT CRANES & HOIST

CRP

 

40080910

 

CHECK-OUT SUMP PUMPS

CRP

 

40080911

 

CHECK-OUT SUMP PUMPS

CRP

 

40080912

 

OPERATIONAL CHECK-OUT – SDRS

CRP

 

40080913

 

FINAL PUNCH LIST – SDRS

CRP

 

40080914

 

FINAL PUNCH LIST – SDRS

CRP

 

40100051

 

FRP DUCK DRAIN PIPING

CRP

 

40100052

 

FRP DUCK DRAIN PIPING

CRP

 

40100059

 

HEAT TRACE & INS SERV& ASH WTR

CRP

 

40100060

 

HEAT TRACE & INS SERV& ASH WTR

CRP

 

40100066

 

HEAT TRACE&INS RETURN WTR REACT TANKS

CRP

 

40100067

 

HEAT TRACE&INS RETURN WTR REACT TANKS

CRP

 

40100070

 

HEAT TRACE&INS DEMIS WASH PIPING

CRP

 

40100071

 

HEAT TRACE&INS DEMIS WASH PIPING

CRP

 

40100900

 

OPERATIONAL CHECK-OUT – SDRS

CRP

 

40100902

 

FINAL PUNCH LIST – SDRS

CRP

 

40130003

 

INSTL & WIRE RECEPTABLE-A SIDE

CRP

 

40130006

 

INSTL & WIRE RECEPTABLE-B SIDE

CRP

 

40140003

 

INST CABLE TRAY ‘A’ ABSORBER

CRP

 

40140004

 

INST CABLE TRAY ‘A’ ABSORBER

 

9

--------------------------------------------------------------------------------


 

CRP

 

40140005

 

INST CABLE TRAY ‘B’ ABSORBER

CRP

 

40140006

 

INST CABLE TRAY ‘B’ ABSORBER

CRP

 

40140900

 

OPERATIONAL CHECK-OUT – SDRS

CRP

 

40140901

 

FINAL PUNCH LIST – SDRS

CRP

 

40140902

 

FINAL PUNCH LIST – SDRS

CRP

 

40160001

 

INST COMM CONTROL BUILDING

CRP

 

40160002

 

INST COMM CONTROL BUILDING

CRP

 

40160003

 

INST COMM PMP BLDG

CRP

 

40160004

 

INST COMM PMP BLDG

CRP

 

40160005

 

INST COMM PMP BLDG

CRP

 

40160006

 

INST COMM A ABSORBER

CRP

 

40160007

 

INST COMM A ABSORBER

CRP

 

40160008

 

INST COMM A ABSORBER

CRP

 

40160009

 

INST COMM B ABSORBER

CRP

 

40160010

 

INST COMM B ABSORBER

CRP

 

40160011

 

INST COMM B ABSORBER

CRP

 

40160012

 

INST COMM REACT TANK

CRP

 

40160013

 

INST COMM REACT TANK

CRP

 

40160014

 

INST COMM REACT TANK

CRP

 

40160015

 

INST COMM STEEL TANKS

CRP

 

40160016

 

INST COMM STEEL TANKS

CRP

 

40160017

 

INST COMM STEEL TANKS

CRP

 

40160019

 

INSTL PHONE BOX,CABLE,HEADSETS & WIRE

CRP

 

40160900

 

OPERATIONAL CHECK-OUT – SDRS

CRP

 

40160901

 

FINAL PUNCH LIST – SDRS

CRP

 

40160902

 

FINAL PUNCH LIST – SDRS

CRP

 

40170003

 

INSTALL GROUND CONTROL BLDG

CRP

 

40190004

 

INSTALL UPS SYSTEM

JLP

 

41010900

 

OPERATIONAL CHECK-OUT-REACTANT

JLP

 

41010901

 

OPERATIONAL CHECK-OUT-REACTANT PREP

JLP

 

41010902

 

FINAL PUNCHLIST-REACTANT PREP

JLP

 

41010903

 

FINAL PUNCHLIST-REACTANT PREP

JLP

 

41010006

 

LIGHTING-REACTANT PREPARATION

JLP

 

41010007

 

HVAC-ELECT PWR/CNTL REACT PREP BLDG

JLP

 

41020040

 

INSTALL LEVEL SWITCHES

JLP

 

41020041

 

INSTALL LEVEL SWITCHES

JLP

 

41020042

 

INSTALL LEVEL SWITCHES

JLP

 

41050022

 

INSTR FOR REACT SUPPLY BLDG MILL EQUIP

JLP

 

41050080

 

COMPL GUARDS, DRS, MISC SYS ON MILLS

JLP

 

41050900

 

CHECK-OUT LIMESTONE MILL PUMPS

JLP

 

41050901

 

CHECK-OUT LIMESTONE MILL PUMPS

JLP

 

41050902

 

CHECK-OUT LIMESTONE MILL PUMPS

JLP

 

41050903

 

CHECK-OUT MILLS

JLP

 

41050904

 

CHECK-OUT MILLS

JLP

 

41050905

 

CHECK-OUT MILLS

JLP

 

41050906

 

CHECK-OUT JIB CRANE

JLP

 

41050907

 

CHECK-OUT REACTANT LIVE STORAGE PUMPS

 

10

--------------------------------------------------------------------------------


 

JLP

 

41050908

 

CHECK-OUT REACTANT LIVE STORAGE PUMPS

JLP

 

41050909

 

CHECK-OUT REACTANT LIVE STORAGE PUMPS

JLP

 

41050910

 

CHECK-OUT LOAD CELLS

JLP

 

41050911

 

OPERATIONAL CHECK-OUT-REACTANT

JLP

 

41050912

 

FINAL PUNCHLIST-REACTANT PREP

JLP

 

41060002

 

INSULATE YARD AREA PIPE

JLP

 

41060015

 

HEAT TRACING

JLP

 

41060020

 

INSTL 15 INSTRU REACT SPLY BLDG PPG

JLP

 

41060021

 

INSTL 15 INSTRU REACT SPLY BLDG PPG

JLP

 

41060022

 

INSTL 15 INSTRU REACT SPLY BLDG PPG

JLP

 

41060030

 

HOUSE AIR PIPING – RPB

JLP

 

41060031

 

HOUSE AIR PIPING – RPB

JLP

 

41060900

 

CHECK-OUT PIPING/INSTRUMENTS

JLP

 

41060901

 

OPERATIONAL CHECK-OUT-REACTANT

JLP

 

41060902

 

FINAL PUNCHLIST-REACTANT PREP

JLP

 

41090006

 

INSTL & WIRE RECEPT REACT PREP BLDG

JLP

 

41110001

 

LST LIGHTING

JLP

 

41110002

 

LST LIGHTING

JLP

 

41120003

 

INSTL COMM EQUIP REACTANT PREP BLDG

JLP

 

41120005

 

INST COMM EQUIPMENT YARD

JLP

 

41120006

 

INST COMM EQUIPMENT YARD

 

11

--------------------------------------------------------------------------------